Exhibit 10.2

Execution Version

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 12, 2018

 

among

GENERAC ACQUISITION CORP.,
as Holdings,

GENERAC POWER SYSTEMS, INC. and its Subsidiaries listed as Borrowers on the
Signature pages hereto,
as Borrowers,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

and

WELLS FARGO BANK, N.A.,
as Documentation Agent
_________________

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.
as Joint Lead Arrangers and as Joint Bookrunners

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

   

 

  Page       ARTICLE I  

Definitions

 

SECTION 1.01.

Defined Terms

 

SECTION 1.02.

Terms Generally

1

SECTION 1.03.

Accounting Terms

53

SECTION 1.04.

Rounding

54

SECTION 1.05.

Timing of Payment or Performance

54

SECTION 1.06.

Classification

54

SECTION 1.07.

References to Laws

55

SECTION 1.08.

Pro Forma

55

SECTION 1.09.

Exchange Rates; Currency Equivalents.

55

SECTION 1.10.

Additional Alternative Currencies.

55      

ARTICLE II

     

The Credits

     

SECTION 2.01.

Revolver Commitments

56

SECTION 2.02.

Loans and Borrowings

57

SECTION 2.03.

Requests for Borrowings and Notices

57

SECTION 2.04.

Swingline Loans; Settlement

58

SECTION 2.05.

Letters of Credit

59

SECTION 2.06.

Funding of Borrowings

63

SECTION 2.07.

Interest Elections

64

SECTION 2.08.

Repayment of Loans; Termination of Revolver Commitments

65

SECTION 2.09.

Evidence of Debt

66

SECTION 2.10.

Application of Payment in the Dominion Accounts

66

SECTION 2.11.

[Reserved]

67

SECTION 2.12.

Fees

67

SECTION 2.13.

Interest

68

SECTION 2.14.

Alternate Rate of Interest

69

SECTION 2.15.

Increased Costs

69

SECTION 2.16.

Break Funding Payments

70

SECTION 2.17.

Taxes

71

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

77

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

79

SECTION 2.20.

Illegality

80

SECTION 2.21.

Defaulting Lenders

80

SECTION 2.22.

Revolver Commitment Increase

82

SECTION 2.23.

Extension Offers

83

SECTION 2.24.

Overadvances

85

SECTION 2.25.

Protective Advances

86

SECTION 2.26.

Lead Borrower

86

SECTION 2.27.

LIBOR Successor

87

SECTION 2.28.

Adjustment of Revolver Commitments.

88

 

-i-

--------------------------------------------------------------------------------

 

 

    Page       ARTICLE III      

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

89

SECTION 3.02.

Authorization

89

SECTION 3.03.

Enforceability

90

SECTION 3.04.

Governmental Approvals

90

SECTION 3.05.

Financial Statements

90

SECTION 3.06.

No Material Adverse Effect

90

SECTION 3.07.

Title to Properties; Possession Under Leases

90

SECTION 3.08.

Subsidiaries

91

SECTION 3.09.

Litigation; Compliance with Laws

91

SECTION 3.10.

Investment Company Act

91

SECTION 3.11.

[Reserved]

91

SECTION 3.12.

Federal Reserve Regulations

91

SECTION 3.13.

Tax Returns

92

SECTION 3.14.

No Material Misstatements

92

SECTION 3.15.

Employee Benefit Plans

93

SECTION 3.16.

Environmental Matters

93

SECTION 3.17.

Security Documents

93

SECTION 3.18.

Solvency

94

SECTION 3.19.

Labor Matters

94

SECTION 3.20.

Insurance

95

SECTION 3.21.

USA PATRIOT Act and OFAC

95

SECTION 3.22.

Beneficial Ownership

95

SECTION 3.23.

ERISA Matters

95

SECTION 3.24.

Centre of Main Interest and Establishments

96

SECTION 3.25.

U.K. Pensions

96

SECTION 3.26.

Pari passu

96      

ARTICLE IV

     

Conditions of Lending

     

SECTION 4.01.

Restatement Date

96

SECTION 4.02.

Conditions Precedent to All Credit Extensions

99      

ARTICLE V

     

Affirmative Covenants

     

SECTION 5.01.

Existence; Businesses and Properties

100

SECTION 5.02.

Insurance

101

SECTION 5.03.

Taxes

101

SECTION 5.04.

Financial Statements, Reports, etc.

101

SECTION 5.05.

Litigation and Other Notices

104

SECTION 5.06.

Compliance with Laws

104

 

-ii-

--------------------------------------------------------------------------------

 

 

    Page      

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

104

SECTION 5.08.

Compliance with Environmental Laws

105

SECTION 5.09.

Further Assurances

105

SECTION 5.10.

Fiscal Year; Accounting

107

SECTION 5.11.

[Reserved]

107

SECTION 5.12.

Collateral Monitoring and Reporting

107

SECTION 5.13.

Use of Proceeds

108

SECTION 5.14.

Certification of Public Information

109

SECTION 5.15.

U.K. Pensions

109  

ARTICLE VI

     

Negative Covenants

     

SECTION 6.01.

Indebtedness

110

SECTION 6.02.

Liens

113

SECTION 6.03.

Sale and Lease-Back Transactions

117

SECTION 6.04.

Investments, Loans and Advances

118

SECTION 6.05.

Mergers, Consolidations and Dispositions

120

SECTION 6.06.

Dividends and Distributions

123

SECTION 6.07.

Transactions with Affiliates

125

SECTION 6.08.

Business of Holdings, the Borrowers and the Subsidiaries

127

SECTION 6.09.

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc

128

SECTION 6.10.

Financial Covenant

130      

ARTICLE VII

     

Events of Default

     

SECTION 7.01.

Events of Default 131

SECTION 7.02.

Allocation 133      

ARTICLE VIII

     

The Agents

     

SECTION 8.01.

Appointment, Authority and Duties of the Administrative Agent

134

SECTION 8.02.

Agreements Regarding Collateral and Field Examination Reports

135

SECTION 8.03.

Reliance By the Administrative Agent

136

SECTION 8.04.

Action Upon Default

136

SECTION 8.05.

Payments Received by Defaulting Lender

136

SECTION 8.06.

Limitation on Responsibilities of the Agents

136

SECTION 8.07.

Successor Administrative Agent and Co-Agents

137

SECTION 8.08.

Due Diligence and Non-Reliance

138

SECTION 8.09.

Remittance of Payments and Collections

138

SECTION 8.10.

The Administrative Agent in its Individual Capacity

139

SECTION 8.11.

Administrative Agent Titles

139

SECTION 8.12.

Bank Product Providers

139

 

-iii-

--------------------------------------------------------------------------------

 

 

    Page      

SECTION 8.13.

Survival

139

SECTION 8.14.

Withholding Tax

139

SECTION 8.15.

Indemnification

140

SECTION 8.16.

ERISA Matters

140      

ARTICLE IX

     

Miscellaneous

     

SECTION 9.01.

Notices

142

SECTION 9.02.

Survival of Agreement

143

SECTION 9.03.

Binding Effect

143

SECTION 9.04.

Successors and Assigns

143

SECTION 9.05.

Expenses; Indemnity

147

SECTION 9.06.

Right of Set-off

149

SECTION 9.07.

Applicable Law

149

SECTION 9.08.

Waivers; Amendment

149

SECTION 9.09.

Interest Rate Limitation

152

SECTION 9.10.

Entire Agreement

153

SECTION 9.11.

WAIVER OF JURY TRIAL

153

SECTION 9.12.

Severability

153

SECTION 9.13.

Counterparts

153

SECTION 9.14.

Headings

154

SECTION 9.15.

Jurisdiction; Consent to Service of Process

154

SECTION 9.16.

Confidentiality

155

SECTION 9.17.

Release of Liens and Guarantees

155

SECTION 9.18.

USA PATRIOT Act

156

SECTION 9.19.

U.K. “Know your customer” checks

156

SECTION 9.20.

Marshalling; Payments Set Aside

156

SECTION 9.21.

Obligations Several; Independent Nature of Lenders’ Rights

156

SECTION 9.22.

Electronic Execution of Assignments

157

SECTION 9.23.

Acknowledgements

157

SECTION 9.24.

Lender Action

157

SECTION 9.25.

Judgment Currency

158

SECTION 9.26.

Nature of Borrowers’ Obligations

158

SECTION 9.27.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

159

SECTION 9.28.

Amendment and Restatement of Original Credit Agreement.

159

 

-iv-

--------------------------------------------------------------------------------

 

 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

[RESERVED]

Exhibit F

Form of Solvency Certificate

Exhibit G

Form of Subordination Provisions

Exhibit H

Form of Intercompany Note

Exhibit I

Form of Compliance Certificate

Exhibit J

[RESERVED]

Exhibit K

[RESERVED]

Exhibit L-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit M-1

Form of U.S. Revolver Note

Exhibit M-2

Form of U.K. Revolver Note

Exhibit N

[RESERVED]

Exhibit O

Form of Borrowing Base Certificate

Exhibit P

Applicable Margin Certificate    

Schedule 1.01(a)

Bank Product Debt

Schedule 2.01

Revolver Commitments

Schedule 2.05(a)

Existing Letters of Credit

Schedule 3.08(a)

Subsidiaries

Schedule 3.17

Financing Statements and Other Filings

Schedule 3.20

Insurance

Schedule 5.12

Deposit Accounts

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

 

-v-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of May 30, 2012 (as amended on May 31, 2013, as
amended and restated on May 29, 2015, as amended on November 2, 2016 and as
further amended and restated as of June 12, 2018, this “Agreement”), among
GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead Borrower”), each
of the other Borrowers (as hereinafter defined), GENERAC ACQUISITION CORP., a
Delaware corporation (“Holdings”), the LENDERS party hereto from time to time,
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as syndication agent (in
such capacity, the “Syndication Agent”) and WELLS FARGO BANK, N.A. as
documentation agent (in such capacity, the “Documentation Agent”).

 

WHEREAS, the U.S. Borrowers, Guarantors and lenders party thereto immediately
prior to the Restatement Date and the Administrative Agent are party to that
certain Credit Agreement, dated as of May 30, 2012 (as amended on May 31, 2013,
as amended and restated on May 29, 2015 and as amended on November 2, 2016, the
“Original Credit Agreement”), pursuant to which the lenders thereunder made
certain loans and other extensions of credit to the U.S. Borrowers;

 

WHEREAS, the U.S. Borrowers, the Guarantors and the Lenders party hereto and the
other parties hereto desire to amend and restate the Original Credit Agreement
in its entirety on and subject to the terms and conditions set forth herein;

 

NOW THEREFORE, the Lenders are willing to amend and restate the Original Credit
Agreement and are willing to extend such credit to the Borrowers, the Swingline
Lender is willing to make Swingline Loans to the Borrowers and the Issuing Bank
is willing to issue Letters of Credit for the account of the Borrowers on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

 

ARTICLE I
 

Definitions

 

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR” shall mean for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.5%, and (c) the Eurodollar Rate (to the extent ascertainable)
that would be calculated as of such day (or, if such day is not a Business Day,
as of the next preceding Business Day) in respect of a one-month Interest Period
plus 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum determined from time to time by Bank of America, N.A. as its prime rate in
effect at its principal office in New York City and notified to the Borrower
(the Prime Rate not being intended to be the lowest rate of interest charged by
Bank of America, N.A. in connection with extensions of credit to debtors). Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any U.S. Revolver Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of
Article II. All ABR Loans shall be denominated in Dollars.

 

 

--------------------------------------------------------------------------------

 

 

“Account” shall have the meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

 

“Account Debtor” shall mean a Person who is obligated under an Account, Chattel
Paper or General Intangible (each as defined in the UCC).

 

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section  2.20.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of any
Borrower or its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

“Alternative Currency” shall mean, with respect to the U.K. Tranche, Euros and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

 

“Alternative LC Currency” means (x) in the case of U.S. Letters of Credit, Yen
and (y) in the case of U.K. Letters of Credit, Euros and Sterling, in each case,
together with each other currency (other than Dollars) that is approved in
accordance with Section 1.10.

 

“Alternative LC Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the Alternative
LC Currency as determined by the Issuing Bank at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative LC Currency with Dollars.

 

“Alternative Currency Letter of Credit Sublimit” means an amount equal to
$10,000,000. The Alternative Currency Letter of Credit Sublimit is part of, and
not in addition to, the Letter of Credit Subline.

 

“Amendment No. 1 Effectiveness Date” shall mean May 31, 2013.

 

“Amendment No. 1 Effectiveness Date Dividend” shall mean the dividend, in an
amount not to exceed $345.0 million, to be paid on, or within 45 days of, the
Amendment No. 1 Effectiveness Date from the Lead Borrower to Holdings from the
proceeds of the Term Loans and to be paid from Holdings to Parent and from
Parent to the holders of the Equity Interests of Parent.

 

“Amendment No. 2 Effective Date” shall mean May 29, 2015.

 

“Amendment No. 3 Effective Date” shall mean November 2, 2016.

 

2

--------------------------------------------------------------------------------

 

 

“Agent Indemnitees” shall mean each Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent.

 

“Agents” shall mean the Administrative Agent and the Syndication Agent and the
Documentation Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Law” shall mean all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
Person in question or any of its property or assets, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.

 

“Applicable Margin” shall mean with respect to any Type of Revolver Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:

 

Level

Average Availability

ABR Loans

Eurodollar Loans

European Base Rate Loans

         

I

≥ 50%

0.125%

1.125%

1.125%

II

< 50%

0.375%

1.375%

1.375%

 

Until completion of the first full fiscal quarter after the Restatement Date,
the Applicable Margin shall be determined as if Level I were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease upon
receipt by the Administrative Agent of the Applicable Margin Certificate
required to be delivered by the Borrowers pursuant to Section  5.12 as of the
last day of the fiscal quarter most recently ended, and each such increase or
decrease in the Applicable Margin shall be effective on the Adjustment Date
occurring immediately after the last day of the fiscal quarter most recently
ended. If the Borrowers fail to deliver any Applicable Margin Certificate (or
any Borrowing Base Certificate) required to be delivered pursuant to Section
 5.12 on or before the date required for delivery thereof, then, at the option
of the Required Lenders, the Applicable Margin shall be determined as if
Level II were applicable, from the first day of the calendar month following the
date such Applicable Margin Certificate (or Borrowing Base Certificate) was
required to be delivered until the date of delivery of such Applicable Margin
Certificate (or Borrowing Base Certificate).

 

“Applicable Margin Certificate: a certificate signed and certified as accurate
by a Senior Officer of the Borrowers, substantially in the form of Exhibit P.

 

“Applicable Time” means, with respect to any borrowings and payments in Euro or
Sterling, 2:00 p.m., London time, and with respect to any borrowings and
payments denominated in any other Alternative Currency (other than Euro or
Sterling), as agreed by the Administrative Agent and the Lead Borrower.

 

3

--------------------------------------------------------------------------------

 

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Availability” shall mean as of any applicable date, the amount by which the
Line Cap at such time exceeds the aggregate amount of Revolver Loans and LC
Obligations on such date.

 

“Availability Reserve” shall mean the sum (without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria (including collection rates or collection percentages)) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product
Reserve; provided that reserves of the type described in this clause (c) shall
be instituted only after consultation with the Lead Borrower; (d) the Warranty
Claim Reserve; (e) the Dilution Reserve; and (f) such additional reserves not
otherwise addressed in clauses (a) through (e) above, in such amounts and with
respect to such matters, as the Administrative Agent in its Credit Judgment may
elect to establish or modify from time to time.

 

Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserves shall not be established or changed except upon not less
than three (3) Business Days’ (or such shorter period as may be agreed by the
Lead Borrower) prior written notice to the Lead Borrower, which notice shall
include a reasonably detailed description of such applicable Availability
Reserve being established (during which period (a) the Administrative Agent
shall, if requested, discuss any such Availability Reserve or change with the
Lead Borrower and (b) the Lead Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Availability Reserve or result in a
lesser change thereto, in a manner and to the extent reasonably satisfactory to
the Administrative Agent), and (ii) the amount of any Availability Reserve
established by the Administrative Agent, and any change in the amount of any
Availability Reserve, shall have a reasonable relationship to the event,
condition or other matter that is the basis for such Availability Reserve or
such change. Notwithstanding clause (i) of the preceding sentence, changes to
the Availability Reserves solely for purposes of correcting mathematical or
clerical errors (and such other changes as are otherwise agreed by the Lead
Borrower) shall not be subject to such notice period, it being understood that
no Default or Event of Default shall be deemed to result therefrom, if
applicable, for a period of three (3) Business Days.

 

“Average Availability” shall mean at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

 

“Average Usage” shall mean the average utilization of Revolver Commitments
during the immediately preceding fiscal quarter.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to the Parent, any Borrower or Subsidiary by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Swap Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by Parent or Subsidiary.

 

4

--------------------------------------------------------------------------------

 

 

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of Parent or any of its Subsidiaries relating to
Bank Products.

 

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations, which shall in any event include the maximum
amount of all Noticed Hedges.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrowers” shall mean (i) the U.S. Borrowers and (ii) the U.K. Borrower
(provided that the U.K. Borrower shall not be included in the definition of
“Borrowers” with respect to (x) any provision of this Agreement or any other
Loan Document pursuant to which the Borrowers are required to provide guarantees
and/or pledge security interests in Collateral (including with respect to any
Dominion Accounts and/or Deposit Accounts) including, but not limited to,
pursuant to the Collateral and Guarantee Requirement and Sections 5.07, 5.09 and
5.12 and (y) the definitions of Eligible Accounts, Eligible Inventory, Eligible
In-Transit Inventory and Availability Reserve, including all component
definitions used in any of the foregoing).

 

“Borrowing” shall mean a group of Revolver Loans of a single Type, Class and in
a single currency and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” shall mean at any time of calculation, the aggregate amount of
the U.S. Borrowing Base and the U.K. Borrowing Base.

 

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit O,
by which the Borrowers certify calculation of the U.S. Borrowing Base in
accordance with Section 5.12 and the U.K. Borrowing Base as set forth herein.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and, if written, substantially in the form of Exhibit C.

 

5

--------------------------------------------------------------------------------

 

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market; provided further that, (y) if such day relates to any
interest rate settings as to a Eurodollar Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency and (z) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurodollar Loan denominated in a
currency other than Dollars or Euro, or any other dealings in any currency other
than Dollars or Euro to be carried out pursuant to this Agreement in respect of
any such Eurodollar Loan (other than any interest rate settings), means any such
day on which commercial banks and the London foreign exchange market are open
for foreign exchange business in the principal financial center of the country
of such currency.

 

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Lead Borrower and the Restricted Subsidiaries
during such period that, in accordance with GAAP, are required to be classified
as capital expenditures, including Capital Lease Obligations incurred, provided,
however, that Capital Expenditures for the Lead Borrower and the Restricted
Subsidiaries shall not include:

 

(a)       expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Lead Borrower and the Restricted Subsidiaries within twelve (12) months of
receipt of such proceeds,

 

(b)       expenditures that are accounted for as capital expenditures of such
person and that actually have been paid for by a third party (other than the
Lead Borrower or any Restricted Subsidiary thereof) and for which neither the
Lead Borrower nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period),

 

(c)       the purchase price of equipment or property purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment or property traded in at the time of such purchase
and (y) the proceeds of a reasonably concurrent sale of used or surplus
equipment or property, in each case, in the ordinary course of business, or

 

(d)       expenditures that are accounted for as capital expenditures in
connection with transactions constituting Permitted Business Acquisitions.

 

“Capital Lease Obligations” shall mean the obligations of any person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------

 

 

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral” shall mean cash and any interest or other income earned
thereon, or deposit account balances, and any other credit support satisfactory
to the applicable Issuing Bank, that are delivered to the Administrative Agent
to Cash Collateralize any Obligation.

 

“Cash Collateralize” shall mean the pledge and deposit with or the delivery of
Cash Collateral to the Administrative Agent, as security for the payment of any
Obligation, in an amount equal to 102.5% of such outstanding Obligations. “Cash
Collateralization” has a correlative meaning.

 

“Cash Management Obligations” shall mean obligations owed by any Borrower or
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury and treasury management services, Cash Management
Services, credit cards or any automated clearing house transfer of funds.

 

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts or similar cash management arrangements, including automated
clearinghouse, e-Payables, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

“CCMP” shall mean CCMP Capital Advisors, LLC.

 

“Change in Control” shall mean:

 

(a)       the acquisition of record ownership or direct beneficial ownership
(i.e., excluding indirect beneficial ownership through intermediate entities by
any person which is the subject of clause (b) below) by any person other than
Holdings (or another Parent Entity that has become a Loan Party) of any Equity
Interests in the Lead Borrower, such that after giving effect thereto Holdings
(or another Parent Entity that has become a Loan Party) shall cease to
beneficially own and control 100% of the Equity Interests of the Lead Borrower,
or

 

(b)       the acquisition of beneficial ownership, directly or indirectly, by
any person or group (within the meaning of the Securities Exchange Act of 1934,
as amended, and the rules of the SEC thereunder as in effect on the date
hereof), other than the Permitted Investors and any employee benefit plan and/or
person acting as a trustee, agent or other fiduciary or administrator in respect
thereof, of Equity Interests in Holdings representing more than the greater of
(i)  35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings and (ii) the percentage of the
aggregate ordinary voting power in Holdings held directly or indirectly by the
Permitted Investors.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
 2.15(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.

 

“Charges” shall have the meaning assigned to such term in Section  9.09.

 

7

--------------------------------------------------------------------------------

 

 

“Claims” shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interests, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees) at any time
(including after Full Payment of the Obligations, resignation or replacement of
the Administrative Agent or replacement of any Lender) incurred by any
Indemnitee or asserted against any Indemnitee by any Loan Party or other Person,
in any way relating to (a) any Revolver Loans, Letters of Credit, Loan
Documents, or the use thereof or transactions relating thereto, (b) any action
taken or omitted to be taken by an Indemnitee in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lender has
a Loan, Protective Advance or Commitment with respect to the U.S. Tranche or the
U.K. Tranche, (b) when used with respect to Commitments, refers to whether such
Commitments are U.S. Revolver Commitments or U.K. Revolver Commitments, and (c)
when used with respect to Revolver Loans or a Borrowing, refers to whether such
Revolver Loans, or the Revolver Loans comprising such Borrowing, are Revolver
Loans under the U.S. Tranche, Revolver Loans under the U.K. Tranche or
Protective Advances under any of the U.S. Tranche or U.K. Tranche.

 

“Closing Date” shall mean May 30, 2012.

 

“Closing Date Dividend” shall mean the dividend, in an amount not to exceed
$410.0 million, to be paid on, or within 45 days of, the Closing Date from the
Borrower to Holdings from the proceeds of the Term Loans and to be paid from
Holdings to Parent and from Parent to the holders of the Equity Interests of
Parent.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document; provided that, in no event shall any property or assets of the U.K.
Borrower constitute Collateral (or be included in any component definition
thereof) hereunder or under any of the Loan Documents.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of May 30, 2012 (as amended by that certain First Amendment to Guarantee and
Collateral Agreement dated as of May 31, 2013, as further amended by that
certain Second Amendment to Guarantee and Collateral Agreement dated as of
November 2, 2016), among Parent (but solely in respect of Section 2 of the
Collateral Agreement), Holdings, the Lead Borrower, each Subsidiary Loan Party
and the Administrative Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that, in each
case subject to the Intercreditor Agreement:

 

(a)       on the Closing Date, the Administrative Agent shall have received (I)
from Parent (but solely in respect of Section 2 of the Collateral Agreement)
Holdings, the Lead Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(II) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is a Loan Party,

 

8

--------------------------------------------------------------------------------

 

 

(b)       on the Closing Date or as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties shall
have received (I) a pledge of all the issued and outstanding Equity Interests of
(A) the Lead Borrower, (B) each Domestic Subsidiary (other than a Disregarded
Domestic Subsidiary) and (C) each Special Purpose Subsidiary (to the extent such
pledge is permitted under the securitization agreements applicable to such
Subsidiary), in the case of any such Domestic Subsidiary or Special Purpose
Subsidiary, which is a Restricted Subsidiary owned on the Closing Date directly
by or on behalf of Holdings, the Lead Borrower or any Subsidiary Loan Party;
(II) a pledge of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of (A) each “first tier” material
Foreign Subsidiary and (B) each material Disregarded Domestic Subsidiary, in
each case which is a Restricted Subsidiary directly owned by Holdings, the Lead
Borrower or a Subsidiary Loan Party; and (III) all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank,

 

(c)       on the Closing Date, all Indebtedness having, in the case of each
instance of Indebtedness, an aggregate principal amount in excess of $5.0
million (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (ii) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party and evidenced by a promissory note or an instrument and shall have
been pledged pursuant to the Collateral Agreement, and the Administrative Agent
for the benefit of the Secured Parties shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank,

 

(d)       [reserved],

 

(e)       on the Closing Date, or as otherwise provided in the Collateral
Agreement, the Administrative Agent for the benefit of the Secured Parties,
shall have been granted security interests in personal property of Holdings, the
Lead Borrower or any such Subsidiary Loan Parties in accordance with the
Collateral Agreement,

 

(f)       in the case of any person that becomes a Subsidiary Loan Party after
the Closing Date, the Administrative Agent shall have received a supplement to
the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party,

 

(g)       after the Closing Date, (A) all the outstanding Equity Interests of
any person that becomes a Subsidiary Loan Party after the Closing Date, (B) all
the Equity Interests of the Lead Borrower issued after the Closing Date and
(C) subject to Section  5.09(g) and Section  6.02(w), all other Equity Interests
of any other Subsidiary that are acquired by a Loan Party after the Closing
Date, shall have been pledged pursuant to the Collateral Agreement (including
any Special Purpose Subsidiary (to the extent such pledge is permitted under the
securitization agreements applicable to such Subsidiary)) (provided that in no
event shall more than 65% of the issued and outstanding voting Equity Interests
and 100% of the outstanding non-voting Equity Interests of (i) any “first tier”
Foreign Subsidiary directly owned by such Loan Party or (ii) any Disregarded
Domestic Subsidiary directly owned by such Loan Party be pledged to secure
Obligations of any Loan Party, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary or a Domestic Subsidiary held by a Foreign Subsidiary
be pledged to secure Obligations of any Loan Party), and the Administrative
Agent for the benefit of the Secured Parties shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank,

 

9

--------------------------------------------------------------------------------

 

 

(h)       on the Closing Date, except as contemplated by any Security Document
or otherwise agreed by the Administrative Agent, all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document,

 

(i)       on the Closing Date, the Administrative Agent shall have received
insurance certificates from the Lead Borrower’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section  5.02 is in full force and effect and such
certificates shall (i) name the Administrative Agent, as collateral agent on
behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Administrative Agent,
on behalf of Lenders as the loss payee thereunder and, to the extent available,
provides for at least thirty (30) days’ prior written notice to the
Administrative Agent of any cancellation of such policy,

 

(j)       within ninety (90) days (or such later date as Administrative Agent
may agree in its reasonable discretion) of the Closing Date (or, with respect to
any Deposit Account other than Excluded Deposit Accounts opened following the
Closing Date, the date such Loan Party notifies the Administrative Agent of the
opening of such Deposit Account or the date any Person becomes a Loan Party
hereunder), (i) each Loan Party shall cause each bank or other depository
institution at which any Deposit Account other than any Excluded Deposit Account
is maintained, to enter into a Deposit Account Control Agreement that provides
for such bank or other depository institution to transfer to a Dominion Account,
on a daily basis, all balances in each Deposit Account other than any Excluded
Deposit Account maintained by any Loan Party with such depository institution
for application to the Obligations then outstanding following the receipt by
such bank or other depository institution of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a
copy of such Liquidity Notice to the Lead Borrower), (ii) the Borrowers shall
establish the Dominion Account and obtain an agreement (in form satisfactory to
the Administrative Agent) from the Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the Dominion Account, which may
be exercised by the Administrative Agent during any Liquidity Period, requiring
immediate deposit of all remittances received to a Dominion Account, (iii) each
Loan Party irrevocably appoints the Administrative Agent as such Loan Party’s
attorney-in-fact to collect such balances during a Liquidity Period to the
extent any such delivery is not so made and (iv) each Loan Party shall instruct
each Account Debtor to make all payments with respect to Current Asset
Collateral into Deposit Accounts subject to Deposit Account Control Agreements;
and

 

(k)       the Borrowers shall use commercially reasonable efforts to obtain Lien
Waivers for all locations holding Inventory with a value in excess of $1,000,000
within (90) days (or such longer period as the Administrative Agent may agree in
its reasonable discretion) following the Closing Date.

 

10

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Agreement, the parties hereto
agree that (a) neither the U.K. Borrower nor any other Loan Party shall be
required to comply with the Collateral and Guarantee Requirement in respect of
the giving of a guarantee by or a pledge of any property or assets of the U.K.
Borrower and (b) the representations, warranties and covenants set forth herein
with respect to the Collateral, the Security Documents or the Collateral and
Guarantee Requirement shall not in any respects apply to the U.K. Borrower.

 

“Collateral Questionnaire” shall mean a certificate in form reasonably
satisfactory to the Administrative Agent that provides information with respect
to the personal or mixed property of each Loan Party.

 

“Commitment Adjustment Date” shall have the meaning assigned to such term in
Section 2.28(a).

 

“Commitment Revolver Termination Date” shall mean the earliest to occur of
(a) the Revolver Termination Date; (b) the date on which the Borrowers terminate
the Revolver Commitments pursuant to Section 2.08; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 7.01.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

 

“Company Competitor” shall mean any person that competes with or which is
affiliated with a person that competes with the business of Holdings, the
Borrowers and their Subsidiaries from time to time, in each case as specifically
identified by the Lead Borrower to the Administrative Agent from time to time in
writing.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio, determined on a
consolidated basis for the Borrowers and their Restricted Subsidiaries for the
most recent four fiscal quarters period, of (a) EBITDA minus (i) Capital
Expenditures (except those financed with Indebtedness for borrowed money other
than the Revolver Loans) paid in cash for such period and (ii) the aggregate
amount of federal, state, local and foreign income taxes paid or payable
currently in cash for such period to (b) Consolidated Fixed Charges paid or
payable currently in cash for such period.

 

“Consolidated Fixed Charges” shall mean, with respect to the Borrowers and the
Restricted Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense (but excluding, in any event (w)
Transactions Costs and annual administrative or other agency fees, (x) fees and
expenses associated with Dispositions, Investments and any issuances of Equity
Interests or Indebtedness (in each case (A) not prohibited under this Agreement
and (B) whether or not consummated) and (y) amortization of deferred financing
costs) for such period less any interest income for such period received or
(without duplication) to be received currently in cash, (b) regularly scheduled
principal payments on funded Indebtedness paid or payable currently in cash for
such period (other than payments made by the Borrowers and their Restricted
Subsidiaries to the Borrowers and their Subsidiaries), (c)  all cash dividends
or other distributions paid by the Lead Borrower or any Restricted Subsidiary
during such period to any Person other than the Lead Borrower or any Restricted
Subsidiary (excluding items eliminated in consolidation) on any series of
preferred stock or any Refunding Capital Stock of the Lead Borrower or a
Restricted Subsidiary during such period, (d) all cash dividends or other
distributions paid by the Lead Borrower or any Restricted Subsidiary paid to any
Person other than the Lead Borrower or any Restricted Subsidiary (excluding
items eliminated in consolidation) on any series of Equity Interests of the Lead
Borrower or a Restricted Subsidiary that is not Qualified Capital Stock during
such period and (e) Restricted Payments made under clauses (b)(iv) (only to the
extent the Borrowers would have relied on the Investment Conditions to make such
Investment), (c), (f) and (k) of Section  6.06 made in cash during any fiscal
period.

 

11

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(a)       any net after-tax (A) extraordinary, (B) nonrecurring or (C) unusual
gains or losses or income or expenses (less all fees and expenses relating
thereto) including, without limitation, any severance expenses, and fees,
expenses or charges related to any offering of Equity Interests of any Parent
Entity or the Lead Borrower, any Investment or Indebtedness permitted to be
incurred hereunder or refinancings thereof (in each case, whether or not
successful), including any such fees, expenses or charges related to the
Transactions (including any Transaction Costs) and Restatement Transactions
(including Restatement Transaction Costs), in each case, shall be excluded,

 

(b)       any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)       any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors (or equivalent governing body) of the Lead Borrower)
shall be excluded,

 

(d)       any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(e)       the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments (including any ordinary
course dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period,

 

(f)       consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period, and

 

(g)       any increase in amortization or depreciation or any non-cash charges
resulting from any amortization, write-up, write-down or write-off of assets
with respect to assets revalued upon the application of purchase accounting
(including tangible and intangible assets, goodwill, deferred financing costs
and inventory (including any adjustment reflected in the “cost of goods sold” or
similar line item of the financial statements)) in connection with the
Transactions, Permitted Business Acquisitions or any merger, consolidation or
similar transaction not prohibited hereunder.

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Lead Borrower and the
Restricted Subsidiaries at such date.

 

12

--------------------------------------------------------------------------------

 

 

“Contractual Obligation” shall mean, as applied to any person, any provision of
any security issued by that person or of any indenture, mortgage, deed of trust,
contract, written undertaking, agreement or other instrument to which that
person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (U.K.).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Judgment” shall mean the Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor that
the Administrative Agent reasonably determines: (a) could reasonably be expected
to materially adversely affect the value of Eligible Inventory, Eligible
In-Transit Inventory or Eligible Accounts, the enforceability or priority of the
Administrative Agent’s Liens thereon, or the amount that the Administrative
Agent and the Lenders would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in liquidation of such Eligible
Inventory, Eligible In-Transit Inventory or Eligible Accounts; or (b) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Borrower is incomplete, inaccurate or misleading in
any material respect.

 

“CTA” shall mean the Corporation Tax Act 2009 of the United Kingdom.

 

“Cure Action”     shall have the meaning assigned to such term in Section
 6.10(b).

 

“Current Asset Collateral” shall mean the “Revolving Priority Collateral” as
defined in the Intercreditor Agreement.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section  2.13(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations (including its obligation to fund any portion of
participations in Letters of Credit) hereunder, and such failure is not cured
within two (2) Business Days of the date of the funding obligation; (b) has
notified the Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or generally under other
agreements to which it commits to extend credit or has made a public statement
to that effect; (c) has failed, within three (3) Business Days following written
request by the Administrative Agent or the Lead Borrower, to confirm in a manner
reasonably satisfactory to the Administrative Agent and the Lead Borrower that
such Lender will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt by the Administrative Agent of such confirmation); or (d) has, or
has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; provided,
however, that a Lender shall not be a Defaulting Lender solely by virtue of a
Governmental Authority’s ownership of any equity interest in such Lender or
parent company so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of the courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

13

--------------------------------------------------------------------------------

 

 

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

 

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for the Borrower or any other Loan
Party, in each case as required by and in accordance with clause (j) of the
definition of “Collateral and Guarantee Requirement.”

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Lead Borrower in good faith) of non-cash consideration
received by the Lead Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section  6.05(g) and the last paragraph of Section  6.05
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash or cash equivalents).

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve (12) consecutive months per the
latest field examination, that is the result of dividing the Dollar amount of
(a) bad debt write-downs, discounts, advertising allowances, credits, or other
similar dilutive items, in each case, without duplication of any such amounts in
the calculation of Eligible Accounts or other Availability Reserves for any such
period, with respect to the Accounts of the Borrowers during such period, by
(b) billings with respect to Accounts of the Borrowers during such period.

 

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one (1)
percentage point for each percentage point by which Dilution is in excess of
five percent (5%).

 

“Direction” has the meaning set forth in the definition of “Excluded Taxes.”

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the board of managers (or equivalent governing body) of such person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.

 

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other institutional lenders identified in writing to the Administrative Agent
prior to the Closing Date and (b) Company Competitors.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which substantially all of
its assets consist of Equity Interests of one or more indirect Foreign
Subsidiaries.

 

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

14

--------------------------------------------------------------------------------

 

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative LC Currency or Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the Issuing Bank at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative LC Currency or Alternative Currency.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Dominion Account” shall mean a special concentration account established by the
Borrowers at Bank of America or another bank reasonably acceptable to the
Administrative Agent, over which the Administrative Agent has exclusive control
for withdrawal purposes pursuant to the terms and provisions of this Agreement
and the other Loan Documents.

 

“EBITDA” shall mean, with respect to the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Lead Borrower and the Restricted Subsidiaries for such period plus the
sum of (a) (in each case without duplication and to the extent the respective
amounts described in subclauses (i) through (xvi) of this clause (a) reduced
such Consolidated Net Income for the respective period for which EBITDA is being
determined):

 

(i)        provision for Taxes based on income, profits or capital of the Lead
Borrower and the Restricted Subsidiaries for such period, including, without
limitation, state, foreign, franchise and similar taxes, and Tax Distributions
made by the Lead Borrower during such period,

 

(ii)       Interest Expense of the Lead Borrower and the Restricted Subsidiaries
for such period,

 

(iii)      depreciation and amortization expenses of the Lead Borrower and the
Restricted Subsidiaries for such period,

 

(iv)      business optimization expenses and restructuring charges and reserves
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment costs, excess pension charges, contract termination costs
(including future lease commitments) and costs to consolidate facilities and
relocate employees); provided that with respect to each business optimization
expense or restructuring charge or reserve, the Lead Borrower shall have
delivered to the Administrative Agent a certificate of the Chief Financial
Officer of the Lead Borrower specifying and quantifying such expense, charge or
reserve and stating that such expense, charge or reserve is a business
optimization expense or restructuring charge or reserve, as the case may be;
provided further that the aggregate amount added back to EBITDA pursuant to this
clause (iv) in any period shall not exceed 20% of the EBITDA (or 25% in the case
of any Permitted Business Acquisitions (it being understood that any such add
backs in excess of the 20% threshold shall solely relate to Permitted Business
Acquisitions)) of the Lead Borrower and the Restricted Subsidiaries for such
period (prior to giving effect to any such add back),

 

(v)       the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Permitted Investors (or any
accruals related to such fees and related expenses) during such period,

 

15

--------------------------------------------------------------------------------

 

 

(vi)      Transaction Costs, Restatement Transaction Costs and fees, costs and
expenses incurred directly in connection with any transaction, including any
Investment, equity issuance, debt issuance, refinancing or Disposition (in each
case, (A) not prohibited under this Agreement and (B) whether or not
consummated) during such period,

 

(vii)      any non-cash charges reducing Consolidated Net Income (excluding any
such non-cash charge to the extent it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period not included in the calculation),

 

(viii)     letter of credit fees,

 

(ix)       to the extent reimbursable by third parties pursuant to
indemnification provisions, other transaction fees, costs and expenses, provided
that the Lead Borrower in good faith expects to receive reimbursement for such
fees, costs and expenses within the next four (4) fiscal quarters,

 

(x)        to the extent actually reimbursed by insurance or a third party,
costs of legal settlement, fines, judgments or orders,

 

(xi)       to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability events or casualty events,

 

(xii)      changes in earn-out obligations incurred in connection with any
Permitted Business Acquisition or other Investments permitted under this
Agreement and paid during the applicable period and any similar acquisitions
completed prior to the Closing Date; provided such earn-out obligation is in
effect for no longer than five (5) years from the closing date of the underlying
transaction; provided further that any earn-out obligation with a duration of
longer than two (2) years from the closing date of the underlying transaction
shall not result in an add back to EBITDA in an amount greater than $5.0 million
for any applicable period,

 

(xiii)     any unrealized losses in the fair market value of any Swap
Agreements,

 

(xiv)      (A) any charges or expenses incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, pension plan, any stock subscription or shareholder agreement
or any distributor equity plan or agreement and (B) any charges, costs,
expenses, accruals or reserves in connection with the rollover, acceleration or
payout of equity interests held by management, in each case, to the extent such
charges, costs, expenses, accruals or reserves are funded with an EBITDA Addback
Contribution,

 

(xv)     any net unrealized losses resulting from currency translation losses
related to currency remeasurements of Indebtedness (including any net loss
resulting from Swap Agreements for currency exchange risk) and any unrealized
foreign currency translation losses, and

 

16

--------------------------------------------------------------------------------

 

 

(xvi)     the proceeds of business interruption insurance, in an amount not to
exceed the earnings for the applicable period that such proceeds are intended to
replace; provided that the Lead Borrower in good faith expects to receive such
business interruption proceeds within the next four (4) fiscal quarters,

 

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined) (i) income tax credits and Restricted Payments
pursuant to Section  6.06(b)(i), (ii) all non-cash gains increasing Consolidated
Net Income of the Lead Borrower and the Restricted Subsidiaries for such period
(but excluding any such gains (x) in respect of which cash or other assets were
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) any unrealized gains in the fair market
value of any Swap Agreements and (iv) any net unrealized gains resulting from
currency translation gains related to currency remeasurements of Indebtedness
(including any net gain resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation gains, minus (c) (without
duplication) (i) the amount added back to EBITDA pursuant to clause (a)(ix)
above to the extent such transaction fees, costs and expenses were not
reimbursed within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period) and (ii) the amount added back to EBITDA pursuant to
clause (a)(xvi) to the extent such business interruption proceeds were not
received within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period).

 

“EBITDA Addback Contribution” shall mean (a) the net cash proceeds received by
the Lead Borrower from capital contributions to its equity capital, and (b) the
net cash proceeds received by the Lead Borrower from the sale (other than to a
Restricted Subsidiary) or issuance of Qualified Capital Stock of the Lead
Borrower or any Parent Entity, in each case designated as an EBITDA Addback
Contribution pursuant to a certificate of a Responsible Officer of the Lead
Borrower concurrently with the delivery of financial statements for the fiscal
quarter in which the contribution is utilized to offset the charge or expense
add-back pursuant to clause (a)(xiv) of the definition of EBITDA, as the case
may be, which proceeds shall not have been designated as a Cure Action.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
the United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Joint Lead Arrangers or their Affiliates (in each case in their capacities as
such) and any amendment fees paid with respect to such Indebtedness to the Joint
Lead Arrangers or their Affiliates (in each case in their capacities as such).

 

17

--------------------------------------------------------------------------------

 

 

“Eligible Accounts” shall mean, those Accounts created by a Borrower in the
ordinary course of business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by the Administrative Agent in the Administrative Agent’s Credit
Judgment to address the results of any audit performed by the Administrative
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

 

(a)       Accounts (i) that are more than 60 days past due and (ii) if no due
date is specified, that the Account Debtor has failed to pay within 90 days of
original invoice date,

 

(b)       Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)       Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

 

(d)       Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

 

(e)       Accounts that are not payable in Dollars,

 

(f)       Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (x) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to the Administrative Agent (as to form, substance, and issuer or domestic
confirming bank) which letter of credit is assigned to the Administrative Agent
for benefit of the Secured Parties (with such assignment acknowledged by the
issuing or domestic confirming bank) or, if requested by the Agent, that has
been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (y) the Account is covered by credit insurance in form
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent,

 

(g)       Accounts in excess of $3,000,000 in the aggregate with respect to
which the Account Debtor is either (i) the United States or any department,
agency, or instrumentality of the United States (exclusive, however, of Accounts
with respect to which the applicable Borrower has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC § 3727), or (ii) any state of the United States,

 

(h)       Accounts with respect to which the Account Debtor is a creditor of a
Borrower has or has asserted a right of setoff or that is an open account
payable, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff or dispute or open
accounts payable,

 

18

--------------------------------------------------------------------------------

 

 

(i)       Accounts with respect to which an Account Debtor whose total
obligations owing to the Borrowers exceeded 20% (such percentage, as applied to
a particular Account Debtor, being subject to reduction by the Administrative
Agent’s Credit Judgment if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by the Administrative Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit but shall not be
excluded in an amount in excess of the foregoing percentage,

 

(j)       Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding,

 

(k)       Accounts, the collection of which the Administrative Agent, in its
Credit Judgment, believes to be doubtful by reason of the Account Debtor’s
financial condition,

 

(l)       Accounts that are not subject to a valid and perfected first priority
Administrative Agent’s Lien,

 

(m)       Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(n)       Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(o)       Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services,

 

(p)       Accounts to the extent that open volume rebates payable in cash exist
in respect of such Accounts (only to the extent of such rebates payable in
cash),

 

(q)       Accounts representing late charges (only to the extent of such late
charges),

 

(r)       Accounts representing chargeback receivables,

 

(s)       Accounts with respect to which the Account Debtors are designated by a
Borrower as “do not sell,”

 

(t)       Accounts acquired in connection with a Permitted Business Acquisition,
until the completion of an appraisal and field examination of such Accounts, in
each case, reasonably satisfactory to the Administrative Agent (which appraisal
and field examination may be conducted prior to the closing of such Permitted
Business Acquisition),

 

(u)       Accounts with dated terms of more than 120 days from the invoice date,

 

(v)       Accounts in excess of $3,000,000 in the aggregate arising from sales
of goods pursuant to “bill and hold” terms,

 

19

--------------------------------------------------------------------------------

 

 

(w)       Accounts that are in excess of $15,000,000 owed by GE Capital
Commercial Finance Corporation (or any other provider of dealer floor plan
financing) as part of any dealer floor plan financing program that is reasonably
acceptable to the Administrative Agent (it being understood that the dealer
floor plan financing program between GE Capital Commercial Finance Corporation
and the Lead Borrower in effect on the Closing Date is acceptable to the
Administrative Agent), or

 

(x)       Accounts owed by an Account Debtor if any Accounts owed by such
Account Debtor to any Borrower or Restricted Subsidiary (i) have been
contributed, sold or otherwise financed in connection with a Receivables
Facility or (ii) arise out of or are related to any Receivables Facility.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans.

 

“Eligible Inventory” shall mean Inventory of a Borrower consisting of finished
goods held for sale in the ordinary course of business or raw materials, that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Credit Judgment to address
the results of any audit or appraisal performed by the Administrative Agent from
time to time after the Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Lead Borrower’s historical accounting practices. An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)       a Borrower does not have good, valid, and marketable title thereto,

 

(b)       a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Borrower),

 

(c)       it is not located at a location in the United States,

 

(d)       it is in-transit to or from a location of a Borrower (other than
in-transit from one location of a Borrower to another location of a Borrower),

 

(e)       it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) (A) it is subject to a Lien Waiver executed
by the lessor or warehouseman, as the case may be, or (B) a Rent and Charges
Reserve has been established and (ii) it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,

 

(f)       it is the subject of a bill of lading or other document of title,

 

(g)       it is not subject to a valid and perfected first priority
Administrative Agent’s Lien,

 

(h)       it consists of goods returned or rejected by a Borrower’s customers
other than the goods that are undamaged or resalable in the ordinary course of
business,

 

20

--------------------------------------------------------------------------------

 

 

(i)       it consists of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in the Borrowers’ business or, bill and
hold goods, damaged or defective goods, “seconds” or Inventory acquired on
consignment,

 

(j)       it consists of capitalized variances reserved on the Borrower’s books
and records,

 

(k)       it consists of Inventory at locations which totals less than $100,000
at any given location,

 

(l)       it consists of Inventory consigned to customers in excess of
$15,000,000 in the aggregate, or

 

(m)       it was acquired in connection with a Permitted Business Acquisition,
until the completion of an appraisal and field examination of such Inventory, in
each case, reasonably satisfactory to the Administrative Agent (which appraisal
and field examination may be conducted prior to the closing of such Permitted
Business Acquisition).

 

“Eligible In-Transit Inventory” shall mean up to $20,000,000 of Inventory of a
Borrower that is not Eligible Inventory consisting of finished goods or raw
materials, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is ineligible
only because (a) it is in transit to or from a location of a Borrower or (b)
solely in the case of documented inventory “on the water” (which documentation
shall be reasonably satisfactory to the Administrative Agent), it is not located
at a location in the United States. In determining the amount to be so included,
Eligible In-Transit Inventory shall be valued at the lower of cost or market on
a basis consistent with the Lead Borrower’s historical accounting practices. An
item of Inventory shall not be included in Eligible In-Transit Inventory if:

 

(a)       it consists of an estimate of Inventory “on the water,” or

 

(b)       the estimated arrival at a company location is more than 5 weeks in
the future.

 

“Enforcement Action” shall mean any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise), in each case solely to the extent
permitted by the Loan Documents.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing.

 

21

--------------------------------------------------------------------------------

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(a)(14) of ERISA, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), applicable to such Plan, whether or not waived; (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the receipt by any Loan Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent or terminated (within the meaning of
Section 4041A of ERISA); or (g) the failure by any Loan Party or any ERISA
Affiliate to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” shall mean the single currency of the Participating Member States.

 

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period, with respect to any Credit Extension denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days (for Sterling on the commencement of such Interest
Period) prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

22

--------------------------------------------------------------------------------

 

 

“Eurodollar Loan” shall mean any Revolver Loan bearing interest at a rate
determined by reference to the Eurodollar Rate in accordance with the provisions
of Article II.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined for such
day in accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“European Base Rate” means on any day, with respect to Euros, Sterling and
Dollars funded under the U.K. Tranche, LIBOR on the first Business Day in each
month for a 1 month Interest Period as of 11:00 a.m. London time on such day
(or, if such day is not a Business Day, on the preceding Business Day); and if
the European Base Rate shall be less than 0.00% per annum, such rate shall be
deemed 0.00% per annum for purposes of this Agreement.

 

“European Base Rate Borrowing” shall mean a Borrowing comprised of European Base
Rate Loans.

 

“European Base Rate Loan” means each U.K. Revolver Loan which is designated or
deemed designated as a European Base Rate Loan by the U.K. Borrower at the time
of the incurrence thereof or conversion thereto. All European Base Rate Loans
shall be denominated in Dollars, Euros or Sterling.

 

“Event of Default” shall have the meaning assigned to such term in Section
 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Deposit Account” shall mean (x) a Deposit Account (i) which is used
for the sole purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) which is used for paying taxes, including sales taxes,
(iii) which is used as an escrow account or as a fiduciary or trust account or
(iv) which, individually or together with any other Deposit Accounts that are
Excluded Deposit Accounts pursuant to this clause (iv), has an average daily
balance for any fiscal month of less than $3,000,000 and (y) the Net Proceeds
Pledged Account.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of the Obligations or that would require a governmental (including
regulatory) consent, approval, license or authorization in order to provide such
Guarantee, (b) any Restricted Subsidiary for which the guaranteeing of the
Obligations by such Subsidiary would result in material adverse tax consequences
as reasonably determined by the Lead Borrower, (c) any Disregarded Domestic
Subsidiary, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Disregarded Domestic Subsidiary, (e) any not-for profit Restricted
Subsidiary, Captive Insurance Subsidiary or Special Purpose Subsidiary, (f) any
Foreign Subsidiary and (g) any Restricted Subsidiary to the extent that the
burden or cost of obtaining a Guarantee of the Obligations from such Subsidiary
outweighs the benefit afforded thereby, as reasonably determined by the
Administrative Agent and the Lead Borrower.

 

23

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the Guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income taxes
imposed on (or measured by) its net income (or franchise taxes imposed in lieu
of net income taxes) by jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or any other
jurisdiction as a result of such recipient engaging in a trade or business in
such jurisdiction for tax purposes, (b) any branch profits tax or any similar
tax that is imposed by any jurisdiction described in clause (a) above, (c) in
the case of a Lender making a U.S. Revolver Loan (other than pursuant to a
Borrower request under Section 2.19), any U.S. federal withholding tax imposed
on amounts payable hereunder to such Lender in respect of such U.S. Revolver
Loan pursuant to a law in effect on the date on which such Lender becomes a
party to this Agreement, or designates a new Lending Office, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such tax pursuant to Section
 2.17(a) or Section  2.17(c) or (y) is attributable to such person’s failure to
comply with Section  2.17(e) with respect to such U.S. Revolver Loan, (d) any
interest, additions to taxes or penalties with respect to the foregoing, (e) any
withholding taxes imposed pursuant to FATCA, (f) any U.K. withholding taxes
imposed on payments to a Lender under this Agreement in respect of a U.K.
Revolver Loan (a “U.K. Tax Deduction”) if on any date the payment falls due: (i)
the payment could have been made to the relevant Lender without a U.K. Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a party to this Agreement in (or
in the interpretation, administration, or application of) any law or Treaty or
any published practice or concession of any relevant taxing authority, or (ii)
the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of “U.K. Qualifying Lender” and (A) an officer of H.M.
Revenue and Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the ITA which relates to the payment and that Lender has
received from the Loan Party making the payment or from the Agents a certified
copy of that Direction; and (B) the payment could have been made to the Lender
without such a U.K. Tax Deduction if that Direction had not been made, or (iii)
the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of “U.K. Qualifying Lender” and (A) the relevant
Lender has not given a Tax Confirmation to the Agents or a Loan Party; and (B)
the payment could have been made to the relevant Lender without such U.K. Tax
Deduction if the Lender had given a Tax Confirmation to the Agents or a Loan
Party, on the basis that the Tax Confirmation would have enabled the relevant
Loan Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purposes of section 930 of the ITA, or (iv) the relevant Lender
is a Treaty Lender and the Loan Party making the payment is able to demonstrate
that the payment could have been made to the Lender without a U.K. Tax Deduction
had that Lender complied with its obligations under Section 2.17(i)(i), Section
2.17(i)(ii) or Section 2.17(i)(iii), and (h) any U.K. withholding taxes imposed
on a payment under this Agreement in respect of a U.K. Revolver Loan (or any
U.K. withholding taxes which would be subject to an indemnification or an
increased payment pursuant to Section 2.17 but for this clause (h)), which would
not have been imposed or made had a Lender (the “Original Lender”) not: (i)
assigned, transferred or otherwise disposed of any rights under this Agreement
in each case in accordance with Section 9.04; or (ii) designated a new Lending
Office; save to the extent that the U.K. withholding taxes arise as a result of
a change in law after the date the Original Lender assigns, transfers or
otherwise disposes of its rights under this Agreement in each case in accordance
with Section 9.04, or designates a new Lending Office.

 

24

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
February 9, 2012, among Holdings, the Lead Borrower, the lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as administrative agent, and the
other agents and parties party thereto from time to time.

 

“Existing Debt” shall mean the Indebtedness outstanding under the Existing
Credit Agreement.

 

“Existing Lender” shall have the meaning assigned to such term in Section
9.27(c).

 

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement (including any banker’s acceptances or other payment
obligations arising therefrom) and outstanding as of the Closing Date and set
forth on Schedule 2.05(a).

 

“Existing Revolver Loans” shall have the meaning assigned to such term in
Section  9.27(c).

 

“Extended Revolver Loans” shall have the meaning assigned to such term in
Section  2.23(a)(ii).

 

“Extended Revolver Commitment” shall have the meaning assigned to such term in
Section  2.23(a)(ii).

 

“Extension” shall have the meaning assigned to such term in Section  2.23(a).

 

“Extension Offer” shall have the meaning assigned to such term in Section
 2.23(a).

 

“FATCA” shall mean Sections 1471 through 1474, as of the Restatement Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“FCCR Test Amount” shall mean as defined in Section  6.10.

 

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to the Administrative Agent, in
its capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean that certain Fee Letter dated May 30, 2012 by and among
the Lead Borrower and the Administrative Agent.

 

25

--------------------------------------------------------------------------------

 

 

“Fees” shall have the meaning assigned to such term in Section  2.12(a).

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004 (U.K.).

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“Fronting Exposure” shall mean, with respect to any Tranche, a Defaulting
Lender’s Pro Rata share of LC Obligations or Swingline Loans under such Tranche,
as applicable, except to the extent allocated to other Lenders or Cash
Collateralized under Section  2.21.

 

“Full Payment” shall mean with respect to any Obligations, (a) the full cash
payment thereof (other than obligations for taxes, indemnification, charges and
other inchoate or contingent or reimbursable liabilities for which no claim or
demand for payment has been made or, in the case of indemnification, no notice
has been given (or, in each case, reasonably satisfactory arrangements have
otherwise been made)), including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in such proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than inchoate or contingent or reimbursable obligations for which no
claim or demand for payment has been made or, in the case of indemnification, no
notice has been given (or reasonably satisfactory arrangements have otherwise
been made)), Cash Collateralization thereof. No Revolver Loans shall be deemed
to have been paid in full until all Revolver Commitments related to such
Revolver Loans have expired or been terminated.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

26

--------------------------------------------------------------------------------

 

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness of any other person, whether
or not such Indebtedness or other obligation is assumed by the guarantor;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit, in either case in the ordinary course of business,
(y) customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement or (z) any dealer related inventory repurchase
obligations. The amount of any Guarantee for purposes of clause (b) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantor” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“IFRS” shall mean international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

27

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Lead Borrower (i) having total assets (as determined in accordance with
GAAP) in an amount of less than 2.5% of Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries, (ii) contributing less than 2.5% to
EBITDA for the Test Period of twelve (12) consecutive fiscal months most
recently ended for which financial statements have been delivered pursuant to
Section  5.04 and (iii) contributing less than 2.5% to consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries for the Test Period of twelve
(12) consecutive fiscal months most recently ended for which financial
statements have been delivered pursuant to Section  5.04; provided, however,
that the total assets (as so determined), EBITDA contribution (as so determined)
and revenue (as so determined) of all Immaterial Subsidiaries shall not exceed
2.5% of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries, 2.5% of EBITDA for the relevant period or 2.5% of the consolidated
revenues of the Lead Borrower and its Restricted Subsidiaries for the relevant
period, as the case may be. In the event that total assets of all Immaterial
Subsidiaries exceeds 2.5% of Consolidated Total Assets of the Lead Borrower and
its Restricted Subsidiaries, the total contribution to EBITDA of all Immaterial
Subsidiaries exceeds 2.5% of EBITDA for any relevant Test Period for which
financial statements have been delivered pursuant to Section  5.04 or the total
revenue of all Immaterial Subsidiaries exceeds 2.5% of consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries for any relevant Test Period
for which financial statements have been delivered pursuant to Section  5.04, as
the case may be, (i) such Restricted Subsidiaries shall no longer constitute
Immaterial Subsidiaries to be excluded as Immaterial Subsidiaries until such
2.5% thresholds are met and (ii) to the extent not otherwise excluded as a
Subsidiary Loan Party, shall comply with the Collateral and Guarantee
Requirement.

 

“Increase Date” shall have the meaning assigned to such term in Section
 2.22(b).

 

“Increase Loan Lender” shall have the meaning assigned to such term in Section
 2.22(b).

 

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section  6.01(j).

 

“Incurrence Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action and (ii) (1) the Consolidated Fixed Charge Coverage
Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action and
(2) (I) Availability on a Pro Forma Basis immediately after giving effect to
such action would be greater than the greater of (x) 17.5% of the Line Cap and
(y) $17.5 million and (II) over the 20 consecutive Business Days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 17.5% of the Line Cap and (y) $17.5 million, also on a Pro Forma Basis for
such action.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent that
the same would be required to be shown as a long term liability on a balance
sheet prepared in accordance with GAAP, (e) all Guarantees by such person of
Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements net of payments such person would receive
in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and (i) the principal
component of all obligations of such person in respect of bankers’ acceptances.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. The Indebtedness of the Lead
Borrower and the Restricted Subsidiaries shall exclude (i) accrued expenses and
accounts and trade payables, (ii) liabilities under vendor agreements to the
extent such indebtedness may be satisfied through non-cash means such as
purchase volume earnings credits and (iii) reserves for deferred income taxes.

 

28

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section  9.05(b).

 

“Information” shall have the meaning assigned to such term in Section  3.14(a).

 

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal, provincial, territorial or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, bankruptcy, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, monitor, trustee, liquidator, administrator, conservator, custodian or
other similar Person for such Person or any part of its property, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; or (c) an
assignment for the benefit of creditors.

 

“Insolvency Regulation” shall mean The Council of the European Union Regulation
No. 2015/ 848 on Insolvency Proceedings.

 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercompany Note” shall mean the Intercompany Note substantially in the form
of Exhibit H.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
May 30, 2012, among the Administrative Agent and the Term Agent and acknowledged
by the Lead Borrower and the other Loan Parties.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section  2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum without duplication of (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Lead Borrower and the
Restricted Subsidiaries with respect to Swap Agreements (provided that payments
and costs upon the settlement or termination of a Swap Agreement will not be
included in Interest Expense).

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three (3) months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan and any European Base Rate Loan, the first day
of April, July, October and January of each year.

 

29

--------------------------------------------------------------------------------

 

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if agreed by all Lenders) or shorter period, as
the Borrower may elect, or the date any Eurodollar Borrowing is converted to an
ABR Borrowing or European Base Rate Borrowing, as applicable, in accordance with
Section  2.07 or repaid or prepaid in accordance with Section  2.08 or Section
 2.10; provided, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section  6.04.

 

“Inventory” shall have the meaning as defined in the UCC including all goods
intended for sale, lease, display or demonstration, all work in process, and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Loan Party’s business (but excluding Equipment (as defined in the
UCC)).

 

“Inventory Reserve” shall mean a reserve established by the Administrative
Agent, in its Credit Judgment, to reflect factors that may negatively impact the
value of Eligible Inventory.

 

“Investment Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action and (ii) either (A) (1) the Consolidated Fixed
Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action and (2) (I) Availability on a Pro Forma Basis immediately after giving
effect to such action would be greater than the greater of (x) 10% of the Line
Cap and (y) $10 million and (II) over the 20 consecutive Business Days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 10% of the Line Cap and (y) $10 million, also on a Pro Forma Basis for such
action or (B) (I) Availability on a Pro Forma Basis immediately after giving
effect to such action would be greater than the greater of (x) 12.5% of the Line
Cap and (y) $12.5 million and (II) over the 20 consecutive Business Days prior
to consummation of such action, Availability averaged no less than the greater
of (x) 12.5% of the Line Cap and (y) $12.5 million, also on a Pro Forma Basis
for such action.

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any
equivalent rating by any other nationally recognized rating agency.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean Bank of America or any Affiliate of Bank of America,
Wells Fargo Bank, N.A. or any Affiliate of Wells Fargo Bank, N.A., any other
Lender reasonably acceptable to the Lead Borrower and the Administrative Agent
(such consent not to be unreasonably withheld or delayed by either party) who
agrees to issue Letters of Credit, or any replacement issuer appointed pursuant
to Section  2.19.

 

30

--------------------------------------------------------------------------------

 

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
 2.12(c).

 

“Issuing Bank Indemnitees” shall mean the Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.

 

“ITA” shall mean the Income Tax Act 2007 of the United Kingdom.

 

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A.

 

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Borrower or any Subsidiary owns or controls any Equity Interests;
provided, in no event shall any corporate Subsidiary of any person be considered
to be a Joint Venture to which such person is a party.

 

“Junior Lien Indebtedness” shall mean Indebtedness (other than the Term Loans or
any Replacement Term Loans secured on a pari passu basis with the Term Loans) of
the Borrower or any Restricted Subsidiary that is expressly subordinated, in
writing, in right of security in respect of the Collateral to the Obligations.

 

“LC Application” shall mean an application by the Lead Borrower to the Issuing
Bank for issuance of a Letter of Credit, in form reasonably satisfactory to the
Issuing Bank.

 

“LC Conditions” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) after giving effect to such issuance, (i) total LC
Obligations do not exceed the Letter of Credit Subline, and, if no Revolver
Loans are outstanding, the LC Obligations do not exceed the Borrowing Base, (ii)
total U.S. LC Obligations under the U.S. Tranche do not exceed the U.S. Letter
of Credit Subline, and, if no U.S. Revolver Loans are outstanding, such U.S. LC
Obligations do not exceed the U.S. Borrowing Base and (iii) total U.K. LC
Obligations under the U.K. Tranche do not exceed the U.K. Letter of Credit
Subline, and, if no U.K. Revolver Loans are outstanding, such U.K. LC
Obligations do not exceed the U.K. Borrowing Base; (b) each Letter of Credit
shall expire not later than the earlier of (i) 365 days from issuance (or such
longer period as may be agreed between the Issuing Bank and the applicable
Borrower) and (ii) the fifth Business Day prior to the Revolver Termination
Date; provided that any Letter of Credit may provide for an automatic renewal
thereof for additional periods of up to 365 days (which in no event shall extend
beyond the date referred to in clause (b)(ii), except to the extent Cash
Collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Bank); (c) the Letter of Credit and payments thereunder are
denominated in Dollars or the Alternative LC Currency; and (d) the form of the
proposed Letter of Credit is satisfactory to the Administrative Agent and the
Issuing Bank in their reasonable discretion.

 

“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrowers or any other Person
to the Issuing Bank or the Administrative Agent in connection with any Letter of
Credit.

 

“LC Obligations” shall mean the U.S. LC Obligations and/or the U.K. LC
Obligations.

 

“LC Request” shall mean a request for issuance of a Letter of Credit, to be
provided by the Lead Borrower to the Issuing Bank, in form satisfactory to the
Issuing Bank.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

31

--------------------------------------------------------------------------------

 

 

“L/C Disbursements” shall mean payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit.

 

“Lead Borrower” shall have the meaning assigned to such term in the introductory
paragraph.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section  9.04), as well as any
person that becomes a “Lender” hereunder in accordance with Section  9.04.

 

“Lender Party” shall mean the Administrative Agent, each Issuing Bank, the
Swingline Lender or any other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean the U.S. Letters of Credit and the U.K. Letters of
Credit.

 

“Letter of Credit Subline” shall mean $75,000,000, which amount shall include
the Alternative Currency Letter of Credit Sublimit.

 

“LIBOR” shall have the meaning assigned to such term in the definition of
“Eurodollar Base Rate.”

 

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion).

 

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.27.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Eurodollar
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines in its reasonable discretion that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Borrower).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

32

--------------------------------------------------------------------------------

 

 

“Lien Waiver: shall mean an agreement, in form reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent and Term Agent to
enter upon the premises and remove the Collateral or to use the premises to
store the Collateral as permitted hereunder; and (b) for any Collateral held by
a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents (as defined in the Collateral Agreement) in its possession
relating to the Collateral as agent for the Administrative Agent and Term Agent,
and agrees to deliver the Collateral to the Administrative Agent or Term Agent
upon request, in accordance with such agreement.

 

“Line Cap” shall mean equal to an amount that is the lesser of (a) the aggregate
amount of all Revolver Commitments and (b) the then applicable Borrowing Base.

 

“Liquidity Event” shall mean the occurrence of a date when (a) (x) Availability
plus (y) the amount of Qualified Cash (up to $5,000,000) on such date (but not
to exceed Availability on such date) shall have been less than the greater of
(i) 10% of the Line Cap and (ii) $10,000,000, in either case for five
consecutive Business Days, until such date as (b) (x) Availability plus (y) the
amount of Qualified Cash (up to $5,000,000) on such date (but not to exceed
Availability on such date) shall have been at least equal to the greater of
(i) 10% of the Line Cap and (ii) $10,000,000 for 30 consecutive calendar days.
It being understood and agreed that for purposes of this Agreement and the other
Loan Documents, a Liquidity Event shall not be deemed to occur as a result of
the initial Borrowings, if any, on the Closing Date unless and until additional
Borrowings are made and a Liquidity Event subsequently occurs as a result of
such additional Borrowings.

 

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Loan Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

 

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

 

“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, any
Supplemental Intercreditor Agreement, the Security Documents, the Fee Letter and
any Note issued under Section  2.09(d) and any amendments (including any
amendments pursuant to Section  2.22, Section  2.23, Section  9.08(d) and
Section  9.08(e)) and waivers to any of the foregoing.

 

“Loan Parties” shall mean Holdings, the Borrowers, the Subsidiary Loan Parties
and any Parent Entity, in lieu of Holdings, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder; provided, that the
U.K. Borrower shall not be included in the definition of “Loan Parties” with
respect to any provision of this Agreement or any other Loan Document pursuant
to which any Loan Party is required to provide guarantees and/or pledge security
interests in Collateral (including with respect to any Dominion Accounts and/or
Deposit Accounts) including, but not limited to, pursuant to the Collateral and
Guarantee Requirement and Sections 5.07, 5.09 and 5.12.

 

33

--------------------------------------------------------------------------------

 

 

“Local Time” shall mean with respect to the U.S. Tranche, New York City time and
with respect to the U.K. Tranche, London time.

 

“Management Group” shall mean the group consisting of the directors, officers
and other management personnel of any Parent Entity, the Lead Borrower and the
Restricted Subsidiaries.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to
(a) the business, assets, financial condition or results of operations, in each
case of Holdings, the Lead Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder, in each
case, taken as a whole.

 

“Maximum Rate” shall have the meaning assigned to such term in Section  9.09.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section  2.23(b).

 

“Monthly Reporting Period” shall mean the occurrence of a date when, for a
period of five consecutive Business Days, Availability has been less than $125.0
million, until such date that Availability has not been less than $125.0 million
for a period of five consecutive Business Days.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean an amount equal to 100% of the cash proceeds actually
received by any Borrower or any of the Restricted Subsidiaries (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any Disposition to any person of any asset or assets of any
Borrower or any Restricted Subsidiary in a single transaction or series of
related transactions, net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, payments of
debt and other obligations relating to the applicable asset then due and payable
or required to be paid or discharged by the purchaser or transferee of such
asset (other than pursuant hereto or pursuant to any Junior Lien Indebtedness),
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) Taxes paid or payable
as a result thereof or any Tax Distributions resulting therefrom and (iii) any
reserve for adjustment in respect of (A) the sale price of such asset or assets
established in accordance with GAAP and (B) any liabilities associated with such
asset or assets and retained by such Borrower or such Restricted Subsidiary
after such sale, transfer or other disposition thereof, including pension and
other post-employment benefit obligations associated with such transaction.

 

34

--------------------------------------------------------------------------------

 

 

“Net Proceeds Pledged Account” shall mean a Deposit Account held at, and subject
to the sole dominion and control of, the Term Agent which holds solely proceeds
of Term Priority Collateral pending reinvestment or application to the Term
Facility.

 

“NOLV Percentage” shall mean the net orderly liquidation value of Eligible
Inventory or Eligible In-Transit Inventory, as applicable, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the Borrowers’ Eligible Inventory or Eligible
In-Transit Inventory performed pursuant to the terms of this Agreement.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
 2.19(c).

 

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” shall have the meaning assigned to such term in Section 2.09(d).

 

“Noticed Hedge” shall mean Secured Bank Product Obligations arising under a Swap
Agreement, in respect of which the notice delivered to the Administrative Agent
by the applicable Secured Bank Product Provider and the applicable Borrower (as
required under the definition of “Secured Bank Product Provider”) confirms that
such Swap Agreement shall be deemed a “Noticed Hedge” hereunder for all
purposes, including the application of Availability Reserves and Section 7.02,
so long as no Overadvance would result from establishment of a Bank Product
Reserve with respect to such Swap Agreement; provided that, if the amount of
Secured Bank Product Obligations arising under such Swap Agreement is increased
in accordance with the definition of “Secured Bank Product Obligations”, then
such Secured Bank Product Obligations shall only constitute a Noticed Hedge to
the extent that a Bank Product Reserve can be established with respect to such
Swap Agreement without resulting in an Overadvance.

 

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents) or the Lenders, under any Loan Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any such
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), LC Obligations, fees, expenses,
indemnification or otherwise. For the avoidance of doubt, Revolver Loans made
pursuant to any Revolver Commitment Increases incurred under Section  2.22 shall
constitute Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Original Credit Agreement” has the meaning set forth in the recitals hereof.

 

“Original Lender” has the meaning set forth in the definition of “Excluded
Taxes.”

 

35

--------------------------------------------------------------------------------

 

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

 

“Overadvance” shall have the meaning assigned to such term in Section 2.24.

 

“Overadvance Loan” shall mean an ABR Loan or a European Base Rate Loan made when
an Overadvance exists or is caused by the funding thereof.

 

“Parent” shall mean Generac Holdings Inc.

 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in Section
 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in Section
 9.04(c)(i).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) either (A) (1) the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such action
and (2) (I) Availability on a Pro Forma Basis immediately after giving effect to
such action would be greater than the greater of (x) 12.5% of the Line Cap and
(y) $12.5 million and (II) over the 20 consecutive Business Days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 12.5% of the Line Cap and (y) $12.5 million, also on a Pro Forma Basis for
such action or (B) (I) Availability on a Pro Forma Basis immediately after
giving effect to such action would be greater than the greater of (x) 17.5% of
the Line Cap and (y) $17.5 million and (II) over the 20 consecutive Business
Days prior to consummation of such action, Availability averaged no less than
the greater of (x) 17.5% of the Line Cap and (y) $17.5 million, also on a Pro
Forma Basis for such action.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (U.K.).

 

“Permitted Business Acquisition” shall mean any acquisition by a Borrower or any
Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by applicable law in, a person
or division or line of business of a person (but in any event including any
Investment in a Subsidiary which serves to increase such Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary),
provided that: (i) on the date of execution of the purchase agreement in respect
of such acquisition, no Event of Default shall have occurred and be continuing
or would result therefrom; (ii) if the aggregate cash consideration to be paid
by such Borrower or any Restricted Subsidiary exceeds $10.0 million, such
Borrower shall have delivered to the Administrative Agent at least five (5) days
prior to such acquisition a certificate of a Responsible Officer of such
Borrower to such effect, together with all financial information for such
Subsidiary or assets that is reasonably requested by the Administrative Agent
and available to such Borrower, (iii) if (with respect to any acquisition of a
person or any Equity Interests in a person) the acquired person shall not become
a Subsidiary Loan Party or (with respect to any acquisition of assets) the
assets shall be acquired by a Subsidiary that is not a Subsidiary Loan Party,
the aggregate amount of cash or property in connection with such acquisition
shall not exceed $150.0 million plus amounts permitted by Sections 6.04(q), (r),
(t), or (v) (and, without duplication, clause (v) to the extent made with an
Investment pursuant to Sections 6.04(q), (r), or (t)) and (iv) the Investment
Conditions shall be satisfied on a Pro Forma Basis for such Permitted Business
Acquisition.

 

36

--------------------------------------------------------------------------------

 

 

“Permitted Debt Securities” shall mean unsecured Indebtedness of a Borrower or
any Restricted Subsidiary, (i) that is expressly subordinated to the prior
payment in full of the Obligations pursuant to provisions substantially similar
to those set forth in Exhibit G or otherwise on terms reasonably satisfactory to
the Administrative Agent (it being understood that customary high yield
subordination terms prevailing at the time of determination shall be deemed to
be so satisfactory), (ii) the terms of which do not provide for any scheduled
repayment, mandatory redemption (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets)
or sinking fund obligation prior to the date that is, at the time of issuance of
such Indebtedness, ninety-one (91) days after the Revolver Termination Date,
(iii) in the case of Indebtedness with an outstanding principal amount in excess
of $35.0 million, the covenants, events of default, and remedy provisions of
which, taken as a whole, are not materially more restrictive to, or the
mandatory repurchase or redemption provisions thereof are not materially more
onerous or expansive in scope, taken as a whole, on, the Borrowers and the
Restricted Subsidiaries than the terms of the Loan Documents in the good faith
determination of the Lead Borrower and (iv) in respect of which no Subsidiary of
any Borrower that is not an obligor under the Loan Documents is an obligor.

 

“Permitted Investments” shall mean:

 

(a)       direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two (2) years;

 

(b)       time deposit accounts, certificates of deposit and money market
deposits maturing within one hundred eighty (180) days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250.0 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one (1) nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act);

 

(c)       repurchase obligations with a term of not more than one hundred eighty
(180) days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in
clause (b) above;

 

(d)       commercial paper, maturing not more than one (1) year after the date
of acquisition, issued by a corporation organized and in existence under the
laws of the United States of America or any foreign country recognized by the
United States of America with a rating at the time as of which any investment
therein is made of P-2 (or higher) according to Moody’s, or A-1 (or higher)
according to S&P;

 

37

--------------------------------------------------------------------------------

 

 

(e)       securities with maturities of two (2) years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)       shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of
clauses (a) through (e) above;

 

(g)       money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5.0 billion; and

 

(h)       other short-term investments utilized by Foreign Subsidiaries of the
Lead Borrower in accordance with normal investment practices for cash management
in investments of a type analogous to the foregoing.

 

“Permitted Investors” shall mean (a) the Sponsors and (b) the members of the
Management Group.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section  6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section  6.01(h), Section  6.01(i) and Section  6.01(q),
such Permitted Refinancing Indebtedness has a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being Refinanced, (c) other than in respect of Indebtedness
permitted by Section  6.01(a), Section  6.01(o), Section 6.01(y) and Section
 6.01(aa), if the Indebtedness being Refinanced is by its terms subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
taken as a whole, (d) no Permitted Refinancing Indebtedness shall have obligors
or contingent obligors that were not obligors or contingent obligors (or that
would not have been required to become obligors or contingent obligors) in
respect of the Indebtedness being Refinanced except to the extent otherwise
permitted under Section  6.01 or Section  6.04 and (e) if the Indebtedness being
Refinanced is (or would have been required to be) secured with the Current Asset
Collateral, such Permitted Refinancing Indebtedness shall be either secured on a
pari passu basis with the Term Facility Debt and subject to the Intercreditor
Agreement or secured on a junior basis with respect to the Current Asset
Collateral pursuant to an intercreditor arrangement reasonably satisfactory to
the Administrative Agent; and provided further, that, except as otherwise
provided herein, with respect to a Refinancing of Permitted Debt Securities such
Permitted Refinancing Indebtedness shall meet the requirements of clauses (i),
(ii), (iii) and (iv) of the definition of “Permitted Debt Securities”.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

38

--------------------------------------------------------------------------------

 

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section  5.14.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
the term “ABR.”

 

“Pro Forma Basis” shall mean, as to any calculation of the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Assets for any events as described
below that occur subsequent to the commencement of any period of four (4)
consecutive quarters (the “Reference Period”) for which the financial effect of
such events is being calculated, and giving effect to the events for which such
calculation is being made, such calculation as will give pro forma effect to
such events as if such events occurred on the first day of the Reference Period
or in the case of Consolidated Total Assets, after giving effect thereto (it
being understood and agreed that (x) unless otherwise specified, such Reference
Period shall be deemed to be the four (4) consecutive fiscal quarters ending on
the last day of the most recently ended fiscal quarter of the Lead Borrower and
its Subsidiaries for which financial statements are available and such pro forma
adjustments shall be excluded to the extent already accounted for in the
calculation of EBITDA for such period and (y) if any person that became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Lead Borrower or any Restricted Subsidiary shall have experienced any event
requiring adjustments pursuant to this definition, then such calculation shall
give pro forma effect thereto for such period as if such event occurred at the
beginning of such period): (i) in making any determination of EBITDA, pro forma
effect shall be given to any asset disposition of a Restricted Subsidiary,
manufacturing facility or line of business, to any asset acquisition, any
discontinued operation or any operational change and any Subsidiary
Redesignation in each case that occurred during the Reference Period (or, in the
case of determinations made with respect to any action the taking of which
hereunder is subject to compliance on a Pro Forma Basis or otherwise with the
Consolidated Fixed Charge Coverage Ratio (any such action, a “Restricted
Action”) occurring during the Reference Period or thereafter and through and
including the date of such determination) and (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness incurred or
assumed and for which the financial effect is being calculated, whether incurred
under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) incurred or
permanently repaid, returned, redeemed or extinguished during the Reference
Period (or, in the case of determinations made with respect to any Restricted
Action, occurring during the Reference Period or thereafter and through and
including the date of such determination) shall be deemed to have been incurred
or repaid, returned, redeemed or extinguished at the beginning of such period
(it being understood that for purposes of any calculation of the Consolidated
Fixed Charge Coverage Ratio and Consolidated Total Assets, the use of proceeds
of any such Indebtedness shall be taken into account in such calculation) and
(y) Interest Expense of such person attributable to (A) interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination as if such rate had
been actually in effect during the period for which pro forma effect is being
given taking into account any interest hedging arrangements applicable to such
Indebtedness, (B) any Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Lead
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (C) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Lead Borrower or Restricted Subsidiary may
designate.

 

39

--------------------------------------------------------------------------------

 

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Lead
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation, may include adjustments to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such asset acquisition, asset disposition, discontinued operation, operational
change, or Subsidiary Redesignation and for purposes of determining compliance
with the Consolidated Fixed Charge Coverage Ratio such adjustments may reflect
additional operating expense reductions and other additional operating
improvements and synergies that (x) would be includable in pro forma financial
statements prepared in accordance with Regulation S-X and (y) such other
adjustments not includable in Regulation S-X under the Securities Act for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Lead Borrower to be taken in the next
twelve (12)-month period following the consummation thereof and, are estimated
on a good faith basis by the Lead Borrower; provided, however that the aggregate
amount of any such adjustments pursuant to clause (y) shall not exceed (together
with the aggregate add back to EBITDA pursuant to clause (a)(iv) thereof with
respect to the applicable four (4) fiscal quarter period) 20% of the EBITDA (or
25% in the case of any Permitted Business Acquisitions (it being understood that
any such add backs or adjustments in excess of the 20% threshold shall solely
relate to Permitted Business Acquisitions)) of the Lead Borrower and the
Restricted Subsidiaries for any four (4) fiscal quarter period (prior to giving
effect to any add back pursuant to clause (a)(iv) thereof). The Lead Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Lead Borrower setting forth such demonstrable or additional operating
expense reductions and other operating improvements or synergies and information
and calculations supporting them in reasonable detail.

 

“Pro Rata” shall mean with respect to any Lender, (i) in respect of the U.S.
Tranche, a percentage (rounded to the ninth decimal place) determined (a) while
U.S. Revolver Commitments are outstanding, by dividing the amount of such
Lender’s U.S. Revolver Commitment by the aggregate amount of all U.S. Revolver
Commitments; and (b) at any other time, by dividing the amount of such Lender’s
U.S. Revolver Loans and U.S. LC Obligations by the aggregate amount of all
outstanding U.S. Revolver Loans and U.S. LC Obligations and/or (ii) in respect
of the U.K. Tranche, a percentage (rounded to the ninth decimal place)
determined (a) while U.K. Revolver Commitments are outstanding, by dividing the
amount of such Lender’s U.K. Revolver Commitment by the aggregate amount of all
U.K. Revolver Commitments; and (b) at any other time, by dividing the amount of
such Lender’s U.K. Revolver Loans and U.K. LC Obligations by the aggregate
amount of all outstanding U.K. Revolver Loans and U.K. LC Obligations, as
applicable.

 

“Pro Rata Percentage” of any Lender at any time shall mean either (i) to the
extent applicable on an aggregate basis, the percentage of the total Revolver
Commitments represented by such Lender’s Revolver Commitment, (ii) in respect of
the U.K. Tranche, the percentage of the total U.K. Revolver Commitments
represented by such Lender’s U.K. Revolver Commitment or (iii) in respect of the
U.S. Tranche, the percentage of the total U.S. Revolver Commitments represented
by such Lender’s U.S. Revolver Commitment, as applicable.

 

40

--------------------------------------------------------------------------------

 

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

 

“Projections” shall mean the projections of Holdings, the Borrowers and their
Subsidiaries provided to the Administrative Agent prior to the Closing Date.

 

“Protective Advance” shall mean as defined in Section  2.25.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” shall mean any Equity Interest of any person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Revolver Termination Date,
(b) become mandatorily redeemable at the option of the holder thereof (other
than for Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Revolver Termination
Date or (c) become convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests that are not Qualified Capital
Stock; provided further, that if any such Equity Interest is issued pursuant to
a plan for the benefit of the employees, directors, officers, managers or
consultants of Holdings (or any Parent Entity thereof), any Borrower or its
Subsidiaries or by any such plan to such persons, such Equity Interest shall not
be regarded as an Equity Interest not constituting Qualified Capital Stock
solely because it may be required to be repurchased by Holdings (any Parent
Entity), a Borrower or its Subsidiaries in order to satisfy applicable
regulatory obligations.

 

“Qualified Cash” shall mean cash and Permitted Investments of the Lead Borrower
and the Restricted Subsidiaries that (i) are subject to Deposit Account Control
Agreements in form and substance reasonably satisfactory to the Administrative
Agent (which will not prohibit withdrawal of such funds by the Lead Borrower or
such Restricted Subsidiaries in the absence of an Event of Default), (ii) do not
include customer deposits or unapplied cash and (iii) do not otherwise
constitute proceeds from the Disposition of any Current Asset Collateral, in the
case of clauses (ii) or (iii), only to the extent the assets giving rise to such
customer deposits, unapplied cash or proceeds, as the case may be, are at that
time included in the calculation of the U.S. Borrowing Base for purposes of
calculating Availability in connection with the FCCR Test Amount or determining
whether a Liquidity Event has occurred.

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for Standard
Receivables Undertakings) to any Borrower or any of the Restricted Subsidiaries
(other than a Special Purpose Subsidiary) pursuant to which a Borrower or any of
the Restricted Subsidiaries sells their accounts receivable to either (a) a
Person that is not a Restricted Subsidiary or (b) a Special Purpose Subsidiary
that in turn sells its accounts receivable to a Person that is not a Restricted
Subsidiary; provided that any accounts receivable sold in connection with a
Receivables Facility shall (i) be owed by an Account Debtor that is not
organized under the laws of the United States or any state thereof and (ii) not
otherwise constitute Eligible Accounts; provided further that any such
Receivables Facility shall be on customary terms and conditions for receivables
financings of this type.

 

41

--------------------------------------------------------------------------------

 

 

“Receivables Fees” shall mean customary distributions or payments made directly
or by means of discounts with respect to any accounts receivable or
participation interest therein issue or sold in connection with, and any other
customary fees paid to a Person that is not a Restricted Subsidiary in
connection with any Receivables Facility permitted by Section 6.01(z).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section  6.06(l).

 

“Register” shall have the meaning assigned to such term in Section  9.04(b)(iv).

 

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts due and owing by a Loan Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Eligible Inventory and could legally assert a Lien on
any Inventory; and (b) a reserve at least equal to three months’ rent and other
periodic charges that would reasonably be expected to be payable to any such
Person, unless it has executed a Lien Waiver, in each case, excluding any
amounts being disputed in good faith.

 

“Report” shall have the meaning assigned to such term in Section  8.02(b).

 

42

--------------------------------------------------------------------------------

 

 

“Replacement Term Loans” shall mean any indebtedness or other financial
accommodation that has been incurred to extend, increase, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of issuances of debt securities) in whole or in part from time to time
indebtedness and other obligations under the Term Facility in accordance with
the terms thereof.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty (30)-day notice period
referred to in Section 4043(c) of ERISA has been waived.

 

“Required Lenders” shall mean, at any time, the Lenders holding more than 50% of
the aggregate amount of Revolver Commitments and Revolver Loans outstanding at
any time; provided, however the Revolver Commitments and Revolver Loans of any
Defaulting Lender shall be excluded from such calculation.

 

“Required Tranche Lenders” shall mean, with respect to any Tranche, the Lenders
holding more than 50% of the aggregate amount of Revolver Commitments and
Revolver Loans outstanding at any time in respect of such Tranche; provided,
however the applicable Revolver Commitments and Revolver Loans of any Defaulting
Lender shall be excluded from such calculation.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement Date” shall mean the date that the conditions precedent set forth
in Section 4.01 hereof have been satisfied or waived in accordance with the
terms hereof.

 

“Restatement Date Lender” shall have the meaning assigned to such term in
Section 9.27(c).

 

“Restatement Transaction Costs” shall mean fees and expenses payable or
otherwise borne by Holdings, any other Parent Entity, the Borrowers and their
Subsidiaries in connection with the Restatement Transactions occurring on or
about the Restatement Date.

 

“Restatement Transactions” shall mean, collectively, (a) the transactions to
occur pursuant to the Loan Documents, including but not limited to the execution
and delivery of this Agreement, any other Loan Documents in connection therewith
and any borrowings hereunder and (b) the execution, delivery and performance of
and/or under the Term Documents.

 

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section  6.09(b).

 

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.

 

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower that is
not an Unrestricted Subsidiary.

 

43

--------------------------------------------------------------------------------

 

 

“Revaluation Date” means with respect to any (a) Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative LC Currency; (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount); (iii) each date of any payment by the Issuing Bank
under any Letter of Credit denominated in an Alternative LC Currency; and (iv)
such additional dates as the Administrative Agent or the Issuing Bank shall
reasonably determine or the Required Lenders shall reasonably require and (b)
with respect to any Loan, each of the following: (i) each date of a Borrowing of
a Eurodollar Loan denominated in an Alternative Currency; (ii) each date of a
continuation of a Eurodollar Loan denominated in an Alternative Currency
pursuant to Section 2.07; and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require.

 

“Revolver Commitment” shall mean for any Lender, its obligation to make Revolver
Loans and to participate in LC Obligations up to the maximum principal amount
shown on Schedule 2.01, as hereafter modified pursuant to an Assignment and
Acceptance to which it is a party. The aggregate amount of the combined Revolver
Commitments as of the Restatement Date is $300,000,000. The maximum amount of
Revolver Commitments available for use under the U.S. Tranche (the “U.S.
Revolver Commitments”) shall be the then current U.S. Revolver Sublimit. The
maximum amount of Revolver Commitments available for use under the U.K. Tranche
(the “U.K. Revolver Commitments”) shall be the then current U.K. Revolver
Sublimit. “Revolver Commitments” means the aggregate amount of such commitments
of all Lenders.

 

“Revolver Commitment Increase” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Revolver Commitment Increase Notice” shall have the meaning assigned to such
term in Section 2.22(b).

 

“Revolver Facility” shall mean the Revolver Commitments and the Revolver Loans
made hereunder.

 

“Revolver Loans” shall mean a U.S. Revolver Loan or a U.K. Revolver Loan.

 

“Revolver Termination Date” shall mean June 12, 2023, or, with respect to any
Extended Revolver Commitment or Extended Revolver Loan, the date agreed to in
the applicable Extension pursuant to Section  2.23, or, with respect to any
Revolver Commitment Increase or any Revolver Loan made pursuant thereto, the
date agreed to pursuant to Section 2.22; provided that the Revolver Termination
Date shall be March 2, 2023 if the Term Loans have not been repaid, refinanced,
redeemed or otherwise defeased or discharged prior to such date.

 

“Revolving Facility Percentage” shall mean, with respect to any Lender, such
Lender’s respective U.S. Revolving Facility Percentage and U.K. Revolving
Facility Percentage.

 

“Revolving Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section  6.03.

 

44

--------------------------------------------------------------------------------

 

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.27.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the Closing Date, owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than Bank of
America and its Affiliates so long as Bank of America is the Administrative
Agent) reasonably specified by such provider in writing to the Administrative
Agent, which amount may be established or increased (by further written notice
to the Administrative Agent from time to time) as long as no Default or Event of
Default exists.

 

“Secured Bank Product Provider” shall mean (a) Bank of America or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product (provided such provider delivers written notice to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, which has been countersigned by the Lead Borrower to
designate such Bank Product as a Secured Bank Product Obligation, (i) describing
the Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section  8.12).

 

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section  5.09.

 

“Settlement Report” shall mean a report summarizing Revolver Loans and
participations in LC Obligations outstanding as of a given settlement date,
allocated to the Lenders under each Tranche on a Pro Rata basis in accordance
with their Revolver Commitments under such Tranche.

 

“Special Purpose Subsidiary” shall mean a Restricted Subsidiary (other than a
Borrower) that (a) is engaged solely in (x) the business of acquiring, selling,
collecting, financing or refinancing receivables (including any thereof
constituting or evidenced by chattel paper, instruments or general intangibles),
accounts (as defined in the Uniform Commercial Code as in effect in any
jurisdiction from time to time) and other accounts, all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto and
(y) any business or activities incidental or related to such business, in each
case permitted by this Agreement and (b) is designated as a “Special Purpose
Subsidiary” by a Borrower.

 

45

--------------------------------------------------------------------------------

 

 

“Specified Event of Default” shall mean any Event of Default arising under
Section  7.01(b), (c), (d) (solely relating to a failure to comply with Section
5.12(c)), (h) (with respect to the Lead Borrower only), (i) (with respect to the
Lead Borrower only), (e)(i) and (e)(ii) (solely relating to a failure to comply
with clause (j) of the definition of “Collateral and Guarantee Requirement”).

 

“Sponsors” shall mean CCMP and its Affiliates.

 

“Spot Rate” for any currency means the rate reasonably determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative LC Currency.

 

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” shall mean any Indebtedness of a Borrower or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Obligations.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section  6.01(d).

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

 

“Subsidiary Loan Party” shall mean each Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Lead Borrower, other than (a) any Foreign Subsidiary of
the Lead Borrower, (b) any Subsidiary of a Foreign Subsidiary, (c) any
Unrestricted Subsidiary, (d) any Immaterial Subsidiary or (e) any Excluded
Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section  1.01.

 

“Supermajority Lenders” shall mean the Lenders holding more than 66⅔% of the
aggregate amount of U.S. Revolver Commitments and U.S. Revolver Loans
outstanding at any time; provided, however the U.S. Revolver Commitments and
U.S. Revolver Loans of any Defaulting Lender shall be excluded from such
calculation.

 

“Supplemental Intercreditor Agreement” shall mean any intercreditor agreement
entered into after the Closing Date by the Administrative Agent with respect to
the Collateral.

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

46

--------------------------------------------------------------------------------

 

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Holdings, a Borrower or any of their
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Lender” shall mean any Lender who advances a Swingline Loan to any
Borrower.

 

“Swingline Loan” shall mean any Borrowing of ABR Loans or European Base Rate
Loans funded with the Administrative Agent’s or any other Swingline Lender’s
funds, until such Borrowing is settled among the Lenders or repaid by the
Borrowers.

 

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the U.K. for
U.K. tax purposes, (b) a partnership each member of which is: (i) a company so
resident in the U.K.; or (ii) a company not so resident in the U.K. which
carries on a trade in the U.K. through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the U.K. which carries on a trade in the U.K. through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.

 

“Tax Distribution” shall have the meaning assigned to such term in Section
 6.06(f).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of
November 10, 2006 among the Lead Borrower and GPS CCMP Acquisition Corp.

 

“Term Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Term Documents, or any
successor administrative agent or collateral agent under the Term Documents.

 

“Term Documents” shall mean the Term Facility, any guarantees issued thereunder
and the collateral and security documents (and intercreditor agreements) entered
into in connection therewith.

 

47

--------------------------------------------------------------------------------

 

 

“Term Facility” shall mean the Credit Agreement entered into as of the Closing
Date by and among the Lead Borrower, Holdings, the lenders party thereto in
their capacities as lenders thereunder, the Term Agent, the other agents and
parties party thereto from time to time.

 

“Term Facility Debt” shall mean Indebtedness in respect of the Term Facility.

 

“Term Loans” shall mean the term loans borrowed under the Term Facility.

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Test Period” shall mean, on any date of determination, the period of four (4)
consecutive fiscal quarters (taken as one (1) accounting period) of the Lead
Borrower then most recently ended for which financial statements are available.

 

“Tranche” shall mean the U.S. Tranche and/or the U.K. Tranche

 

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrowers and their Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

 

“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Loan Documents, including (i) the execution and delivery of the Loan
Documents and the initial borrowings hereunder, (ii) the repayment of the
Existing Debt (as defined in the Term Facility) and (iii) the making of
Amendment No. 1 Effectiveness Date Dividend and (b) the execution and delivery
of the Term Documents.

 

“Treaty” has the meaning set forth in “Treaty State.”

 

“Treaty Lender” shall mean a Lender which makes an advance under a U.K. Revolver
Loan and (a) is treated as a resident of a Treaty State for the purposes of the
relevant Treaty, (b) does not carry on a business in the U.K. through a
permanent establishment with which such Lender’s participation in the Loan is
effectively connected, and (c) fulfills any other conditions which must be
satisfied such that the U.K. Borrower has received clearance or is capable of
receiving clearance in order for it to make payment with full exemption from tax
imposed by the U.K. on payments of interest.

 

“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the U.K. which makes provision for full exemption from tax
imposed by the U.K. on interest.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the ABR.

 

“Uniform Customs” shall have the meaning assigned to such term in Section  9.07.

 

48

--------------------------------------------------------------------------------

 

 

“Unrestricted Subsidiary” shall mean any Subsidiary (other than the U.K.
Borrower) of the Lead Borrower designated by the Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the Lead Borrower shall only be permitted to so designate an
Unrestricted Subsidiary (each an “Unrestricted Subsidiary Designation”) so long
as (a) as of the date of such designation, no Default or Event of Default exists
or would result therefrom, (b) as of the date of such designation, the
designation of such Unrestricted Subsidiary shall comply with Section  6.04,
with the amount of the fair market value of any assets owned by such
Unrestricted Subsidiary and any of its Subsidiaries at the time of the
designation thereof being deemed an Investment pursuant to Section  6.04 (as
reasonably determined by the Lead Borrower in good faith), (c) after giving
effect to the respective Unrestricted Subsidiary Designation, Availability shall
not be less than 15% of the Line Cap and (d) as of the date of such designation,
the Lead Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
to such officer’s knowledge, compliance with the requirements of preceding
clauses (a) through (c), inclusive, and containing the calculations required by
the preceding clause (c); provided further that in no event shall the U.K.
Borrower be designated as an Unrestricted Subsidiary. The Lead Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of the credit documentation (each, a “Subsidiary Redesignation”); provided that
(i)  no Default or Event of Default then exists or would occur as a consequence
of any such Subsidiary Redesignation (including, but not limited to, under
Sections 6.01 and 6.02), (ii) after giving effect to the respective Subsidiary
Redesignation, Availability shall not be less than 15% of the Line Cap,
(iii) treating such Subsidiary Redesignation as a contribution to the Lead
Borrower of an amount equal to the fair market value of such Unrestricted
Subsidiary (as reasonably determined by the Lead Borrower in good faith) and
(iv) the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (iii), inclusive and containing the calculations
required by the preceding clause (ii).

 

“Unrestricted Subsidiary Designation” shall have the meaning assigned thereto in
the definition of “Unrestricted Subsidiary.”

 

“Unused Line Fee” shall have the meaning assigned thereto in Section 2.12(b).

 

“Unused Line Fee Rate” shall mean 0.25% per annum on the average daily unused
Availability calculated based upon the actual number of days elapsed over a
360-day year payable quarterly in arrears.

 

“U.K.” or “United Kingdom” means, collectively, the United Kingdom of Great
Britain and Northern Ireland.

 

“U.K. Borrower” shall mean Generac Holdings UK Limited, incorporated in England
and Wales with company number 08282861.

 

“U.K. Borrower DTTP Filing” shall mean an H.M. Revenue and Customs’ Form DTTP2
duly completed and filed by the U.K. Borrower, which:

 

(a)     where it relates to a U.K. Treaty Lender that is a Lender on the
Restatement Date, contains the scheme reference number and jurisdiction of tax
residence notified to the U.K. Borrower, and is filed with H.M. Revenue and
Customs within 30 days of the date of this Agreement; or

 

(b)     where it relates to a U.K. Treaty Lender that is not a Lender on the
Restatement Date, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the Assignment and Acceptance
which it executes on becoming a party to this Agreement as a Lender; and is
filed with H.M. Revenue and Customs within 30 days of the date on which that
U.K. Treaty Lender becomes a party to this Agreement as a Lender.

 

“U.K. Borrowing Base” shall mean an amount determined by the Lead Borrower and
set forth in each Borrowing Base Certificate, but in any event not to exceed the
U.K. Revolver Sublimit.

 

49

--------------------------------------------------------------------------------

 

 

“U.K. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.K. Borrower for any drawings under Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding Letters of Credit
issued on behalf of the U.K. Borrower or its Subsidiaries.

 

“U.K. Letter of Credit” shall mean any standby or documentary letter of credit
issued by the Issuing Bank for the account of the U.K. Borrower or any of the
U.K. Borrower’s Subsidiaries, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by the Administrative Agent
or the Issuing Bank for the benefit of the U.K. Borrower or any of the U.K.
Borrowers’ Subsidiaries. U.K. Letters of Credit may be issued in Dollars, Euro
and Sterling.

 

“U.K. Letter of Credit Subline” shall mean (a) $10,000,000 or (b) to the extent
any U.S. LC Obligations are outstanding, an amount equal to $10,000,000 minus
the amount of such outstanding U.S. LC Obligations (but not less than $0.00).

 

“U.K. Line Cap” an amount that is the lesser of (a) the aggregate amount of all
U.K. Revolver Commitments and (b) the then applicable U.K. Borrowing Base.

 

“U.K. Overadvance” shall have the meaning assigned to such term in Section 2.24.

 

“U.K. Qualifying Lender” shall mean (a) a Lender which is beneficially entitled
to interest payable to that Lender in respect of an advance under a Loan
Document and is: (i) a Lender (A) which is a bank (as defined for the purpose of
section 879 of the ITA) making an advance under a Loan Document and is within
the charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA, or (B) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that that advance was made and within the charge to
U.K. corporation tax as respects any payments of interest made in respect of
that advance; or (ii) a Lender which is (A) a company resident in the U.K. for
U.K. tax purposes, (B) a partnership each member of which is (x) a company so
resident in the U.K. or (y) a company not so resident in the U.K. which carries
on a trade in the U.K. through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA, or (C) a company not so
resident in the U.K. which carries on a trade in the U.K. through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or (iii) a Treaty Lender, or (b) a Lender which is a
building society (as defined for the purposes of section 880 of the ITA) making
an advance under a Loan Document.

 

“U.K. Revolver Loan” shall mean a loan made pursuant to Section  2.01(b),
including, without duplication, any Swingline Loan (to the extent the context so
requires the same), Overadvance Loan in respect of a U.K. Overadvance and
Extended Revolver Loan in respect of any of the foregoing.

 

“U.K. Revolver Sublimit” an aggregate amount equal to $50,000,000, as such
amount may be increased or decreased from time to time as a result of a U.K.
Revolver Commitment Adjustment pursuant to Section 2.28.

 

“U.K. Revolver Commitment” shall have the meaning assigned to such term in the
definition of “Revolver Commitment.”

 

50

--------------------------------------------------------------------------------

 

 

“U.K. Revolver Commitment Adjustment” shall have the meaning assigned to such
term in Section 2.28.

 

“U.K. Revolving Facility Percentage” shall mean, with respect to any Lender
under the U.K. Tranche, the percentage of the total U.K. Revolver Commitments
represented by such Lender’s U.K. Revolver Commitment. If the U.K. Revolver
Commitments have terminated or expired, the U.K. Revolving Facility Percentages
shall be determined based upon the U.K. Revolver Commitments most recently in
effect, giving effect to any assignments pursuant to Section  9.04.

 

“U.K. Tax Deduction” has the meaning set forth in the definition of “Excluded
Taxes.”

 

“U.K. Tranche” shall mean the Revolver Commitments of the Lenders solely related
to the obligation to make Revolver Loans and issue Letters of Credit to the U.K.
Borrower, and the U.K. Revolver Loans so made and U.K. Letters of Credit so
issued and other Obligations of the Loan Parties related thereto.

 

“U.S. Borrowers” shall mean (i) the Lead Borrower and (ii) any Domestic
Subsidiaries of the Lead Borrower that own any assets included in the Borrowing
Base and that execute a counterpart hereto and to any other applicable Loan
Document as a Borrower.

 

“U.S. Borrowing Base” shall mean at any time of calculation, the sum of the
following as set forth in the most recently delivered Borrowing Base
Certificate:

 

(a)       90% of Eligible Accounts owed by Account Debtors that have an
Investment Grade Rating; plus

 

(b)       85% of all other Eligible Accounts; plus

 

(c)       the lesser of (x) 70% of the lesser of cost (on a basis consistent
with the Lead Borrower’s historical accounting practices) or market value of
Eligible Inventory and (y) 85% of the appraised NOLV Percentage of Eligible
Inventory; plus

 

(d)       the lesser of (x) 70% of the lesser of cost (on a basis consistent
with the Lead Borrower’s historical accounting practices) or market value of
Eligible In-Transit Inventory and (y) 85% of the appraised NOLV Percentage of
Eligible In-Transit Inventory; minus

 

(e)       the Availability Reserve; minus

 

(f)       the U.K. Borrowing Base at such time.

 

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrowers for any drawings under Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding Letters of Credit
issued to a U.S. Borrower.

 

“U.S. Letter of Credit” shall mean any standby or documentary letter of credit
issued by the Issuing Bank for the account of any U.S. Borrower or any of the
U.S. Borrowers’ Subsidiaries, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by the Administrative Agent
or the Issuing Bank for the benefit of any U.S. Borrower or any of the U.S.
Borrowers’ Subsidiaries. U.S. Letters of Credit may be issued in Dollars or in
the Alternative LC Currency.

 

51

--------------------------------------------------------------------------------

 

 

“U.S. Line Cap” shall mean an amount that is the lesser of (a) the aggregate
amount of all U.S. Revolver Commitments and (b) the then applicable U.S.
Borrowing Base.

 

“U.S. Letter of Credit Subline” shall mean $75,000,000 as reduced, on a
dollar-for-dollar basis, by any outstanding U.K. LC Obligations.

 

“U.S. Overadvance” shall have the meaning assigned to such term in Section 2.24.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Revolver Commitment” shall have the meaning assigned to such term in the
definition of “Revolver Commitment.”

 

“U.S. Revolver Loan” shall mean a loan made pursuant to Section  2.01(a),
including, without duplication, any Swingline Loan (to the extent the context so
requires the same), Overadvance Loan in respect of a U.S. Overadvance and
Extended Revolver Loan in respect of any of the foregoing.

 

“U.S. Revolver Sublimit” an aggregate amount equal to $250,000,000, as such
amount may be (a) increased from time to time as a result of a Revolver
Commitment Increase pursuant to Section 2.22(a) or (b) increased or decreased
from time to time as a result of a U.K. Revolver Commitment Adjustment pursuant
to Section 2.28.

 

“U.S. Revolving Facility Percentage” shall mean, with respect to any Lender
under the U.S. Tranche, the percentage of the total U.S. Revolver Commitments
represented by such Lender’s U.S. Revolver Commitment. If the U.S. Revolver
Commitments have terminated or expired, the U.S. Revolving Facility Percentages
shall be determined based upon the U.S. Revolver Commitments most recently in
effect, giving effect to any assignments pursuant to Section  9.04.

 

“U.S. Subsidiary” shall mean a Subsidiary organized under the laws of the United
States, any state thereof, or the District of Columbia.

 

“U.S. Tranche” shall mean the Revolver Commitments of the Lenders solely related
to the obligation to make Revolver Loans and issue Letters of Credit to the U.S.
Borrowers, and the U.S. Revolver Loans so made and U.S. Letters of Credit so
issued and other Obligations of the Loan Parties related thereto.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) of this definition or imposed elsewhere.

 

“Warranty Claim Reserve” represents 3 months of the current liability accrual
for warranty claims incurred according to GAAP.

 

52

--------------------------------------------------------------------------------

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth that will elapse
between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to applicable law) are owned by such person
or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02.     Terms Generally.

 

(a)     The definitions set forth or referred to in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, the Loan Documents in which the reference appears
unless the context shall otherwise require.

 

(b)     Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other document, agreement or instrument
(including any by-laws, limited partnership agreement, limited liability company
agreement, articles of incorporation, certificate of limited partnership or
certificate of formation, as the case may be) shall mean such Loan Document,
agreement or instrument as amended, restated, amended and restated,
supplemented, otherwise modified, replaced, renewed, extended or refinanced from
time to time and any reference in this Agreement to any person shall include a
reference to such person’s permitted assigns and successors-in-interest.

 

53

--------------------------------------------------------------------------------

 

 

SECTION 1.03.     Accounting Terms.

 

(a)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Date in GAAP or in the application thereof (including the conversion
to IFRS as described below) on the operation of such provision (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided further that if an amendment is requested by
the Lead Borrower or the Required Lenders, then the Lead Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
such affected provisions (without the payment of any amendment or similar fees
to the Lenders) to preserve the original intent thereof in light of such change
in GAAP or the application thereof subject to the approval of the Required
Lenders (not to be unreasonably withheld, conditioned or delayed); provided
further that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of a Borrower or any Subsidiary at “fair
value,” as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. If the Lead
Borrower notifies the Administrative Agent that it is required to report under
IFRS or has elected to do so through an early adoption policy, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Lead Borrower cannot elect to report under GAAP).

 

(b)     Notwithstanding anything to the contrary contained in paragraph
(a) above or the definition of Capital Lease Obligations, in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that they were in existence on the date hereof)
that would constitute Capital Lease Obligations on the date hereof shall be
considered Capital Lease Obligations and all calculations and deliverables under
this Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).

 

SECTION 1.04.     Rounding. Except as otherwise expressly provided herein, any
financial ratios required to be maintained by the Lead Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one (1) place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

 

SECTION 1.05.     Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day (other than
as described in the definition of ABR, Federal Funds Effective Rate or Interest
Period), the date of such payment or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

SECTION 1.06.     Classification. For purposes of determining compliance at any
time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the event
that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
affiliate transaction, contractual restriction or prepayment of Indebtedness
meets the criteria of more than one (1) of the categories of transactions or
items permitted pursuant to any clause of such Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 and 6.09, the Lead Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one (1) category.

 

54

--------------------------------------------------------------------------------

 

 

SECTION 1.07.     References to Laws. Unless otherwise expressly provided
herein, references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

 

SECTION 1.08.     Pro Forma. Notwithstanding anything to the contrary contained
herein, financial ratios and tests (including the Consolidated Fixed Charge
Coverage Ratio and the amount of Consolidated Total Assets) pursuant to this
Agreement shall be calculated in the manner prescribed by the definition of “Pro
Forma Basis.”

 

SECTION 1.09.     Exchange Rates; Currency Equivalents.

 

(a)     The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of (i) Letters of Credit denominated in Alternative LC
Currencies and (ii) Credit Extensions and outstanding amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Issuing Bank in accordance with this Section 1.09.

 

(b)     Wherever in this Agreement in connection with the Borrowing, conversion,
continuation or prepayment of a Eurodollar Loan or issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Loan or
Letter of Credit is denominated in an Alternative Currency or Letter of Credit
is denominated in an Alternative LC Currency as applicable, such amount shall be
the relevant Alternative LC Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative LC Currency, with 0.5 of a unit being
rounded upward), as determined by the Issuing Bank

 

(c)     Any amount specified in this Agreement or any of the other Loan
Documents to be in a currency other than Dollars shall also include the
equivalent of such amount in Dollars to the extent necessary to give effect to
the intent, such equivalent amount thereof in the applicable currency to be
determined by the Agent at such time on the basis of the Spot Rate for the
purchase of such currency with Dollars. Unless expressly provided otherwise, all
references in the Loan Documents to Loans, Letters of Credit, Obligations,
Revolver Commitments, U.S. Borrowing Base components and other amounts shall be
denominated in Dollars. Borrowers shall report U.S. Borrowing Base components to
the Administrative Agent in the currency invoiced by the applicable Loan Parties
or shown in their financial records, and unless expressly provided otherwise,
herein shall deliver financial statements and calculate financial covenants in
Dollars.

 

SECTION 1.10.     Additional Alternative Currencies.

 

(a)     Any Borrower may from time to time request that Eurodollar Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Loans, such request shall be
subject to the approval of the Administrative Agent and the affected Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit (other than Letters of Credit denominated in an Alternative LC Currency),
such request shall be subject to the approval of the Administrative Agent and
the Issuing Bank.

 

55

--------------------------------------------------------------------------------

 

 

(b)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the Issuing Bank
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Loans) or the Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
Issuing Bank, in its or their sole discretion) after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)     Any failure by a Lender or the Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Bank, as
the case may be, to permit Eurodollar Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurodollar Loans in such requested currency, the
Administrative Agent shall so notify the Lead Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Loans; and if the Administrative Agent
and the Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Lead Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Lead Borrower.

 

ARTICLE II

The Credits

 

SECTION 2.01.     Revolver Commitments.

 

(a)     Each Lender with a U.S. Revolver Commitment agrees, severally on a Pro
Rata basis up to its U.S. Revolver Commitment, on the terms set forth herein, to
make Revolver Loans (each a “U.S. Revolver Loan”) to the U.S. Borrowers from
time to time on the Restatement Date through the Commitment Revolver Termination
Date. The U.S. Revolver Loans may be repaid and reborrowed as provided herein.
In no event shall the Lenders have any obligation to honor a request for a U.S.
Revolver Loan if the unpaid balance of U.S. Revolver Loans outstanding at such
time (including the requested U.S. Revolver Loan) would exceed the then
applicable U.S. Borrowing Base.

 

(b)     Each Lender with a U.K. Revolver Commitment agrees, severally on a Pro
Rata basis up to its Revolver Commitment, on the terms set forth herein, to make
Revolver Loans (each a “U.K. Revolver Loan”) in Dollars or one or more
Alternative Currencies to the U.K. Borrower from time to time on the Restatement
Date through the Commitment Revolver Termination Date. The U.K. Revolver Loans
may be repaid and reborrowed as provided herein. In no event shall the Lenders
have any obligation to honor a request for a U.K. Revolver Loan if the unpaid
balance of U.K. Revolver Loans outstanding at such time (including the requested
U.K. Revolver Loan) would exceed the then applicable U.K. Borrowing Base.

 

56

--------------------------------------------------------------------------------

 

 

SECTION 2.02.     Loans and Borrowings.

 

(a)     All (i) U.S. Revolver Loans shall be made by the Lenders ratably in
accordance with their respective U.S. Revolver Commitments and (ii) U.K.
Revolver Loans shall be made by the Lenders ratably in accordance with their
respective U.K. Revolver Commitments. The failure of any Lender to make any
Revolver Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder.

 

(b)     Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) of U.S. Revolver Loans shall be comprised entirely of ABR Loans or
Eurodollar Loans, as the U.S. Borrowers, may request in accordance herewith, and
each Borrowing of U.K. Revolver Loans shall be comprised entirely of Eurodollar
Loans or European Base Rate Loans, as the U.K. Borrower may request in
accordance herewith. With respects to the U.S. Tranche, each Swingline Borrowing
shall be an ABR Borrowing. With respects to the U.K. Tranche, each Swingline
Borrowing shall be a European Base Rate Borrowing. Each Lender at its option may
make any ABR Loan, Eurodollar Loan or European Base Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolver
Loan; provided that, any exercise of such option shall not affect the obligation
of any Borrower to repay such Revolver Loan in accordance with the terms of this
Agreement and such Lender shall not be entitled to any amounts payable under
Section 2.15 or 2.17 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.

 

(c)     Borrowings of more than one Type may be outstanding at the same time;
provided that, without the consent of the Administrative Agent, there shall not
at any time be more than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)     Notwithstanding any other provision of this Agreement, any Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolver Termination Date.

 

SECTION 2.03.     Requests for Borrowings and Notices.

 

(a)     To request a Borrowing of Revolver Loans, the applicable Borrower shall
notify the Administrative Agent of such request in writing (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., Local Time, three (3) Business
Days before the date of the proposed Borrowing, (b) in the case of an ABR
Borrowing or a European Base Rate Borrowing, not later than 1:00 p.m., Local
Time, one (1) Business Day before the date of the proposed Borrowing and (c) not
later than 11:00 a.m., Local Time four (4) Business Days prior to the requested
date of any Borrowing or continuation of Eurodollar Loans denominated in
Alternative Currencies other than Yen, Euros or Sterling. Such Borrowing Request
shall be irrevocable and shall be by hand delivery, fax or other electronic
transmission (including.”pdf” or.”tif”) to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Lead Borrower. Such Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)       the aggregate amount of the requested Borrowing;

 

(ii)      the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be an ABR Borrowing, European Base Rate
Borrowing or a Eurodollar Borrowing;

 

57

--------------------------------------------------------------------------------

 

 

(iv)     whether such borrowing is to be made as U.S. Revolver Loans or U.K.
Revolver Loans;

 

(v)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi)     the location and number of the Borrowers’ account to which funds are to
be disbursed; and

 

(vii)    the currency of the Borrowing.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing in respect of a Borrowing in Dollars and/or
a European Base Rate Borrowing in respect of a Borrowing in an Alternative
Currency. If no Interest Period is specified with respect to a requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected a
Eurodollar Borrowing with an Interest Period of one (1) month’s duration.
Promptly following receipt of the Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolver Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.     Swingline Loans; Settlement.

 

(a)     The Administrative Agent may, but shall not be obligated to, advance
Swingline Loans in Dollars to the Borrowers under each Tranche, up to an
aggregate outstanding amount of (i) in the case of the U.S. Tranche, $10,000,000
and (ii) in the case of the U.K. Tranche, $5,000,000. Each Swingline Loan shall
constitute a Revolver Loan of such Tranche for all purposes, except that
payments thereon shall be made to the Administrative Agent for its own account.
The obligation of the Borrowers to repay Swingline Loans shall be evidenced by
the records of the Administrative Agent and need not be evidenced by any
promissory note. The Borrowers acknowledge that in the event that a reallocation
of the Swingline Loan Fronting Exposure of a Defaulting Lender pursuant to
Section 2.21 does not fully cover the Swingline Loan Fronting Exposure of such
Defaulting Lender, the Administrative Agent may require the Borrowers to, at its
option, prepay or Cash Collateralize such remaining Fronting Exposure in respect
of each outstanding Swingline Loan and will have no obligation to issue new
Swingline Loans, or to extend, renew or amend existing Swingline Loans to the
extent such Fronting Exposure would exceed the commitments of the non-Defaulting
Lenders, unless such remaining Fronting Exposure is Cash Collateralized.

 

(b)     Settlement among the Lenders and the Administrative Agent with respect
to Swingline Loans and other Revolver Loans shall take place on a date
determined from time to time by the Administrative Agent (but at least weekly),
in accordance with the Settlement Report delivered by the Administrative Agent
to the Lenders. Between settlement dates, the Administrative Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by the Borrowers or any provision herein to the contrary. Each
Lender’s obligation to make settlements with the Administrative Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 4.02 are satisfied. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Swingline Loan under any
Tranche may not be settled among the Lenders hereunder, then with respect to
such Tranche each Lender shall be deemed to have purchased from the
Administrative Agent a Pro Rata participation in each unpaid Swingline Loan
under such Tranche and shall transfer the amount of such participation to the
Administrative Agent, in Same Day Funds, within one Business Day after the
Administrative Agent’s request therefor.

 

58

--------------------------------------------------------------------------------

 

 

(c)     Provisions Related to Revolver Commitment Increases and Extended
Revolver Commitments with Respect to Swingline Loans. If the maturity date in
respect of any tranche of Revolver Commitments occurs at a time when another
tranche or tranches of Revolver Commitments is or are in effect with a longer
maturity date, then on the earliest occurring maturity date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of
Revolver Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.05(b)), there shall exist sufficient unutilized
Extended Revolver Commitments or Revolver Commitment Increases so that the
respective outstanding Swingline Loans could be incurred pursuant the Extended
Revolver Commitments or Revolver Commitment Increases which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolver Commitments or Revolver Commitment Increases, and
such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.

 

SECTION 2.05.     Letters of Credit.

 

(a)     Issuance of Letters of Credit. At any time on or after the Restatement
Date, (i) the Issuing Banks may issue U.S. Letters of Credit denominated in
Dollars or in an Alternative LC Currency totaling up to a maximum aggregate
principal amount equal to the U.S. Letter of Credit Subline from time to time
until 30 days prior to the Revolver Termination Date (or until the Commitment
Revolver Termination Date, if earlier) and (ii) the Issuing Banks may issue U.K.
Letters of Credit denominated in Dollars or in an Alternative LC Currency
totaling up to a maximum aggregate principal amount equal to the U.K. Letter of
Credit Subline from time to time until 30 days prior to the Revolver Termination
Date (or until the Commitment Revolver Termination Date, if earlier), in each
case on the terms set forth herein, including the following:

 

(i)     Each Borrower acknowledges that the Issuing Bank’s issuance of any
Letter of Credit is conditioned upon the Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as the Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. The Issuing Bank
shall have no obligation to issue any Letter of Credit unless (i) the Issuing
Bank receives a LC Request and LC Application at least 3 Business Days (or
shorter period of time as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the requested date of issuance; and (ii) each LC
Condition is satisfied. If, in sufficient time to act, the Issuing Bank receives
written notice from Required Lenders that a LC Condition has not been satisfied,
the Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, the Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions. In the event that a reallocation of
the Fronting Exposure with respect to LC Obligations of a Defaulting Lender
pursuant to Section 2.21(a) does not fully cover the Fronting Exposure with
respect to LC Obligations of such Defaulting Lender and such Defaulting Lender
has not Cash Collateralized its obligations or otherwise made arrangements
reasonably satisfactory to the Issuing Bank, the applicable Issuing Bank may
require the Borrowers to Cash Collateralize such remaining Fronting Exposure in
respect of each outstanding Letter of Credit and will have no obligation to
issue new Letters of Credit, or to extend, renew or amend existing Letters of
Credit to the extent the Fronting Exposure with respect to LC Obligations would
exceed the commitments of the non-Defaulting Lenders, unless such remaining
Fronting Exposure with respect to LC Obligations is Cash Collateralized.

 

59

--------------------------------------------------------------------------------

 

 

(ii)     Letters of Credit may be requested by a Borrower to support obligations
incurred in the ordinary course of business, to backstop or replace Existing
Letters of Credit through the issuance of new Letters of Credit for the account
of the issuers of such Existing Letters of Credit (including, by
“grandfathering” such Existing Letters of Credit in this Agreement), for any
purpose permitted under this Agreement and the other Loan Documents or as
otherwise approved by the Administrative Agent. The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application may be required or waived at the
discretion of the Issuing Bank.

 

(iii)     The applicable Borrowers assume all risks of the acts, omissions or
misuses of any Letter of Credit by the beneficiary. In connection with issuance
of any Letter of Credit, none of the Administrative Agent, the Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of the Issuing Bank, the Administrative Agent or
any Lender, including any act or omission of a Governmental Authority. The
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the Borrowers are discharged with proceeds of
any Letter of Credit.

 

(iv)     In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by the Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. The Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
The Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents

 

(v)     Notwithstanding anything to the contrary in this Section 2.05(a), the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise reasonable care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof, that
are the result of gross negligence, bad faith or willful misconduct on the apart
of the applicable Issuing Bank.

 

(vi)     For the avoidance of doubt, (a) no LC Documents shall (i) contain any
representations and warranties, covenants or events of default not set forth in
this Agreement and any representations and warranties, covenants and events of
default shall be subject to the same qualifiers, exceptions and exclusions as
those set forth in this Agreement or (ii) provide for any collateral security or
Liens and (b) to the extent any of the foregoing provisions are contained
therein and not contained herein, then such provisions shall be rendered null
and void and any such qualifiers, exceptions and exclusions contained herein
shall be deemed incorporated therein, mutatis mutandis.

 

60

--------------------------------------------------------------------------------

 

 

(b)     Reimbursement; Participations.

 

(i)      If the Issuing Bank honors any request for payment under a U.S. Letter
of Credit, the U.S. Borrowers shall pay to the Issuing Bank, by 2:00 p.m. (New
York time) (or such later time as the Administrative Agent may agree) within one
Business Day following receipt by the Lead Borrower of notice from the relevant
Issuing Bank (“Reimbursement Date”), the amount paid by the Issuing Bank under
such U.S. Letter of Credit, together with interest at the interest rate for ABR
Loans or European Base Rate Loans, as applicable, from the Reimbursement Date
until payment by the U.S. Borrowers. In the case of a U.S. Letter of Credit
denominated in an Alternative LC Currency, the Lead Borrower shall reimburse the
Issuing Bank in such Alternative LC Currency, unless (A) the Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Lead Borrower shall have notified the Issuing Bank
promptly following receipt of the notice of drawing that the Lead Borrower will
reimburse the Issuing Bank in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a U.S. Letter of Credit denominated in an Alternative
LC Currency, the Issuing Bank shall notify the Lead Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. The obligation of the U.S. Borrowers to reimburse the Issuing Bank for
any payment made under a U.S. Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and, subject to Section 2.05(a)(v), shall be
paid without regard to any lack of validity or enforceability of any U.S. Letter
of Credit or the existence of any claim, setoff, defense or other right that the
U.S. Borrowers may have at any time against the beneficiary. Unless the Lead
Borrower notifies the Administrative Agent that it intends to reimburse the
Issuing Bank for a drawing under a U.S. Letter of Credit, whether or not Lead
Borrower submits a Borrowing Request, U.S. Borrowers shall be deemed to have
requested a Borrowing of ABR Loans or European Base Rate Loans, as applicable,
in an amount necessary to pay all amounts (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a U.S. Letter of Credit denominated
in an Alternative LC Currency) due Issuing Bank on any Reimbursement Date and
each Lender under the U.S. Tranche agrees to fund its Pro Rata Percentage of
such Borrowing whether or not the Revolver Commitments have terminated, a U.S.
Overadvance exists or is created thereby, or the conditions in Section 4.02 are
satisfied. Upon the issuance of a U.S. Letter of Credit, each Lender under the
U.S. Tranche shall be deemed to have irrevocably and unconditionally purchased
from the Issuing Bank, without recourse or warranty, an undivided Pro Rata
interest and participation in all LC Obligations relating to the U.S. Letter of
Credit. If the Issuing Bank makes any payment under a U.S. Letter of Credit and
the Borrowers do not reimburse such payment on the Reimbursement Date, the
Administrative Agent shall promptly notify the Lenders under the U.S. Tranche
and each such Lender shall promptly (within one Business Day) and
unconditionally pay to the Administrative Agent, for the benefit of the Issuing
Bank, such Lender’s Pro Rata Percentage of such payment, expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative LC Currency.

 

61

--------------------------------------------------------------------------------

 

 

(ii)     If the Issuing Bank honors any request for payment under a U.K. Letter
of Credit, the U.K. Borrower shall pay (or cause to be paid) to the Issuing
Bank, by 2:00 p.m. Local Time (or such later time as the Administrative Agent
may agree) on the Reimbursement Date, the amount paid by the Issuing Bank under
such U.K. Letter of Credit, together with interest at the interest rate for ABR
Loans or European Base Rate Loans, as applicable, from the Reimbursement Date
until payment by (or on behalf of) the U.K. Borrower. In the case of a U.K.
Letter of Credit denominated in an Alternative LC Currency, the U.K. Borrower
shall reimburse (or cause the reimbursement to) the Issuing Bank in such
Alternative LC Currency, unless (A) the Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the U.K.
Borrower shall have notified the Issuing Bank promptly following receipt of the
notice of drawing that the U.K. Borrower will reimburse (or cause the
reimbursement to) the Issuing Bank in Dollars. In the case of any such
reimbursement in an Alternative LC Currency of a drawing under a U.K. Letter of
Credit denominated in an Alternative LC Currency, the Issuing Bank shall notify
the Lead Borrower and the U.K. Borrower of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. The obligation of
the U.K. Borrower to reimburse (or cause the reimbursement to) the Issuing Bank
for any payment made under a U.K. Letter of Credit shall be absolute,
unconditional, irrevocable, and, subject to Section 2.05(a)(v), shall be paid
without regard to any lack of validity or enforceability of any U.K. Letter of
Credit or the existence of any claim, setoff, defense or other right that the
Borrowers may have at any time against the beneficiary. Unless the U.K. Borrower
notifies the Administrative Agent that it intends to reimburse (or cause the
reimbursement to) the Issuing Bank for a drawing under a U.K. Letter of Credit,
whether or not the U.K. Borrower submits a Borrowing Request, the U.K. Borrower
shall be deemed to have requested a Borrowing of Eurodollar Loans in an amount
necessary to pay all amounts (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a U.K. Letter of Credit denominated in an
Alternative LC Currency) due Issuing Bank on any Reimbursement Date and each
Lender under the U.K. Tranche agrees to fund its Pro Rata Percentage of such
Borrowing whether or not the U. K. Revolver Commitments have terminated, a U.K.
Overadvance exists or is created thereby, or the conditions in Section 4.02 are
satisfied. Upon the issuance of a U.K. Letter of Credit, each Lender under the
U.K. Tranche shall be deemed to have irrevocably and unconditionally purchased
from the Issuing Bank, without recourse or warranty, an undivided Pro Rata
interest and participation in all U.K. LC Obligations relating to the U.K.
Letter of Credit. If the Issuing Bank makes any payment under a U.K. Letter of
Credit and the U.K. Borrower does not reimburse (or cause the reimbursement of)
such payment on the Reimbursement Date, the Administrative Agent shall promptly
notify the Lenders under the U.K. Tranche and each such Lender shall promptly
(within one Business Day) and unconditionally pay to the Administrative Agent,
for the benefit of the Issuing Bank, such Lender’s Pro Rata Percentage of such
payment, expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a U.K. Letter of Credit denominated in an Alternative LC Currency.

 

(iii)    The obligation of each Lender under any Tranche to make payments to the
Administrative Agent for the account of the Issuing Bank, in Dollars, in
connection with the Issuing Bank’s payment under a Letter of Credit for
dollar-denominated payments shall be absolute, unconditional and irrevocable,
not subject to any counterclaim, setoff, qualification or exception whatsoever,
and shall be made in accordance with this Agreement under all circumstances,
irrespective of: any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
the existence of any setoff or defense that any Loan Party may have with respect
to any Obligations. The Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by any Borrower or other Person of
any obligations under any LC Documents. The Issuing Bank does not make to the
Lenders any express or implied warranty, representation or guaranty with respect
to the Collateral, LC Documents or any Loan Party. The Issuing Bank shall not be
responsible to any Lender for: any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party.

 

62

--------------------------------------------------------------------------------

 

 

(iv)     No Issuing Bank shall be liable to any Lender or other Person for any
action taken or omitted to be taken in connection with any LC Documents except
as a result of its actual gross negligence, bad faith or willful misconduct. The
Issuing Bank shall not have any liability to any Lender if the Issuing Bank
refrains from any action under any Letter of Credit or LC Documents until it
receives written instructions from Required Lenders.

 

(c)     Cash Collateral. Except as otherwise provided herein, if any LC
Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default has occurred and is
continuing, (b) that Availability is less than zero, (c) after the Commitment
Revolver Termination Date, or (d) within 5 Business Days prior to the Revolver
Termination Date, then the Borrowers under any Tranche shall, at the Issuing
Bank’s or the Administrative Agent’s request, Cash Collateralize the stated
amount of all outstanding Letters of Credit and pay to the Issuing Bank the
amount of all other LC Obligations. If the Borrowers fail to provide any Cash
Collateral as required hereunder, the Administrative Agent may (and shall upon
direction of Required Lenders) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 4.2 are
satisfied).

 

(d)     Provisions Related to Revolver Commitment Increases and Extended
Revolver Commitment with respect to Letters of Credit. If the maturity date in
respect of any tranche of Revolver Commitments occurs prior to the expiration of
any Letter of Credit, then (i) if one or more other tranches of Revolver
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Revolver Loans and payments in
respect thereof pursuant to Section 2.05(b) under (and ratably participated in
by the Lenders pursuant to) the Revolver Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolver Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated)) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(c). Commencing with the maturity date of
any tranche of Revolver Commitments, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

(e)     Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time upon at least 30 days prior notice to the Administrative Agent and
the Lead Borrower. Any Issuing Bank may be replaced at any time by written
agreement among the Lead Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. On the effective date of such
resignation or replacement, the Issuing Bank shall have no further obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and obligations of an Issuing Bank hereunder,
including under Sections 2.05, 8.06, and 9.05, relating to any Letter of Credit
issued prior to such date. The Administrative Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Event of Default under Sections
7.01(b), (c), (h) (with respect to the Lead Borrower only) and (i) (with respect
to the Lead Borrower only) has occurred and is continuing, shall be reasonably
acceptable to the Borrowers.

 

SECTION 2.06.     Funding of Borrowings.

 

(a)     Each Lender shall make a Revolver Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds by 12:00 p.m., Local
Time in the case of any Revolver Loan denominated in Dollars, and not later than
the Applicable Time in the case of any Revolver Loans denominated in an
Alternative Currency, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make the proceeds of such Revolver Loans available to the Borrowers
by promptly crediting the amounts so received, in like funds, to an account
designated by the Borrowers in the applicable Borrowing Request.

 

63

--------------------------------------------------------------------------------

 

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the date of the Borrowing Request that such Lender will not make
available to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent (provided, that
any such payment by the Borrowers to the Administrative Agent is without
prejudice to any claim the Borrowers may have against such applicable Lender)
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans or European
Base Rate Loans, as applicable. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Revolver
Loan included in such Borrowing.

 

SECTION 2.07.     Interest Elections.

 

(a)       Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrowers may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Revolver Loans comprising such Borrowing, and the
Revolver Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)       To make an election pursuant to this Section, the Borrowers shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be by hand delivery, fax or other electronic transmission
(including.”pdf” or.”tif”) to the Administrative Agent of a written Interest
Election Request in the form of Exhibit D and signed by the Borrowers.

 

(c)       Each Interest Election Request shall specify the following information
in compliance with Section 2.02:

 

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

64

--------------------------------------------------------------------------------

 

 

(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a European
Base Rate Borrowing or a Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)     If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing; provided, however, that in the case of a failure deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing denominated in
an Alternative Currency prior to the end of the Interest Period applicable
thereto denominated in an Alternative Currency, such Borrowing shall be
continued as Eurodollar Loans in their original currency with an Interest Period
of one month. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrowers, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing or European Base Rate Borrowing, as applicable, at
the end of the Interest Period applicable thereto.

 

SECTION 2.08.     Repayment of Loans; Termination of Revolver Commitments.

 

(a)     Revolver Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Subject to
Section 2.18(g), Revolver Loans under any Tranche may be prepaid from time to
time, without penalty or premium. If any Disposition includes the disposition of
Current Assets Collateral, then, if a Liquidity Event shall have occurred and be
continuing, the Net Proceeds of such disposition shall be applied to the U.S.
Revolver Loans within ten Business Days following such Disposition, other than
such Net Proceeds not in excess of $1,000,000 in the aggregate, and the
Borrowers shall deliver an updated Borrowing Base Certificate on the date of any
such Disposition.

 

(b)     To the extent that at any time outstanding (a) Revolver Loans and LC
Obligations exceed the Line Cap, (b) U.S. Revolver Loans and U.S. LC Obligations
exceed the U.S. Line Cap and (b) U.K. Revolver Loans and U.K. LC Obligations
exceed the U.K. Line Cap, the applicable Borrowers shall first repay such
applicable outstanding Revolver Loans (and thereafter Cash Collateralize such
outstanding LC Obligations, to the extent remaining; provided, that the U.K.
Borrower shall not be required to repay any U.S. Revolver Loans or Cash
Collateralize an U.S. LC Obligations) in an amount equal to such excess.

 

(c)     The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
3 days (or such shorter period of time as the Administrative Agent may agree in
its reasonable discretion) prior written notice to the Administrative Agent at
any time, the applicable Borrowers may, at their option, and subject to Section
2.18(g), terminate the Revolver Commitments under any Tranche and this
Agreement. Any notice of termination given by such Borrowers shall be
irrevocable; provided that such notice may state that such notice is conditioned
upon the effectiveness of other credit facilities or transactions, in which case
such notice may be revoked by such Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. On the Revolver Termination Date, the Borrowers shall make Full
Payment of all Obligations.

 

65

--------------------------------------------------------------------------------

 

 

(d)     The Borrowers may permanently reduce the Revolver Commitments under any
Tranche, subject to Section 2.18(g), on a Pro Rata basis with respect to such
Tranche for each Lender, upon at least 5 days (or such shorter period of time as
the Administrative Agent may agree in its reasonable discretion) prior written
notice to the Administrative Agent delivered at any time, which notice shall
specify the amount of the reduction and shall be irrevocable once given. Each
reduction shall be in a minimum amount of $1,000,000, or an increment of
$100,000 in excess thereof.

 

SECTION 2.09.     Evidence of Debt.

 

(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from the Revolver Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)     The Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain the Register, as set forth in Section 9.04(b)(iv), in which it
shall record (i) the amount of each Revolver Loan made hereunder and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(c)     The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Revolver Loans in accordance with the terms of this Agreement and,
provided further that in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern.

 

(d)     Any Lender may request that the Revolver Loans made by it be evidenced
by a promissory note (a “Note”) in the form of Exhibit M-1 or Exhibit M-2, as
applicable. In such event, the Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrowers. Thereafter, the
Revolver Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one (1) or more promissory notes in such form payable to the payee named
therein.

 

SECTION 2.10.     Application of Payment in the Dominion Accounts. Upon delivery
of a written notice to the Lead Borrower from the Administrative Agent that
specifies that “cash dominion” is being instituted, the ledger balance in the
Dominion Account as of the end of a Business Day shall be applied to reduce the
outstanding Secured Obligations at the beginning of the next Business Day during
any Liquidity Period. If, as a result of such application, a credit balance
exists, the balance shall accrue interest in favor of the Borrowers and shall be
made available to the Borrowers as long as no Event of Default is continuing.
During a Liquidity Period, each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds in the Dominion Account
or any Deposit Account subject to a Deposit Account Control Agreement, and
agrees that the Administrative Agent shall have the continuing, exclusive right
to apply and reapply the same against the outstanding Secured Obligations, in
accordance with the terms of this Agreement and the other Loan Documents.

 

66

--------------------------------------------------------------------------------

 

 

SECTION 2.11.     [Reserved].

 

SECTION 2.12.     Fees.

 

(a)     The Borrowers agree to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the Fee Letter, at the
times and in the amount specified therein (the “Fees”).

 

(b)     Unused Line Fee. The Borrowers shall pay to the Administrative Agent,
for the Pro Rata benefit of the Lenders under each Tranche (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolver Commitments (other than Revolver Commitments of a
Defaulting Lender) under such Tranche exceed the average daily balance of
outstanding Revolver Loans (other than Swingline Loans) and stated amount of
outstanding Letters of Credit under such Tranche during any fiscal quarter (such
fee, the “Unused Line Fee”). Such fee shall be payable in arrears, on the first
day of each fiscal quarter.

 

(c)     LC Facility Fees. (i) The U.S. Borrowers shall pay (a) to the
Administrative Agent, for the Pro Rata benefit of the Lenders under the U.S.
Tranche, a fee equal to the Applicable Margin in effect for Eurodollar Loans
times the average daily stated amount of outstanding U.S. Letters of Credit,
which fee shall be payable in arrears, on the first Business Day of each fiscal
quarter; (b) to the applicable Issuing Bank, for its own account, a fronting fee
not in excess of 0.125% per annum of the stated amount of each U.S. Letter of
Credit, which fee shall be calculated based upon the actual number of days
elapsed over a 360-day year and payable in arrears, on the first day of each
fiscal quarter; and (c) to the applicable Issuing Bank, for its own account, all
customary charges associated with the issuance, registration, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit, which charges shall be paid as and when incurred upon demand and (ii)
the U.K. Borrower shall pay (or cause to be paid) (a) to the Administrative
Agent, for the Pro Rata benefit of the Lenders under the U.K. Tranche, a fee
equal to the Applicable Margin in effect for Eurodollar Loans times the average
daily stated amount of outstanding U.K. Letters of Credit, which fee shall be
payable in arrears, on the first Business Day of each fiscal quarter; (b) to the
applicable Issuing Bank, for its own account, a fronting fee not in excess of
0.125% per annum of the stated amount of each U.K. Letter of Credit, which fee
shall be calculated based upon the actual number of days elapsed over a 360-day
year and payable in arrears, on the first day of each fiscal quarter; and (c) to
the applicable Issuing Bank, for its own account, all customary charges
associated with the issuance, registration, amending, negotiating, payment,
processing, transfer and administration of U.K. Letters of Credit, which charges
shall be paid as and when incurred upon demand.

 

(d)     All Fees set forth in Section 2.12(b) and (c) shall be paid on the dates
due, in Same Day Funds, to the Administrative Agent. Once paid, none of the Fees
shall be refundable under any circumstances.

 

(e)     Closing Fee. The Borrowers agree to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as compensation for the
making of such Revolver Commitment, a closing fee (the “Closing Fee”) as set
forth in that certain Engagement Letter dated as of May 22, 2018 by and between
the Lead Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated. Such
Closing Fee will be in all respects fully earned, due and payable on the Closing
Date and non-refundable and non-creditable thereafter.

 

67

--------------------------------------------------------------------------------

 

 

SECTION 2.13.     Interest.

 

(a)     The Revolver Loans comprising each (i) ABR Borrowing shall bear interest
at the ABR plus the Applicable Margin or (ii) European Base Rate Borrowing shall
bear interest at the European Base Rate plus the Applicable Margin.

 

(b)     The Revolver Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)     Notwithstanding the foregoing, if any principal of or interest on any
Revolver Loan or any Fees or other amount payable by the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of, or interest on,
any Revolver Loan, 2% plus the rate otherwise applicable to such Revolver Loan
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans and/or European Base
Rate Loans, as applicable, as provided in paragraph (a) of this Section (in each
case, the “Default Rate”).

 

(d)     Accrued interest on each Revolver Loan shall be payable in arrears on
each Interest Payment Date for such Revolver Loan and on the Revolver
Termination Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Revolver Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Eurodollar
Loan shall be payable on the effective date of such conversion.

 

(e)     All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except for Sterling loans where interest hereunder
shall be computed on the basis of a year of three hundred sixty five (365) days
and except that interest computed by reference to the ABR at times when the ABR
is based on the Prime Rate shall be computed on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable ABR,
Eurodollar Base Rate, Eurodollar Rate or European Base Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(f)     In the event that any Borrowing Base Certificate or related information
for any period delivered pursuant to Section 5.12 is inaccurate while the
Revolver Commitments are in effect, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for such period than
the Applicable Margin actually used to determine interest rates for such period,
then (a) the Borrowers shall promptly deliver to the Administrative Agent a
corrected Borrowing Base Certificate for such period, (b) the Applicable Margin
for such period shall be retroactively determined based on the Average
Availability as set forth in the corrected Borrowing Base Certificate, and (c)
the Borrowers shall promptly pay to the Administrative Agent (for the account of
the Lenders during such period or their successors and permitted assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such period. This Section 2.13(f) shall not limit the rights of the
Administrative Agent under this Section 2.13 or Article VII.

 

68

--------------------------------------------------------------------------------

 

 

SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate, the Eurodollar Rate or the
European Base Rate, as applicable, for such Interest Period; or

 

(b)     the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate, the Eurodollar Rate or the European Base Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Revolver Loans included in
such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) in the case of a
Borrowing denominated in Dollars, (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing and (y) if the Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing and (ii) in the case
of a Borrowing is in an Alternative Currency, (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and such Borrowing
shall be converted to or continued as on the last day of the Interest Period
applicable thereto to a rate determined in a customary manner in good faith by
the Administrative Agent and the Lead Borrower and (y) if the Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made at a rate
determined in a customary manner in good faith by the Administrative Agent and
the Lead Borrower.

 

SECTION 2.15.     Increased Costs.

 

(a)     If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or Issuing Bank; or

 

(ii)     subject any Lender Party to any Taxes (other than (A) Indemnified Taxes
indemnified or indemnifiable under Section 2.17, (B) Other Taxes and (C)
Excluded Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)     impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then within thirty
(30) days of receipt of a certificate of the type specified in paragraph (d)
below the Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

 

69

--------------------------------------------------------------------------------

 

 

(b)     If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Revolver Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such or Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
within thirty (30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrowers shall pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)     Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)     A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

(e)     Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than ninety (90) days prior to
the date that such Lender or Issuing Bank, as applicable, notifies the Borrowers
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the ninety (90)-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of margin). Such loss, cost and expense to any Lender
shall be deemed to be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan but exclusive of the
Applicable Margin relating thereto, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for U.S.
Dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.

 

70

--------------------------------------------------------------------------------

 

 

SECTION 2.17.     Taxes.

 

(a)     Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if any applicable withholding agent shall be required by
applicable law to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.17) the applicable Lender (or, in the case of
any amount received by the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) such applicable withholding agent shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)     In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)     Each Loan Party shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability, prepared in good
faith and delivered to such Loan Party by a Lender or by the Administrative
Agent on its own behalf, on behalf of another Agent or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment (including but not limited to, in the case of a U.K. Tax Deduction,
a statement under section 975 of the ITA) reasonably satisfactory to the
Administrative Agent.

 

71

--------------------------------------------------------------------------------

 

 

(e)     This Section 2.17(e) shall not apply in respect of any U.K. Revolver
Loan which shall instead be subject to Section 2.17(i).

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in respect of any
U.S. Revolver Loan:     

 

(A)     any Lender that is a U.S. Person shall deliver to the Lead Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to such tax treaty;

 

(ii)     executed originals of IRS Form W-8ECI;

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and that
interest payments on such Loan are not effectively connected with its conduct of
a U.S. trade or business, and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one (1) or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-4 on behalf of each such direct and indirect partner;

 

72

--------------------------------------------------------------------------------

 

 

(C)     any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Restatement Date.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal ineligibility to do so.

 

(iv)     Notwithstanding any other provision of this Section 2.17(e), a Lender
shall not be required to deliver any form or certification that such Lender is
not legally eligible to deliver.

 

(v)     Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.17(e).

 

(vi)     For the avoidance of doubt, for purposes of FATCA, neither this
Agreement nor any Revolver Loan will be treated as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(f)     If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
and in its sole discretion, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other person.

 

73

--------------------------------------------------------------------------------

 

 

(g)     Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)     For purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank and the Swingline Lender.

 

(i)     This Section 2.17(i) shall apply only in respect of any U.K. Revolver
Loan.

 

(i)     Subject to Section 2.17(i)(ii) below, a Treaty Lender and each Loan
Party which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a U.K. Tax Deduction.

 

(ii)     A Treaty Lender shall be under no obligation pursuant to Section
2.17(i)(i) above where:

 

(A)     the Treaty Lender is a party to this Agreement as at the Restatement
Date and holds a passport under the HMRC DT Treaty Passport scheme, wishes that
scheme to apply to this Agreement, and confirms its scheme reference number and
its jurisdiction of tax residence by notifying the U.K. Borrower in writing on
the Restatement Date of the same; or

 

(B)     the Treaty Lender is not a party to this Agreement as at the Restatement
Date and holds a passport under the HMRC DT Treaty Passport scheme, wishes that
scheme to apply to this Agreement, and confirms its scheme reference number and
jurisdiction of tax residence in the Assignment and Acceptance which it executes
on becoming a party to this Agreement as a Lender.

 

74

--------------------------------------------------------------------------------

 

 

(iii)     If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(i)(ii) above, and:

 

(A)     the U.K. Borrower making a payment to that Lender has not made a U.K.
Borrower DTTP Filing in respect of that Lender; or

 

(B)     the U.K. Borrower making a payment to that Lender has made a U.K.
Borrower DTTP Filing in respect of that Lender but:

 

(i)     that U.K. Borrower DTTP Filing has been rejected by H.M. Revenue and
Customs; or

 

(ii)     H.M. Revenue and Customs has not given the U.K. Borrower authority to
make payments to that Lender without a U.K. Tax Deduction within 60 days of the
date of the U.K. Borrower DTTP Filing,

 

and in each case, the U.K. Borrower has notified that Lender in writing, that
Lender and the U.K. Borrower shall co-operate in completing any additional
procedural formalities necessary for that U.K. Borrower to obtain authorisation
to make that payment without a U.K. Tax Deduction.

 

(iv)     The U.K. Borrower shall, promptly on making a U.K. Borrower DTTP
Filing, provide the Administrative Agent with a copy of that filing for delivery
to the relevant Lender.

 

(v)     If a Lender has not confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(i)(ii) above, the
U.K. Borrower shall not file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s advance or its participation in any advance
unless that Lender otherwise agrees.

 

(vi)     Each Lender which becomes a party to this Agreement after the
Restatement Date (each a “New Lender”) shall indicate, for the benefit of the
Administrative Agent and without any liability to any Loan Party, in the
Assignment and Acceptance which it executes on becoming a party which of the
following categories it falls within: (A) not a U.K. Qualifying Lender, (B) a
U.K. Qualifying Lender (other than a Treaty Lender), or (C) a Treaty Lender. If
a New Lender fails to indicate its status in accordance with this Section
2.17(i)(vi), then such New Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrower) as if it is not a U.K. Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the U.K. Borrower). For the avoidance of doubt, an Assignment and
Acceptance shall not be invalidated by any failure of a New Lender to comply
with this Section 2.17(i)(vi).

 

(vii)     if a payment made to a Lender under any U.K. Revolver Loan would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the U.K. Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(i)(vii), “FATCA” shall include
any amendments made to FATCA after the Restatement Date.

 

75

--------------------------------------------------------------------------------

 

 

(j)      

 

(i)     All amounts expressed to be payable under any Loan Document by any Loan
Party to any Lender which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and accordingly, if VAT is or becomes chargeable on
any supply made by any Lender to any Loan Party under a Loan Document and such
Lender is required to account to the relevant tax authority for the VAT, that
Loan Party must pay to such Lender (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Lender shall promptly provide an appropriate VAT invoice to
that Loan Party).

 

(ii)     If VAT is or becomes chargeable on any supply made by any Lender (the
"Supplier") to any other Lender (the "Recipient") under a Loan Document, and any
Party other than the Recipient (the "Relevant Party") is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

 

(A)     (where the Supplier is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must also pay to the Supplier (at
the same time as paying that amount) an additional amount equal to the amount of
the VAT. The Recipient must (where this paragraph (A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

(B)     (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

 

(iii)     Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Lender for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

(iv)     Any reference in this Section 2.17(j) to any Lender or Loan Party
shall, at any time when such Lender or Loan Party is treated as a member of a
group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as set forth in applicable legislation in any jurisdiction having
implemented Council Directive 2006/112 EC on the common system of value added
tax).

 

76

--------------------------------------------------------------------------------

 

 

SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)     Unless otherwise specified, the Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, or 2.17, or otherwise) prior to (x) 2:00 p.m., Local Time with respect to
payments denominated in Dollars and (y) the Applicable Time with respect to any
payments denominated in any Alternative Currency, on the date when due, in Same
Day Funds, without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, to the applicable account designated to the Borrowers by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein, in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. All
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
to the applicable account designated to the Borrowers by the Administrative
Agent, except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein, in such Alternative Currency and
in Same Day Funds not later than the Applicable Time on the dates specified
herein. If, for any reason, any Borrower is prohibited by any law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. Any amounts received after the required time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrowers by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein. The Administrative Agent shall
distribute in like funds any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrowers
hereunder, such funds (except as otherwise provided in the Collateral Agreement
with respect to the application of amounts realized from the Collateral) shall
be applied (i) first, towards payment of interest and fees then due from the
Borrowers hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed L/C Disbursements then due from
the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed L/C Disbursements then
due to such parties.

 

(c)     If (other than (x) any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Revolver Loans to any
assignee or participant, including any assignee or participation that is a Loan
Party, the Sponsors or any of their respective Affiliates or (y) as otherwise
expressly provided elsewhere herein, including, without limitation, as provided
in or contemplated by Section 2.22, Section 2.23, Sections 9.04(f) or
Section 9.08(d)) any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolver Loans or participations in L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolver Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolver Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolver Loans and participations in L/C Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement. The Borrowers consent to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

 

77

--------------------------------------------------------------------------------

 

 

(d)     Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due under the applicable
Tranche to the Administrative Agent for the account of the Lenders or the
applicable Issuing Bank hereunder that the Borrowers will not make such payment,
the Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(b), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(f)     Subject to Section 2.18(g), each borrowing by the Borrowers from the
Lenders hereunder shall be made pro rata according to the respective Revolving
Facility Percentages of the relevant Lenders under such Tranche.

 

(g)     Notwithstanding anything in Section 2.08, this Section 2.18, or Section
9.06 to the contrary, nothing in such sections shall apply to, or restrict, (A)
the payment of letters of credit commissions, the commitment or other fee or
interest applicable to any Tranche, based on the Applicable Margin or Unused
Line Fee Rate (as applicable) applicable to such Tranche or otherwise or (B) the
reduction or termination (and payments of any fees due on the date of any such
termination) of any particular Tranche of Revolver Commitments, or the repayment
accompanied by a corresponding permanent reduction of the related Revolver Loans
or Cash Collateralization of any Letters of Credit thereunder, in each case on a
non-pro rata basis with respect to any other Tranche, so long as (x) such
termination, reduction, repayment or Cash Collateralization (and corresponding
permanent reduction) is accompanied by an at least pro rata termination,
reduction, repayment, repayment or Cash Collateralization (and corresponding
permanent reduction), as applicable, of all earlier maturing Revolver
Commitments, Revolver Loans and/or Letters of Credit, as applicable, related to
such Revolver Commitments or (y) all earlier maturing Revolver Commitments,
Revolver Loans and/or Letters of Credit, as applicable, related to such Revolver
Commitments shall otherwise be or have been terminated, repaid and/or Cash
Collateralized in full.

 

78

--------------------------------------------------------------------------------

 

 

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 2.15, or if a Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Revolver Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)     If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender or becomes an Affected Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, (i) terminate the Revolver Commitments of such Lender
and repay all Obligations of the Borrowers owing to such Lender relating to the
Revolver Loans and participations held by such Lender as of such termination
date or (ii) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolver Loans, participations
in L/C Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) the Borrowers shall be liable to such
Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(v) such assignment shall otherwise comply with Section 9.04 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein) and (vi) until such time as such Revolver Commitments are
terminated, obligations are repaid or such assignment is consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.15 or Section 2.17, as the case may be. Nothing in this Section 2.19
shall be deemed to prejudice any rights that the Borrowers, the Administrative
Agent or any Lender may have against any replaced Lender. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.19(b).

 

(c)     If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders or all
of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by (i) terminating the Revolver Commitments of such Lender and repaying all
obligations of the Borrowers owing to such Lender relating to the Revolver Loans
and participations held by such Lender as of such termination date or (ii)
requiring such Non-Consenting Lender to assign (in accordance with and subject
to the restrictions contained in Section 9.04) all or the affected portion of
its Revolver Loans and its Revolver Commitments hereunder to one (1) or more
assignees, provided that: (a) all Obligations of the Borrowers owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon, (c) the Borrowers shall be liable to such Lender under Section 2.16 if
any Eurodollar Loan owing to such Lender is repaid or purchased other than on
the last day of the Interest Period relating thereto, (d) such assignment shall
otherwise comply with Section 9.04 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(e) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.19(c).

 

79

--------------------------------------------------------------------------------

 

 

SECTION 2.20.     Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent
(at which time such Lender shall be deemed an “Affected Lender”), any
obligations of such Affected Lender to make or continue Eurodollar Loans and/or
European Base Rate Loans, as applicable, or to convert ABR Borrowings and/or
European Base Rate Borrowings, as applicable, to Eurodollar Borrowings shall be
suspended until such Affected Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall upon demand from such
Affected Lender (with a copy to the Administrative Agent), (a) in the case of a
Borrowing denominated in Dollars, convert all Eurodollar Borrowings of such
Affected Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Affected Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Affected Lender may
not lawfully continue to maintain such Loans or (b) in the case of a Borrowing
is in an Alternative Currency, convert all Eurodollar Borrowings of such
Affected Lender to Borrowings at a rate determined in a customary manner in good
faith by the Administrative Agent and the Lead Borrower, either on the last day
of the Interest Period therefor, if such Affected Lender may lawfully continue
to maintain such Eurodollar Borrowings to such day, or immediately, if such
Affected Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

SECTION 2.21.     Defaulting Lenders.

 

(a)     Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Revolver Loans
(including, Swingline Loans) or Letters of Credit under any Tranche, the
Administrative Agent may exclude the Revolver Commitments and Revolver Loans of
any Defaulting Lender(s) from the calculation of Pro Rata shares under such
Tranche and any Revolver Commitments or Fronting Exposure of any such Defaulting
Lender under such Tranche shall automatically be reallocated among the
non-Defaulting Lenders Pro Rata under such Tranche in accordance with their
Revolver Commitments up to an amount such that the Revolver Commitment of each
non-Defaulting Lender does not exceed its Revolver Commitments under such
Tranche, so long as the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation. A Defaulting Lender under any Tranche shall have
no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 9.08.

 

80

--------------------------------------------------------------------------------

 

 

(b)     Payments; Fees. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender under any Tranche (whether voluntary or mandatory, at maturity, pursuant
to Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.06), shall
be applied, in each case with respect to the relevant Tranche, at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a Pro Rata basis of any amounts owing
by that Defaulting Lender to any applicable Issuing Banks and Swingline Lenders
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable Issuing Bank or Swingline Lender, to be
held as Cash Collateral for the Fronting Exposure of such Defaulting Lender;
fourth, to the funding of any Revolver Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent or the Lead Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
Revolver Loans under this Agreement and to Cash Collateralize any Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Revolver
Loans or LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Revolver Loans or LC Obligations were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolver Loans of, and
LC Obligations owed to, all non-Defaulting Lenders on a Pro Rata basis prior to
being applied to the payment of any Revolver Loans of, or LC Obligations owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.21(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. A Lender shall not be entitled to receive
any fees accruing hereunder during the period in which it is a Defaulting
Lender, and the unfunded portion of its Revolver Commitment shall be disregarded
for purposes of calculating the Unused Line Fee Rate under Section 2.12(b). To
the extent any LC Obligations owing to a Defaulting Lender are reallocated to
other Lenders, Letter of Credit fees attributable to such LC Obligations under
Section 2.12(c) shall be paid to such other Lenders. The Administrative Agent
shall be paid all Letter of Credit fees attributable to LC Obligations that are
not so reallocated.

 

(c)     Cure. The Borrowers, the Administrative Agent and the Issuing Bank may
agree in writing that a Lender is no longer a Defaulting Lender under any
Tranche. At such time, Pro Rata shares, in each case with respect to the
relevant Tranche, shall be reallocated without exclusion of such Lender’s
Revolver Commitments and Revolver Loans, and all outstanding Revolver Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among the Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed in writing by the Borrowers, the
Administrative Agent and the Issuing Bank (each of which shall make such
determination, in its sole discretion), no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Revolver Loan, to make a payment in respect of LC
Obligations or otherwise to perform its obligations hereunder shall not relieve
any other Lender of its obligations, and no Lender shall be responsible for
default by another Lender. No reallocation hereunder shall constitute a wavier
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

81

--------------------------------------------------------------------------------

 

 

SECTION 2.22.     Revolver Commitment Increase.

 

(a)     Subject to the terms and conditions set forth herein, after the
Restatement Date, the U.S. Borrowers shall have the right to request, by written
notice to the Administrative Agent, an increase in the U.S. Revolver Commitments
under the U.S. Tranche (a “Revolver Commitment Increase”) in an aggregate amount
not to exceed $100,000,000; provided that (a) the U.S. Borrowers shall only be
permitted to request 3 Revolver Commitment Increases during the term of this
Agreement, (b) any Revolver Commitment Increase shall be in a minimum amount of
$10,000,000, and (c) after giving effect to all such Revolver Commitment
Increases, the aggregate amount of the Revolver Commitments outstanding shall
not exceed the Dollar Equivalent of $400,000,000.

 

(b)     Each notice submitted pursuant to this Section 2.22 (a “Revolver
Commitment Increase Notice”) requesting a Revolver Commitment Increase shall
specify the amount of the increase in the Revolver Commitments being requested.
Upon receipt of a Revolver Commitment Increase Notice, the Administrative Agent
may (at the direction of the Lead Borrower) promptly notify the applicable
Lenders and each Lender may (subject to the Lead Borrower’s consent) have the
right to elect to have its Revolver Commitment increased by its Pro Rata share
under the U.S. Tranche (it being understood and agreed that a Lender may elect
to have its Revolver Commitment increased in excess of its Pro Rata share under
the U.S. Tranche in its discretion if any other Lender declines to participate
in the Revolver Commitment Increase) of the requested increase in Revolver
Commitments; provided that (i) each Lender may elect or decline, in its sole
discretion, to have its Revolver Commitment increased in connection with any
requested Revolver Commitment Increase, it being understood that no Lender shall
be obligated to increase its Revolver Commitment or make any Revolver Loan under
any Revolver Commitment Increase unless it, in its sole discretion, so agrees
and, if a Lender fails to respond to any Revolver Commitment Increase Notice
within five (5) Business Days after such Lender’s receipt of such request, such
Lender shall be deemed to have declined to participate in such Revolver
Commitment Increase, (ii) if any Lender declines to participate in any Revolver
Commitment Increase and, as a result, commitments from additional financial
institutions are required in connection with the Revolver Commitment Increase,
any Person or Persons providing such commitment shall be subject to the written
consent of the Administrative Agent, the Swingline Lender and the Issuing Bank
(such consent not to be unreasonably withheld or delayed), if such consent would
be required pursuant to the definition of Eligible Assignee and (iii) in no
event shall a Defaulting Lender be entitled to participate in such Revolver
Commitment Increase. In the event that any Lender or other Person agrees to
participate in any Revolver Commitment Increase (each an “Increase Loan
Lender”), such Revolver Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and the Lead
Borrower, which date shall be as soon as practicable after the date of receipt
of the Revolver Commitment Increase Notice (such date, the “Increase Date”);
provided that the establishment of such Revolver Commitment Increase and the
obligation of such Increase Loan Lenders to make the Revolver Loans thereunder
shall be subject to the satisfaction of each of the following conditions: (1) no
Event of Default would exist after giving effect thereto; (2) the Revolver
Commitment Increase shall be effected pursuant to one or more joinder agreements
executed and delivered by the Lead Borrower, the Administrative Agent, and the
Increase Loan Lenders, each of which shall be reasonably satisfactory to the
Lead Borrower, the Administrative Agent, and the Increase Loan Lenders; (3) Loan
Parties shall execute and deliver or cause to be executed and delivered to the
Administrative Agent such amendments to the Loan Documents, legal opinions and
other documents as the Administrative Agent may reasonably request in connection
with any such transaction, which amendments, legal opinions and other documents
shall be reasonably satisfactory to the Administrative Agent; and (4) the
Borrowers shall have paid to the Administrative Agent and the Lenders such
additional fees as may be required to be paid by the Borrowers in connection
therewith.

 

82

--------------------------------------------------------------------------------

 

 

(c)     On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.22, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolver Loans among the Lenders that will reflect the adjustments
to the Revolver Commitments of the Lenders as a result of the Revolver
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Loan Parties of the occurrence of the Revolver Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolver Commitments of the affected the Lenders and (iv)
Notes will be issued, at the expense of the Borrowers, to any Lender
participating in the Revolver Commitment Increase and requesting a Note.

 

(d)     The terms and provisions of the Revolver Commitment Increase shall be
identical to the U.S. Revolver Loans and the U.S. Revolver Commitments (other
than with respect to fees) and, for purposes of this Agreement and the other
Loan Documents, all Revolver Loans made under the Revolver Commitment Increase
shall be deemed to be Revolver Loans. Without limiting the generality of the
foregoing, (i) the rate of interest applicable to the Revolver Commitment
Increase shall be the same as the rate of interest applicable to the existing
U.S. Revolver Loans, (ii) unused line fees applicable to the Revolver Commitment
Increase shall be calculated using the same Unused Line Fee Rates applicable to
the existing Revolver Loans, (iii) the Revolver Commitment Increase shall share
ratably in any mandatory prepayments of the Revolver Loans, (iv) after giving
effect to such Revolver Commitment Increases and prior to the Commitment
Revolver Termination Date, Revolver Commitments shall be reduced on a Pro Rata
basis, and (v) the Revolver Commitment Increase shall rank pari passu in right
of payment and security with the existing Revolver Loans. Notwithstanding the
foregoing or anything to the contrary contained in the Loan Documents (including
Section 9.08), the rate of interest and the Unused Line Fee Rate or similar fee
interest rate applicable to the existing Revolver Loans may, at the sole option
of the Borrowers, be increased in excess of the rate of interest and/or fee
applicable thereto to match that applicable to the Revolver Commitment Increase.
Each joinder agreement and any amendment to any Loan Document requested by the
Administrative Agent in connection with the establishment of the Revolver
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be reasonably
necessary or appropriate, in the opinion of the Administrative Agent and the
Lead Borrower, to effect the provisions of this Section 2.22.

 

SECTION 2.23.     Extension Offers.

 

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of Revolver Commitments with a like maturity date on a
Pro Rata basis under each Tranche and on the same terms to each such Lender, the
Borrowers are hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Revolver Commitments and
otherwise modify the terms of such Revolver Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Revolver Commitments (and
related outstandings)) (each, an “Extension,” and each group of Revolver
Commitments, as applicable, in each case as so extended, as well as the original
Revolver Commitments (in each case not so extended), being a “tranche”; any
Extended Revolver Commitments shall constitute a separate tranche of Revolver
Commitments from the tranche of Revolver Commitments from which they were
converted), so long as the following terms are satisfied:

 

(i)     no Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders,

 

83

--------------------------------------------------------------------------------

 

 

(ii)     except as to interest rates, fees and final maturity (which shall be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Revolver Commitment of any Lender under any Tranche that agrees to an Extension
(an “Extending Revolver Lender”) with respect to all or a portion of such
Revolver Commitment under such Tranche extended (an “Extended Revolver
Commitment”), and the related outstandings (“Extended Revolver Loans”) under
such Tranche, shall be a Revolver Commitment (or related outstandings, as the
case may be) under the relevant Tranche with the same terms as the original
Revolver Commitments (and related outstandings) under such Tranche; provided
that (1) the Borrowing and repayment (except for (A) payments of interest and
fees at different rates on Extended Revolver Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolver Commitments and (C) repayments made in connection with a
permanent repayment and termination of commitments) of Revolver Loans with
respect to Extended Revolver Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolver Commitments under such
Tranche, (2) subject to the provisions of Sections 2.04(c) and 2.05(d) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exists Extended Revolver Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit under each
Tranche shall be participated on a Pro Rata basis by all Lenders with Revolver
Commitments under such Tranche in accordance with their percentage of the
Revolver Commitments under such Tranche (and except as provided in
Sections 2.04(c) and 2.05(d) without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolver Loans
under any Tranche with respect to, and termination of, Extended Revolver
Commitments under such Tranche after the applicable Extension date shall be made
on a Pro Rata basis with all other Revolver Commitments under such Tranche,
except that the Borrowers shall be permitted to permanently repay and terminate
commitments of any such tranche of Revolver Commitments on a better than Pro
Rata basis as compared to any other tranche of Revolver Commitments with a later
maturity date than such tranche of Revolver Commitments, (4) assignments and
participations of Extended Revolver Commitments and extend Revolver Loans shall
be governed by the same assignment and participation provisions applicable to
Revolver Commitments and Revolver Loans and (5) at no time shall there be
Revolver Commitments hereunder (including Extended Revolver Commitment and any
original Revolver Commitments) which have more than three different maturity
dates,

 

(iii)     if the aggregate principal of Revolver Commitments in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolver Commitments, as the case may be,
offered to be extended by the Borrowers pursuant to such Extension Offer, then
the Revolver Commitments, as the case may be, of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer,

 

(iv)     all documentation in respect of such Extension shall be consistent with
the foregoing and

 

(v)     any applicable Minimum Extension Condition shall be satisfied unless
waived by the applicable Borrower.

 

84

--------------------------------------------------------------------------------

 

 

(b)     With respect to all Extensions consummated by the Borrowers pursuant to
this Section 2.23(b), (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.08, 2.18, 9.06 and
9.19 and (ii) an Extension Offer is required to be in a minimum amount of
$5,000,000, provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a greater minimum amount of Revolver Commitments of any or all applicable
tranches be tendered. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.23 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Revolver Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.08, 2.18, 9.06 and 9.19) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.23.

 

(c)     No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Revolver Commitments (or a
portion thereof). All Extended Revolver Commitments and all obligations in
respect thereof shall be Secured Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Revolver Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.23. In
addition, if so provided in such amendment and with the consent of each Issuing
Bank, participations in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five (5) Business
Days prior to the Revolver Termination Date) in respect of the Revolver
Commitments shall be re-allocated from Lenders holding non-extended Revolver
Commitments to Lenders holding Extended Revolver Commitments in accordance with
the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolver
Commitments, be deemed to be participation interests in respect of such Revolver
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

(d)     In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior written
notice thereof.

 

SECTION 2.24.     Overadvances. If (i) the aggregate U.S. Revolver Loans
outstanding exceed the U.S. Borrowing Base (a “U.S. Overadvance”), (ii) the
aggregate U.K. Revolver Loans outstanding exceed the U.K. Borrowing Base (a “U.K
Overadvance”) or (iii) the aggregate Revolver Loans outstanding exceed the Line
Cap (each of the foregoing clauses (i), (ii) and (iii), an “Overadvance”), in
each case, at any time, the excess amount shall be payable by the Borrowers on
demand by the Administrative Agent, but all such Revolver Loans shall
nevertheless constitute Secured Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. The Administrative Agent may
require the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required), and (ii) the aggregate amount of all Overadvances and
Protective Advances is not known by the Administrative Agent to exceed 10% of
the Borrowing Base and (b) regardless of whether an Event of Default exists, if
the Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the (i) aggregate outstanding U.S. Revolver Loans and U.S. LC Obligations
to exceed the aggregate U.S. Revolver Commitments (ii) aggregate outstanding
U.K. Revolver Loans and U.K. LC Obligations to exceed the aggregate U.K.
Revolver Commitments or (iii) aggregate outstanding Revolver Loans and LC
Obligations to exceed the aggregate Revolver Commitments. The making of any
Overadvance shall not create nor constitute a Default or Event of Default; it
being understood that the making or continuance of an Overadvance shall not
constitute a waiver by the Administrative Agent or the Lenders of the then
existing Event of Default. In no event shall any Borrower or other Loan Party be
permitted to require any Overadvance Loan to be made.

 

85

--------------------------------------------------------------------------------

 

 

SECTION 2.25.     Protective Advances. The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Lead Borrower, at any time, to make ABR Loans and/or European Base Rate Loans in
respect of Borrowings made in Alternative Currencies, as applicable (“Protective
Advances”) (a) (i) in an aggregate amount, together with the aggregate amount of
all Overadvance Loans, not to exceed 10% of the Borrowing Base, (ii) in an
aggregate amount, together with the aggregate amount of all U.S. Overadvance
Loans, not to exceed 10% of the U.S. Borrowing Base and (iii) in an aggregate
amount, together with the aggregate amount of all U.K. Overadvance Loans, not to
exceed 10% of the U.K. Borrowing Base, in each case, if the Administrative Agent
deems such Protective Advances necessary or desirable to preserve and protect
the Collateral, or to enhance the collectability or repayment of the Obligations
under any Tranche; or (b) to pay any other amounts chargeable to Loan Parties
under any Loan Documents, including costs, fees and expenses; provided that, the
aggregate amount of outstanding Protective Advances plus the outstanding amount
of Revolver Loans and LC Obligations shall not exceed the aggregate Revolver
Commitments. Each Lender under any Tranche shall participate in each Protective
Advance under such Tranche on a Pro Rata basis. Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Protective Advances
under clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Administrative Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify the Lead
Borrower after paying any such amount or taking any such action and shall not
make payment of any item that is being properly contested.

 

SECTION 2.26.     Lead Borrower. Each Borrower hereby designates the Lead
Borrower as its representative and agent for all purposes under the Loan
Documents, including requests for Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Issuing Bank or any Lender. The Lead Borrower hereby accepts such
appointment. The Administrative Agent and the Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any Borrowing Request) delivered by the Lead Borrower on behalf of
any Borrower. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such
Borrower. Each of the Administrative Agent, the Issuing Bank and the Lenders
shall have the right, in its discretion, to deal exclusively with the Lead
Borrower for any or all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Lead Borrower shall be binding upon and
enforceable against it.

 

86

--------------------------------------------------------------------------------

 

 

SECTION 2.27.     LIBOR Successor. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
Lead Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Lead Borrower) that the Lead
Borrower or Required Lenders (as applicable) have determined, that:

 

(a)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(b)     the administrator of the Reuters Screen LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(c)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in the applicable currency for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment (in
which case, the Administrative Agent and the Lead Borrower may propose an
alternative amendment).

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Loans or European Base Rate Loans, as applicable, shall be
suspended (to the extent of the affected Eurodollar Loans or European Base Rate
Loans, as applicable, or Interest Periods) and (y) the LIBOR component shall no
longer be utilized in determining the ABR or the European Base Rate, as
applicable.  Upon receipt of such notice, the Lead Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans or European Base Rate Loans, as applicable (to the extent of the affected
Eurodollar Loans or European Base Rate Loans, as applicable, or Interest
Periods) or, failing that, in the case of a Borrowing denominated in U.S.
Dollars, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein, and in the case of a Borrowing denominated in an Alternative
Currency, will be deemed to have converted such request for a Borrowing at a
rate determined in a customary manner in good faith by the Administrative Agent
and the Lead Borrower.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

87

--------------------------------------------------------------------------------

 

 

SECTION 2.28.     Adjustment of Revolver Commitments.

 

(a)     The Lead Borrower may, by written notice to the Administrative Agent,
request that the Administrative Agent and the Lenders increase or decrease the
U.K. Revolver Sublimit (a “U.K. Revolver Commitment Adjustment”), which request
shall be granted provided that each of the following conditions are satisfied:

 

(i)     only four U.K. Revolver Commitment Adjustments may be made in any fiscal
year and a Borrowing Base Certificate contemplated by Section 5.12(a) shall be
delivered in each case, for the most recently ended month;

 

(ii)     the written request for a U.K. Revolver Commitment Adjustment must be
received by the Administrative Agent at least three (3) Business Days (or such
earlier time as the Administrative Agent may agree) prior to the requested date
(which shall be a Business Day) of the effectiveness of such U.K. Revolver
Commitment Adjustment (such date of effectiveness, the “Commitment Adjustment
Date”);

 

(iii)     no Event of Default shall have occurred and be continuing as of the
date of such request or both immediately before and after giving effect thereto
as of the Commitment Adjustment Date;

 

(iv)     any increase in the U.K. Revolver Sublimit shall result in a
dollar-for-dollar decrease in the U.S. Revolver Sublimit pursuant to this
Section 2.28, and any decrease in the U.K. Revolver Sublimit pursuant to this
Section 2.28 shall result in a dollar-for-dollar increase in the U.S. Revolver
Sublimit;

 

(v)     in no event shall the Revolver Commitments exceed $300,000,000 (or such
greater amount resulting from the provisions of Section 2.22);

 

(vi)     in no event shall the U.K. Revolver Sublimit exceed $100,000,000
pursuant to this Section 2.28;

 

(vii)     no U.K. Revolver Commitment Adjustment shall be permitted if, after
giving effect thereto, an Overadvance would exist; and

 

(viii)     the Administrative Agent shall have received a certificate of the
Lead Borrower dated as of the Commitment Adjustment Date certifying the
satisfaction of all such conditions (including calculations thereof in
reasonable detail) and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

 

Any such U.K. Revolver Commitment Adjustment shall be in an amount equal to
$1,000,000 or a multiple of $500,000 in excess thereof and shall concurrently
increase or reduce, as applicable, (1) the aggregate U.K. Revolver Commitments
available for use under the U.K. Tranche among the Lenders in accordance with
such Lender’s Pro Rata Percentage and (2) the aggregate U.S. Revolver
Commitments available for use under the U.S. Revolver Sublimit then in effect
among the Lenders in accordance with such Lender’s Pro Rata Percentage. After
giving effect to any U.K. Revolver Commitment Adjustment, the Revolver
Commitment available for use under the U.S. Revolver Sublimit or U.K. Revolver
Sublimit, as applicable, of each Lender (and the percentage of each U.S.
Revolver Loan or U.K. Revolver Loan, as applicable) that each participant must
purchase a participation in) shall be equal to such Lender’s (or participant’s)
Pro Rata share of the U.S. Revolver Sublimit or U.K. Revolver Sublimit, as
applicable.

 

88

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall promptly inform the Lenders of any
request for a U.K. Revolver Commitment Adjustment made by the Lead Borrower. If
the conditions set forth in clause (a) above are not satisfied on the applicable
Commitment Adjustment Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Administrative Agent shall notify the Lead
Borrower in writing that the requested U.K. Revolver Commitment Adjustment will
not be effectuated; provided, however, that the Administrative Agent shall in
all cases be entitled to rely (without liability) on the certificate delivered
by the Lead Borrower pursuant to clause (a)(viii) immediately above in making
its determination as to the satisfaction of such conditions. On each Commitment
Adjustment Date, the Administrative Agent shall notify the Lenders and the Lead
Borrower, on or before 2:00 p.m. (New York time), by telecopier, e-mail or
telex, of the occurrence of the U.K. Revolver Commitment Adjustment to be
effected on such Commitment Adjustment Date, the amount of Revolver Loans held
by each Lender as a result thereof, the amount of the Revolver Commitment of
each Lender available for use under the U.S. Revolver Sublimit and the amount of
the Revolver Commitment of each Lender available for use under the U.K. Revolver
Sublimit (and the percentage of each Revolver Loan that each participant must
purchase a participation interest in) as a result thereof.

 

ARTICLE III

Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and each Borrower
represents and warrants to each of the Lenders that:

 

SECTION 3.01.     Organization; Powers. Each of Holdings, each Borrower and each
of the Restricted Subsidiaries (a) is a limited partnership, limited liability
company or corporation duly organized or incorporated, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization or
incorporation, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business and in good standing in each jurisdiction where such qualification is
required; except in each case referred to in this Section 3.01 (other than in
clause (a) and clause (b), respectively, with respect to each Borrower), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02.     Authorization. The execution, delivery and performance by
Holdings, each Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder, the
transactions forming a part of the Transactions and the payment of the
Transaction Costs (a) have been duly authorized by all corporate, stockholder,
limited partnership or limited liability company action required to be obtained
by Holdings, each Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of (x) law, statute, rule or regulation applicable
to such party, or (y) of the certificate or articles of incorporation or other
constitutive documents or by-laws or articles of association of Holdings, any
Borrower or any such Subsidiary Loan Party, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which Holdings, any Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (b)(i)(A)(x), (b)(i)(B), (b)(i)(C) or (b)(ii) of this Section 3.02,
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, any Borrower or any such Subsidiary Loan Party, other than
the Liens created by the Loan Documents and Liens permitted by Section 6.02
hereof.

 

89

--------------------------------------------------------------------------------

 

 

SECTION 3.03.     Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 3.04.     Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions and the payment of the
Transaction Costs, except for (a) the filing of Uniform Commercial Code
financing statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) [reserved],
(d) such as have been made or obtained and are in full force and effect and
(e) such actions, consents, approvals, registrations or filings the failure to
be obtained or made which could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.05.     Financial Statements.

 

(a)     The audited consolidated balance sheets of the Lead Borrower and its
Subsidiaries at December 31, 2015, 2016 and 2017, and the audited consolidated
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for such fiscal years, reported on by and accompanied by an audit opinion from
Ernst & Young, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the consolidated financial condition of
the Lead Borrower and its Subsidiaries for such periods and as at such dates and
the consolidated results of operations and cash flows of the Lead Borrower and
its Subsidiaries for the years then ended.

 

(b)     The unaudited interim consolidated balance sheet of the Lead Borrower
and its Subsidiaries as at March 31, 2018, and the related unaudited interim
consolidated statements of income and cash flows for the three (3)-month period
then ended (including for the comparable period in fiscal year 2017), present
fairly in all material respects the consolidated financial condition of the Lead
Borrower and its Subsidiaries as at such date (subject to normal year-end audit
adjustments). All such financial statements have been prepared in accordance
with GAAP (subject to (i) normal year-end adjustments and (ii) the absence of
notes), except as approved by the aforementioned firm of accountants and
disclosed therein.

 

SECTION 3.06.     No Material Adverse Effect. Since December 31, 2017, no event,
development, circumstance or change has occurred that has or would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.07.     Title to Properties; Possession Under Leases.

 

(a)     Each of Holdings, the Borrowers and the Restricted Subsidiaries has good
and valid title to its personal property and assets, in each case, free and
clear of Liens except for defects in title that do not impair the value thereof
in any material respect or interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and Liens expressly permitted by Section 6.02 or arising by operation
of law and except where the failure to have such title or interest or existence
of such Lien could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------

 

 

(b)     Each of Holdings, the Borrowers and the Restricted Subsidiaries owns or
possesses, or is licensed or otherwise has the right to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, reasonably necessary for the present
conduct of its business, without any conflict (of which the Borrowers have been
notified in writing) with the rights of others, except where the failure to have
such rights or where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.08.     Subsidiaries.

 

(a)     Schedule 3.08(a) sets forth as of the Restatement Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
Holdings and, as to each such Subsidiary, the percentage of each class of
outstanding Equity Interests owned by Holdings or by any such Subsidiary.

 

(b)     As of the Restatement Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Restricted Subsidiary.

 

SECTION 3.09.     Litigation; Compliance with Laws.

 

(a)     There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending against, or to the knowledge of Holdings or the Lead Borrower threatened
in writing against, Holdings or the Lead Borrower or any of the Restricted
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document, the Transactions or the payment of the Transaction
Costs or (ii) that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)     None of Holdings, the Lead Borrower, the Restricted Subsidiaries or
their respective properties or assets is in violation of any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws that are the subject of
Section 3.16), or is in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.10.     Investment Company Act. None of Holdings, any Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.11.     [Reserved].

 

SECTION 3.12.     Federal Reserve Regulations.

 

(a)     None of Holdings, any Borrower or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

91

--------------------------------------------------------------------------------

 

 

(b)     No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

SECTION 3.13.     Tax Returns.

 

(a)     Each of Holdings, the Borrowers and their Subsidiaries has filed or
caused to be filed all U.S. federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies, taken as
a whole, and each such Tax return is true and correct in all material respects,
except, in each case, as could not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect;

 

(b)     Each of Holdings, the Borrowers and their Subsidiaries has timely paid
or caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such amounts
due) with respect to all periods or portions thereof ending on or before the
Restatement Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrowers or any of its Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, could, individually or in the aggregate,
reasonably be expected to have, a Material Adverse Effect; and

 

(c)     Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of Holdings,
the Borrowers and their Subsidiaries, no tax lien has been filed, and, to the
knowledge of the Lead Borrower and its Subsidiaries, no claim is being asserted,
with respect to any such Taxes.

 

SECTION 3.14.     No Material Misstatements.

 

(a)     As of the Restatement Date only, all written information (other than the
Projections, other forward looking information and information of a general
economic or industry specific nature) (the “Information”) concerning Holdings,
the Lead Borrower, its Subsidiaries and the Transactions included in the
Information or otherwise prepared by or on behalf of the foregoing or their
representatives and made available, by or on behalf of Holdings or the Lead
Borrower, to the Joint Lead Arrangers, any Lenders or the Administrative Agent
in connection with the Transactions or any other transactions contemplated
hereby, when taken as a whole, were true and correct in all material respects as
of the Restatement Date and does not as of such date contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made.

 

(b)     The Projections furnished to the Joint Lead Arrangers, the
Administrative Agent or the Lenders have been prepared in good faith based upon
assumptions believed by the Lead Borrower to be reasonable at the time made, as
of the date the Projections were furnished to the Joint Lead Arrangers, the
Administrative Agent or the Lenders and as of the Restatement Date (it being
understood that actual results may vary from the Projections and that such
variations may be material).

 

92

--------------------------------------------------------------------------------

 

 

SECTION 3.15.     Employee Benefit Plans.

 

(a)     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Loan Party and each ERISA
Affiliate is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; and (ii) no ERISA Event has occurred or is
reasonably expected to occur; the present value of all accumulated benefit
obligations under each Plan (based on those assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan allocable to
such accrued benefits and the present value of all accrued benefit obligations
of all underfunded Plans did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the value of the assets of all such
underfunded Plans.

 

(b)     Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no Foreign Plan Event has
occurred.

 

SECTION 3.16.     Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice of violation, request for information,
order, complaint or assertion of penalty has been received by the Borrowers or
any of the Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of the
Borrowers, threatened which allege a violation of or liability under any
Environmental Laws or concerning Hazardous Materials, in each case relating to
the Borrowers or any of the Restricted Subsidiaries, (ii) each of the Borrowers
and the Restricted Subsidiaries has all permits necessary for its operations to
comply with all applicable Environmental Laws and is, and during the term of all
applicable statutes of limitation, has been, in compliance with the terms of
such permits and with all other applicable Environmental Laws, (iii) no
Hazardous Material is located at any property currently or formerly owned,
operated or leased by the Borrowers or any of the Restricted Subsidiaries in
quantities or concentrations that would reasonably be expected to give rise to
any liability or obligation of the Borrowers or any of the Restricted
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated by or on behalf of the Borrowers or any of the Restricted Subsidiaries
that has been transported to or Released at or from any location in a manner
that would reasonably be expected to give rise to any liability or obligation of
the Borrowers or any of the Restricted Subsidiaries, and (iv) there is no
agreement to which the Borrowers or any of the Restricted Subsidiaries is a
party in which the Borrowers or any of the Restricted Subsidiaries has assumed
or undertaken, or retained, responsibility for any known or reasonably likely
liability or obligation arising under or relating to Environmental Laws.

 

SECTION 3.17.     Security Documents.

 

(a)     The Collateral Agreement is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Administrative Agent (together with
transfer powers or endorsements executed in blank), in the case of Deposit
Accounts, when Deposit Account Control Agreements are entered into by the
Administrative Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than registered copyrights and copyright
applications), when financing statements and other filings described on Schedule
3.17 are filed in the offices specified on Schedule 3.17, the Administrative
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations, in each
case to the extent security interests in such Collateral can be perfected by
delivery of such certificates or notes, as applicable, representing Pledged
Collateral, the execution of Deposit Account Control Agreements or the filing
Uniform Commercial Code financing statements, as applicable, in each case prior
and superior in right to any other person (except, in the case of Collateral
other than Pledged Collateral, Liens expressly permitted by Section 6.02 and
Liens having priority by operation of law).

 

93

--------------------------------------------------------------------------------

 

 

(b)     When the Collateral Agreement or a summary thereof is properly filed in
the United States Copyright Office or the United States Patent and Trademark
Office, as applicable, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in the Collateral
consisting of registered copyrights and copyright applications, in each case
prior and superior in right to any other person except Liens expressly permitted
by Section 6.02 and Liens having priority by operation of law (it being
understood that subsequent recordings in the United States Copyright Office or
United States Patent and Trademark Office, as the case may be, may be necessary
to perfect a lien on registered copyrights and copyright applications acquired
by the grantors after the Restatement Date).

 

(c)     [Reserved].

 

SECTION 3.18.     Solvency. Immediately after giving effect to the Restatement
Date and immediately following the making of the Revolver Loans on the
Restatement Date and after giving effect to the application of the proceeds of
the Revolver Loans, (i) the fair value of the assets of Holdings, the Lead
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings, the Lead Borrower and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis, respectively, on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Holdings, the Lead Borrower and its Subsidiaries on a consolidated basis
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Holdings, the Lead Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Restatement Date.

 

SECTION 3.19.     Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or, to the knowledge of Holdings
or the Lead Borrower, threatened in writing against the Borrowers or any of the
Restricted Subsidiaries; (b) the hours worked and payments made to employees of
the Borrowers and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
(c) all persons treated as contractors by the Borrower and the Restricted
Subsidiaries are properly categorized as such, and not as employees, under
applicable law; and (d) all payments due from the Borrowers or any of the
Restricted Subsidiaries or for which any claim may be made against the Borrowers
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrowers or such Restricted Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions and the payment of the Transaction Costs will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material collective bargaining agreement to which the Lead Borrower or any
of its Subsidiaries (or any predecessor) is a party or by which Holdings, the
Lead Borrower or any of its Subsidiaries (or any predecessor) is bound.

 

94

--------------------------------------------------------------------------------

 

 

SECTION 3.20.     Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Lead Borrower or the Restricted Subsidiaries as of the Restatement
Date. Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, as of such date, such insurance is
in full force and effect.

 

SECTION 3.21.     USA PATRIOT Act and OFAC.

 

(a)     To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) USA PATRIOT Act. To
the knowledge of the Lead Borrower, no part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(b)     None of the Borrowers or any Restricted Subsidiary nor, to the knowledge
of the Lead Borrower, any director, officer, agent, employee or controlled
Affiliate of the Borrowers is currently the subject of any U.S. sanctions
program administered by OFAC; and the Borrowers will not directly or indirectly
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently the subject of any U.S. sanctions program administered by OFAC,
except to the extent licensed or otherwise approved by OFAC.

 

SECTION 3.22.     Beneficial Ownership. As of the Restatement Date, the
information included in the Beneficial Ownership Certification is true and
correct in all material respects.

 

SECTION 3.23.     ERISA Matters. Each Borrower represents and warrants as of the
Restatement Date that such Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Revolver Loans, the
Letters of Credit or the Revolver Commitments.

 

95

--------------------------------------------------------------------------------

 

 

SECTION 3.24.     Centre of Main Interest and Establishments. The U.K. Borrower
has its “centre of main interests” (as that term is used in Article 3(7) of the
Insolvency Regulation) in England and Wales and it has no establishment (as that
term is used in Article 2(h) of the Insolvency Regulation) in any other
jurisdiction.

 

SECTION 3.25.     U.K. Pensions. (a) The U.K. Borrower: is not nor has at any
time been (i) an employer (as defined for the purposes of sections 38 to 51 of
the Pensions Act 2004 (U.K.)) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Scheme Act 1993
(U.K.))), or (ii) “connected” with or an “associate” (as those terms are used in
sections 38 and 43 of the Pensions Act 2004 (U.K.)) of such an employer, and (b)
the U.K. Borrower has not been issued with a Financial Support Direction or
Contribution Notice in respect of any U.K. defined benefit pension plan.

 

SECTION 3.26.     Pari passu. The U.K. Borrower’s payment obligations under the
Loan Documents to which it is a party rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

 

ARTICLE IV

Conditions of Lending

 

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolver Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Restatement Date, until the
following conditions are satisfied or waived:

 

SECTION 4.01.     Restatement Date. On the Restatement Date:

 

(a)     The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

 

(b)     The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects as of such date, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(c)     At the time of and immediately after giving effect to the Restatement
Date and upon the making of any Revolver Loans, no Event of Default or Default
shall have occurred and be continuing.

 

(d)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(e)     [Reserved].

 

96

--------------------------------------------------------------------------------

 

 

(f)     The Administrative Agent shall have received, on behalf of itself and
the Lenders on the Restatement Date, a written opinion of each of (i) Sidley
Austin LLP, special counsel for Holdings and the Borrowers and (ii) Reinhart
Boerner Van Deuren S.C., special Wisconsin counsel for Holdings and the
Borrowers, in each case (A) dated the Restatement Date, (B) addressed to the
Administrative Agent and the Lenders on the Restatement Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Loan Documents and the Restatement Transactions as
the Administrative Agent shall reasonably request, and each of Holdings and the
Borrowers hereby instruct its counsel to deliver such opinions.

 

(g)     The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

 

(i)     a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization or
incorporation, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official);

 

(ii)     a certificate of the director, secretary or assistant secretary or
similar officer of each Loan Party dated the Restatement Date and certifying:

 

(A)     that attached thereto is a true and complete copy of the by-laws (or
limited partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the
Restatement Date,

 

(B)     that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Restatement Date,

 

(C)     that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,

 

(D)     as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party,

 

(E)     as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

 

97

--------------------------------------------------------------------------------

 

 

(iii)     a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (ii) above; and

 

(iv)     a certificate of a Responsible Officer of Holdings or the Lead Borrower
certifying that as of the Restatement Date (i) all the representations and
warranties described in Section 4.01(b) are true and correct to the extent set
forth therein and (ii) that as of the Restatement Date, no Default or Event of
Default has occurred and is continuing or would result from any Borrowing to
occur on the date hereof or the application of the proceeds thereof.

 

(h)     (i) The Collateral and Guarantee Requirement shall have been satisfied,
(ii) [reserved], (iii) the Administrative Agent shall have received the results
of a search of the Uniform Commercial Code (or equivalent) filings made with
respect to the Loan Parties and copies of the financing statements (or similar
documents) disclosed by such search and (iv) the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are either
permitted by Section 6.02 or have been released (or authorized for release in a
manner reasonably satisfactory to the Administrative Agent).

 

(i)     The Lenders shall have received the financial statements, Projections
and other financial information referred to in Section 3.05 and Section 3.14.

 

(j)     [Reserved].

 

(k)     The Lenders shall have received a solvency certificate substantially in
the form of Exhibit F and signed by the Chief Financial Officer of the Lead
Borrower.

 

(l)     The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Restatement Date and, to the extent invoiced,
all other amounts due and payable pursuant to the Loan Documents on or prior to
the Restatement Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP and Norton Rose
Fulbright LLP) required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document.

 

(m)     Since December 31, 2017, there shall not have occurred and there is no
circumstance or occurrence that is reasonably likely to have (individually or in
the aggregate) a Material Adverse Effect.

 

(n)     To the extent requested by the Administrative Agent not less than two
(2) days prior to the Closing Date, the Administrative Agent shall have
received, at least one (1) day prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(o)     [Reserved].

 

(p)     The Administrative Agent shall have received a Borrowing Base
Certificate prepared as of March 31, 2018.

 

98

--------------------------------------------------------------------------------

 

 

(q)     At least one Business Day prior to the Restatement Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Borrower.

 

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Restatement Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

 

SECTION 4.02.     Conditions Precedent to All Credit Extensions. On the date of
each Borrowing (including each Swingline Borrowing) and on the date of each
issuance, amendment, extension or renewal of a Letter of Credit:

 

(a)     the Lead Borrower shall have delivered to the Administrative Agent a
customary Borrowing Request, or LC Request as the case may be;

 

(b)     (i) Availability on the proposed date of such Borrowing shall be
adequate to cover the amount of such Borrowing and (ii) if, on a Pro Forma Basis
immediately after giving effect to such proposed Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit, either (x) outstanding
Revolver Loans and LC Obligations would exceed $15.0 million or (y) Availability
would be less than $100.0 million (such event, a “Reporting Trigger Event”),
then the Borrowers shall deliver an updated Borrowing Base Certificate that
would have been delivered if a Monthly Reporting Period was then in effect,
which shall only be required to contain updates as to the amount of the gross
Accounts and Inventory; provided that the Borrowers shall not be required to
deliver an updated Borrowing Base Certificate for each subsequent Credit
Extension after such Reporting Trigger Event; provided however that to the
extent the Borrowers are no longer subject to a Monthly Reporting Period and a
subsequent Reporting Trigger Event occurs, the Borrower will be required to
provide an updated Borrowing Base Certificate as described above in connection
with such Credit Extension. For the avoidance of doubt, delivery of any updated
Borrowing Base Certificate pursuant to this Section 4.02(b) shall be in addition
to, and shall not affect, the Borrowers’ requirements to deliver Borrowing Base
Certificates pursuant to Section 5.12(a);

 

(c)     other than on the Restatement Date, no Default or Event of Default shall
exist at the time of, or result from, such funding or issuance;

 

(d)     other than on the Restatement Date, the representations and warranties
of each Loan Party set forth in Article III of this Agreement or in any Security
Document shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on the date of, and upon giving
effect to, such funding or issuance (except for representations and warranties
that expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date excluding, however, after the Restatement Date, the representations and
warranties set forth in Section 3.22);

 

(e)     in the case of a Letter of Credit to be denominated in the Alternative
LC Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Issuing Bank would make it impracticable for such Letter of Credit
to be denominated in the Alternative LC Currency; and

 

99

--------------------------------------------------------------------------------

 

 

(f)     with respect to the issuance of any Letter of Credit, the LC Conditions
shall be satisfied.

 

Each request by the Borrowers for funding of a Revolver Loan, or issuance of a
Letter of Credit shall constitute a representation by the Borrowers that the
conditions in clauses (b) through (d) above are satisfied on the date of such
request and on the date of such funding or issuance.

 

ARTICLE V

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrowers covenant and agree with each Lender that so long as any
Revolver Commitments or Obligations (other than (i) contingent obligations as to
which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, and (ii) Obligations that
have been Cash Collateralized, as applicable) are outstanding, unless the
Required Lenders shall otherwise consent in writing, the Borrowers (and Holdings
solely to the extent applicable to it) will, and the Borrowers will cause each
of the Restricted Subsidiaries to:

 

SECTION 5.01.     Existence; Businesses and Properties.

 

(a)     Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except (i) where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, (ii) as
otherwise expressly permitted under Section 6.05 and (iii) the liquidation or
dissolution of any Restricted Subsidiary if the assets of such Restricted
Subsidiaries are acquired by any Borrower or a Subsidiary of any Borrower.

 

(b)     Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto reasonably
necessary to the normal conduct of the business of the Lead Borrower and the
Restricted Subsidiaries and (ii) at all times maintain and preserve all property
reasonably necessary to the normal conduct of the business of the Lead Borrower
and the Restricted Subsidiaries and keep such property in satisfactory repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto in accordance with prudent industry practice (in each case except as
expressly permitted by this Agreement).

 

100

--------------------------------------------------------------------------------

 

 

SECTION 5.02.     Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names the
Administrative Agent, on behalf of Lenders as the loss payee thereunder and to
the extent available provides for at least thirty (30) days’ prior written
notice to the Administrative Agent of any cancellation of such policy.

 

SECTION 5.03.     Taxes.

 

Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property, as
well as all lawful claims which, if unpaid, might give rise to a Lien (other
than a Lien permitted under Section 6.02) upon such properties or any part
thereof except to the extent not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Borrowers or the
affected Restricted Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto and (b) in the case of a
Tax or claim which has or may become a Lien on any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

SECTION 5.04.     Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)     within one hundred ten (110) days after the end of each fiscal year
(commencing with fiscal year 2012), (x) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Parent and its Subsidiaries as of the close of such fiscal year
and the consolidated results of its operations during such year and setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present,
in all material respects, the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP,
(y) a consolidating balance sheet and related statements of operations and cash
flows showing the financial position of the Lead Borrower and its Restricted
Subsidiaries as of the close of such fiscal year and the consolidating results
of its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidating financial
information shall not be subject to the audit procedures set forth in clause (x)
but shall be certified by a Financial Officer of the Lead Borrower to the extent
that such consolidating financial statements fairly present, in all material
respects, the financial condition and results of operations of the Lead Borrower
and its Restricted Subsidiaries on a consolidating basis in accordance with
GAAP) and (z) in the case of the information required pursuant to clause (x) or
clause (y) supporting schedules reconciling such consolidated (or consolidating,
as applicable) balance sheet and related statements of operations and cash flows
with the consolidated (or consolidating, as applicable) financial condition and
results of operations of the Parent or the Lead Borrower, as applicable, for the
relevant period (it being understood that the delivery by the Lead Borrower of
annual reports on Form 10-K of the Parent and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

 

101

--------------------------------------------------------------------------------

 

 

(b)     within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year (commencing with the second fiscal quarter
of 2012), (x) a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of the Parent and its Subsidiaries
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the Lead
Borrower on behalf of the Lead Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), (y) a consolidating
balance sheet and related statements of operations and cash flows showing the
financial position of the Lead Borrower and its Restricted Subsidiaries as of
the close of such fiscal quarter and the consolidating results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidating balance sheet and related statements
of operations and cash flows shall be certified by a Financial Officer of the
Lead Borrower on behalf of the Lead Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the Lead
Borrower and its Restricted Subsidiaries on a consolidating basis in accordance
with GAAP and (z) in the case of information required pursuant to clause (x) or
clause (y), supporting schedules reconciling such consolidated (or
consolidating, as applicable) balance sheet and related statements of operations
and cash flows with the consolidated (or consolidating, as applicable) financial
position and results of operations of the Parent or the Lead Borrower, as
applicable, for the relevant period (it being understood that the delivery by
the Lead Borrower of quarterly reports on Form 10-Q of the Parent and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such quarterly reports include the information specified herein);

 

(c)     (i) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the Lead
Borrower in substantially the form attached hereto as Exhibit I (x) certifying
that no Default or Event of Default has occurred or, if such a Default or an
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (y)
setting forth the reasonably detailed calculations with respect to the
Consolidated Fixed Charge Coverage Ratio for such period, whether or not the
requirements of Section 6.10 are then in effect;

 

(d)     promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Lead Borrower or any of its Subsidiaries with the SEC or any securities
exchange, or after an initial public offering, distributed to its stockholders
generally, as applicable and all press releases and other statements made
available generally by Holdings or any of its Subsidiaries to the public
concerning material developments in the business of Holdings or any of its
Subsidiaries;

 

102

--------------------------------------------------------------------------------

 

 

(e)     within ninety (90) days after the beginning of each fiscal year, a
detailed consolidated and consolidated quarterly budget for such fiscal year
(including a projected consolidated and consolidated balance sheet of the Lead
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated and consolidated statements of projected cash flow and projected
income) and, as soon as available, significant revisions, if any, of such budget
and quarterly projections with respect to such fiscal year (to the extent that
such revisions have been approved by the Lead Borrower’s board of directors (or
equivalent governing body)), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Lead Borrower
to the effect that, to such Financial Officer’s knowledge, the Budget is a
reasonable estimate for the period covered thereby;

 

(f)     promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its behalf or
on behalf of any Lender in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulations;

 

(g)     together with the delivery of the annual compliance certificate required
by Section 5.04(c), deliver an updated Collateral Questionnaire reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.09(f);

 

(h)     promptly following reasonable request therefore from the Administrative
Agent, copies of (i) any documents described in Sections 101(f) and/or (j) of
ERISA with respect to any Plan, and/or (ii) any notices or documents described
in Sections 101(f), (k) and/or (l) of ERISA requested with respect to any
Multiemployer Plan; provided, that if any Loan Party or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Plan or Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Loan Party(ies) and/or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administer or
sponsor and the Borrowers shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

 

(i)     promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrowers
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

 

(j)     at the Administrative Agent’s reasonable request, from time to time, a
listing of each Borrower’s trade payables, specifying the trade creditor and
balance due, and a detailed trade payable aging;

 

(k)     at any time when Qualified Cash is to be included in any calculation
hereunder, a report on the balance and Deposit Account location of such
Qualified Cash of up to $5,000,000, and updates thereto as frequently as
reasonably necessary if at any time the amount of such Qualified Cash to be so
included varies from the latest report provided to the Administrative Agent in
accordance with this Section 5.04(k);

 

(l)     together with the delivery of the Borrowing Base Certificate pursuant to
Section 5.12(d), at any time when there are any Letters of Credit issued in the
Alternative LC Currency, the Borrowers shall deliver a report detailing the
Dollar Equivalent of the total outstanding amount of any such Letters of Credit
denominated in the Alternative LC Currency.

 

103

--------------------------------------------------------------------------------

 

 

SECTION 5.05.     Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
Holdings or the Borrowers obtain actual knowledge thereof:

 

(a)     any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)     any action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority or in arbitration, against Holdings, the
Borrowers or any of their Subsidiaries would reasonably be expected to have a
Material Adverse Effect;

 

(c)     the occurrence of any ERISA Event or Foreign Plan Event that,
individually or together with all other ERISA Events or Foreign Plan Events that
have occurred, would reasonably be expected to have a Material Adverse Effect;
and

 

(d)     any other development specific to Holdings, the Borrowers or any of
their Subsidiaries that is not a matter of general public knowledge and that has
had, or would reasonably be expected to have, a Material Adverse Effect.

 

SECTION 5.06.     Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08, or to laws related to Taxes, which are the subject of
Section 5.03.

 

SECTION 5.07.     Maintaining Records; Access to Properties and Inspections.

 

(a)     Maintain all financial records in a manner sufficient to permit the
preparation of consolidated financial statements in accordance with GAAP.

 

(b)     Permit the Administrative Agent, subject (except when an Event of
Default exists) to reasonable advance notice to, and reasonable coordination
with, the Lead Borrower and normal business hours, to visit and inspect the
properties of any Borrower, at the Borrowers’ expense as provided in clause (c)
below, inspect, audit and make extracts from any Borrower’s corporate, financial
or operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower is
allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants); provided that the Administrative Agent
shall only be permitted to conduct one field examination and one inventory
appraisal with respect to any Collateral comprising the U.S. Borrowing Base per
12-month period; provided further, that if at any time Availability is less than
15% of the Line Cap for a period of 5 consecutive Business Days during such
12-month period, one additional field examination and one additional inventory
appraisal of Current Asset Collateral will be permitted in such 12-month period,
except that during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field examinations and inventory
appraisals of Current Asset Collateral that shall be permitted at the
Administrative Agent’s request. No such inspection or visit shall unduly
interfere with the business or operations of any Borrower, nor result in any
damage to the property or other Collateral. No inspection shall involve invasive
testing without the prior written consent of the Lead Borrower. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Each of the Borrowers acknowledges that all inspections,
appraisals and reports are prepared by the Administrative Agent and Lenders for
their purposes, and the Borrowers shall not be entitled to rely upon them.
Notwithstanding the foregoing, the Administrative Agent shall be entitled to one
additional inventory appraisal with respect to any Collateral comprising the
U.S. Borrowing Base to be completed within 90 days of the Amendment No. 2
Effective Date.

 

104

--------------------------------------------------------------------------------

 

 

(c)     Reimburse the Administrative Agent for all reasonable out-of-pocket
costs and expenses (other than any legal fees or costs and expenses covered
under Section 9.05) of the Administrative Agent in connection with (i)
examinations of any Borrower’s books and records or any other financial or
Collateral matters as the Administrative Agent deems appropriate; and (ii) field
examinations and inventory appraisals of Collateral comprising the U.S.
Borrowing Base; in each case subject to the limitations on such examinations,
audits and appraisals permitted under the preceding paragraph. Subject to and
without limiting the foregoing, the Borrowers specifically agree to pay the
Administrative Agent’s then standard charges for examination activities,
including the standard charges of the Administrative Agent’s internal appraisal
group. This Section shall not be construed to limit the Administrative Agent’s
right to use third parties for such purposes.

 

SECTION 5.08.     Compliance with Environmental Laws.

 

(a)     Comply, and make reasonable efforts to cause all lessees and other
persons occupying its properties to comply, with all Environmental Laws
applicable to its operations and properties; and obtain and renew all
authorizations and permits required pursuant to Environmental Law for its
operations and properties, in each case in accordance with Environmental Laws.
This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Lead Borrower and any of
its affected Subsidiaries promptly undertake reasonable efforts to eliminate
such noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)     Except as could not reasonably be expected to have a Material Adverse
Effect, generate, use, treat, store, release, dispose of, and otherwise manage
Hazardous Materials in a manner that would not reasonably be expected to result
in a material liability to the Lead Borrower or any of the Restricted
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
material liability to, or materially affect any real property owned or operated
by, the Lead Borrower or any of the Restricted Subsidiaries.

 

SECTION 5.09.     Further Assurances.

 

(a)     Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, and other documents and recordings of Liens
in stock registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority (subject to the Intercreditor Agreement) of
the Liens created or intended to be created by the Security Documents.

 

105

--------------------------------------------------------------------------------

 

 

(b)     If any asset (other than real property or improvements thereto or any
interest therein) that has an individual fair market value in an amount greater
than $5.0 million (as reasonably estimated by the Lead Borrower) is acquired by
Holdings, the Borrowers or any Subsidiary Loan Party after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Loan Party (in each case
other than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof), cause
such asset to be subjected to a Lien securing the Obligations and take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties, subject to paragraph (c) and paragraph (g) below.

 

(c)     [Reserved].

 

(d)     If (i) any additional Restricted Subsidiary is formed or acquired after
the Closing Date or (ii) any Restricted Subsidiary ceases to be an Immaterial
Subsidiary pursuant to the definition thereof, and, in each case, if such
Subsidiary is a Subsidiary Loan Party, concurrently with the delivery of
financial statements pursuant to Section 5.04(a) or (b), notify the
Administrative Agent and the Lenders thereof and, within twenty (20) Business
Days after such date or such longer period as the Administrative Agent shall
agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary Loan Party owned by or on behalf of any Loan
Party.

 

(e)     If any additional Foreign Subsidiary (which Subsidiary is a “first tier”
Foreign Subsidiary), Disregarded Domestic Subsidiary or Special Purpose
Subsidiary (to the extent a pledge of the Equity Interests of such Subsidiary is
permitted under the securitization agreements applicable to such Subsidiary) is
formed or acquired after the Closing Date and if such Subsidiary is a Subsidiary
Loan Party, concurrently with the delivery of financial statements pursuant to
Section 5.04(a) or (b), notify the Administrative Agent and the Lenders thereof
and, within twenty (20) Business Days after such date or such longer period as
the Administrative Agent shall reasonably agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party.

 

(f)     (i) Furnish to the Administrative Agent prompt written notice of any
change in (A) any Loan Party’s corporate or organization name, (B) any Loan
Party’s organizational form or (C) any Loan Party’s organizational
identification number; provided that neither Holdings nor the Borrower shall
effect or permit any such change unless all filings have been made, or will have
been made within any applicable statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

106

--------------------------------------------------------------------------------

 

 

(g)     The Collateral and Guarantee Requirement and the provisions of this
Section 5.09 need not be satisfied with respect to (i) all leasehold and all fee
owned real property, (ii) any asset (excluding any personal property in which a
security interest may be created under the terms of any existing Security
Documents pursuant to the Uniform Commercial Code) that has an individual fair
market value in an amount less than $5.0 million (as reasonably estimated by the
Lead Borrower), (iii) Equity Interests of any partnerships, joint ventures and
any non-Wholly Owned Subsidiary which cannot be pledged without the consent of
one (1) or more third parties, (iv) margin stock, (v) security interests to the
extent the same would result in adverse tax consequences as reasonably
determined by the Lead Borrower, (vi) any property and assets the pledge of
which would require governmental consent, approval, license or authorization,
(vii) all foreign intellectual property and any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (viii) other assets which the Administrative Agent, in
consultation with the Borrower, determines, in its reasonable discretion, should
be excluded taking into account the practical operations of the Borrowers’
business and its client relationships. Notwithstanding anything to the contrary
herein, (w) neither the U.K. Borrower nor any other Loan Party shall be required
to grant a security interest in any Collateral or perfect a security interest in
any property or assets of the U.K. Borrower, (x) the Loan Parties shall not be
required to grant a security interest in any Collateral or perfect a security
interest in any Collateral to the extent (A) the burden or cost of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby as reasonably determined by the Lead Borrower and the
Administrative Agent or (B) if the granting of a security interest in such asset
would be prohibited by enforceable anti-assignment provisions of contracts or
applicable law or with respect to any assets to the extent such a pledge would
violate the terms of any contract with respect to such assets (in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law) or would trigger termination pursuant
to any “change of control” or similar provision in any contract, (y) no foreign
law security or pledge agreement shall be required and (z) the following
Collateral shall not be required to be perfected (A) motor vehicles and any
other assets subject to state law certificate of title statutes, (B) commercial
torts claims and (C) letter of credit rights to the extent not perfected by the
filing of a financing statement under the Uniform Commercial Code.

 

SECTION 5.10.     Fiscal Year; Accounting. In the case of Holdings and the Lead
Borrower, cause its fiscal year to end on December 31.

 

SECTION 5.11.     [Reserved].

 

SECTION 5.12.     Collateral Monitoring and Reporting.

 

(a)     Borrowing Base Certificates. The Borrowers shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to the Lenders) quarterly Borrowing Base Certificates within 20 days of the
fiscal quarter then ended prepared as of the close of business on the last
Business Day of the previous fiscal quarter (provided that (1) during a Monthly
Reporting Period, the Borrowers shall deliver to the Administrative Agent
monthly Borrowing Base Certificates by the 20th day of each month prepared as of
the close of business on the last Business Day of the previous month or (2) a
Liquidity Event shall have occurred and be continuing, the Borrowers shall
deliver to the Administrative Agent weekly Borrowing Base Certificates by
Wednesday of every week prepared as of the close of business on Friday of the
previous week, which weekly Borrowing Base Certificates shall be in standard
form unless otherwise reasonably agreed to by the Administrative Agent; it being
understood that (i) Inventory amounts shown in the Borrowing Base Certificates
delivered on a weekly basis will be based on the Inventory amount (a) set forth
in the most recent weekly report, where possible, and (b) for the most recently
ended month for which such information is available with regard to locations
where it is impracticable to report Inventory more frequently, and (ii) the
amount of Eligible Accounts shown in such Borrowing Base Certificate will be
based on the amount of the gross Accounts set forth in the most recent weekly
report, less the amount of ineligible Accounts reported for the most recently
ended month). All calculations of Availability in any Borrowing Base Certificate
shall be made by the Borrowers and certified by a Responsible Officer, provided
that the Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve. By the 20th day after
the end of each fiscal quarter (commencing with the fiscal quarter ending
June 30, 2012), the Borrowers shall deliver (i) to the Administrative Agent an
Applicable Margin Certificate setting forth a calculation of the Average
Availability for the fiscal quarter most recently ended and the corresponding
Applicable Margins, and (ii) updates, if any, to Schedule O to the Collateral
Questionnaire to reflect all locations of Inventory at the end of the fiscal
quarter then ended.

 

107

--------------------------------------------------------------------------------

 

 

(b)     Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent on a periodic basis (but not more frequently than at the time of delivery
of each of the financials required pursuant to Section 5.04(a) and (b)). Each
Borrower shall also provide to the Administrative Agent, on or before the 20th
day of each month, a detailed aged trial balance of all Accounts as of the end
of the preceding month, specifying each Account’s Account Debtor name and the
amount, invoice date and due date as the Administrative Agent may reasonably
request. If Accounts owing from any single Account Debtor in an aggregate face
amount of $5,000,000 or more cease to be Eligible Accounts, the Borrowers shall
notify the Administrative Agent of such occurrence promptly (and in any event
within three Business Days) after any Responsible Officer of the Lead Borrower
has actual knowledge thereof.

 

(c)     Maintenance of Dominion Account. The Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative Agent and shall establish such lockbox or other arrangement as
provided in clause (j) of the definition of “Collateral and Guarantee
Requirement.” The Administrative Agent and the Lenders assume no responsibility
to the Borrowers for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any check, draft or
other item of payment payable to a Borrower (including those constituting
proceeds of Collateral) accepted by any bank.

 

(d)     Proceeds of Collateral. The Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts
(other than Accounts with balances less than $1,000,000) or otherwise relating
to Current Asset Collateral are made directly to a Deposit Account subject to a
Deposit Account Control Agreement (or a lockbox relating to a Dominion Account).
If any Borrower receives cash or any check, draft or other item of payment
payable to a Borrower with respect to any Collateral, it shall hold the same in
trust for the Administrative Agent and promptly deposit the same into any such
Deposit Account or Dominion Account.

 

(e)     Administration of Deposit Accounts. Schedule 5.12 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Loan Parties,
including all Dominion Accounts, as of the Restatement Date. Subject to clause
(j) of the definition of “Collateral and Guarantee Requirement,” each Loan Party
shall take all actions necessary to establish the Administrative Agent’s control
(within the meaning of the UCC) over each such Deposit Account other than
Excluded Deposit Accounts at all times. Each Loan Party shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than the Administrative Agent and the Term Agent) to have control over a
Deposit Account or any deposits therein. Each Borrower shall promptly notify the
Administrative Agent of any opening or closing of a Deposit Account, and shall
not open any Deposit Accounts (other than any Excluded Deposit Accounts) at a
Bank not reasonably acceptable to the Administrative Agent.

 

SECTION 5.13.     Use of Proceeds. The Borrowers will use Letters of Credit,
Revolver Loans and Swingline Loans (a) on the Closing Date, to consummate the
Transactions and pay the Transaction Costs and (b) after the Closing Date, for
working capital needs and other general corporate purposes of the Borrowers and
their Subsidiaries, including in connection with the Restatement Transactions
and to pay the Restatement Transaction Costs.

 

108

--------------------------------------------------------------------------------

 

 

SECTION 5.14.     Certification of Public Information.

 

(a)     Concurrently with the delivery of any document or notice required to be
delivered pursuant to any Loan Document, the Borrowers shall indicate in writing
whether such document or notice contains Nonpublic Information. The Borrowers
and each Lender acknowledge that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrowers, their Subsidiaries or their securities) and, if
documents or notices required to be delivered pursuant to this Section 5.14 or
otherwise are being distributed through IntraLinks/IntraAgency, Syndtrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Borrowers have indicated contains Nonpublic
Information shall not be posted on that portion of the Platform designated for
such public-side Lenders. If the Borrowers have not indicated whether a document
or notice delivered pursuant to this Section 5.14 contains Nonpublic
Information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to the Borrowers, their
Subsidiaries and their securities. The Borrowers acknowledge and agree that the
list of Disqualified Institutions does not constitute Nonpublic Information and
shall be posted promptly to all Lenders by the Administrative Agent (including
any updates thereto).

 

(b)     Each “public-side” Lender as described in paragraph (a) of this
Section agrees to cause at least one (1) individual at or on behalf of such
Lender to at all times have selected the “private side information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to information that is not made available
through the “public side information” portion of the Platform and that may
contain Nonpublic Information with respect to Holdings, the Borrowers or the
securities of any of the foregoing for purposes of United States federal or
state securities laws. In the event that any “public-side” Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such “public-side” Lender acknowledges that (i) other Lenders may
have availed themselves of such information and (ii) none of the Borrowers, the
Agents or the Joint Lead Arrangers has any responsibility for such “public-side”
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.

 

SECTION 5.15.     U.K. Pensions. The U.K. Borrower shall ensure that all pension
schemes operated by or maintained for its benefit and/or any of its employees
are fully funded based on the statutory funding objective under sections 221 and
222 of the Pensions Act 2004 (U.K.) and that no action or omission is taken by
the U.K. Borrower in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or the U.K.
Borrower ceasing to employ any member of such a pension scheme).

 

ARTICLE VI

Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the Borrowers covenant and
agree with each Lender that, so long as any Revolver Commitments or Obligations
(other than (i) contingent obligations as to which no claim or demand for
payment has been made, or, in the case of indemnification obligations, no notice
has been given, and (ii) Obligations that have been Cash Collateralized, as
applicable) are outstanding, unless the Required Lenders shall otherwise consent
in writing, the Borrowers will not and will not permit any of their Restricted
Subsidiaries to (and Holdings as to Section 6.08(a), will not):

 

109

--------------------------------------------------------------------------------

 

 

SECTION 6.01.     Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)     Indebtedness of any Loan Party under the Loan Documents;

 

(b)     Indebtedness pursuant to Swap Agreements not incurred for speculative
purposes;

 

(c)     Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, securing unemployment insurance and other
social security laws or regulation, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
similar obligations to the Lead Borrower or any Restricted Subsidiary;

 

(d)     Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary (including pursuant to the Intercompany
Note), provided that (i) Indebtedness of the U.K. Borrower and any Subsidiary
that is not a Subsidiary Loan Party to the Loan Parties shall be permitted under
Section 6.04 and (ii) Indebtedness of the Lead Borrower and of any other Loan
Party to any Subsidiary that is not a Subsidiary Loan Party (the “Subordinated
Intercompany Debt”) shall be subordinated to the Obligations pursuant to the
subordination terms set forth in the Intercompany Note;

 

(e)     Indebtedness in respect of bids, trade contracts (other than for debt
for borrowed money), leases (other than Capital Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts, financial
assurances and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
(including Indebtedness in respect of letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

 

(f)     Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

 

(g)     (x) Indebtedness assumed or acquired in connection with Permitted
Business Acquisitions, which Indebtedness may be secured or unsecured, and
provided that (A) such Indebtedness exists at the time of such Permitted
Business Acquisition and is not created in contemplation of such event and
(B) after giving effect to the assumption or acquisition of such Indebtedness,
the Incurrence Conditions are satisfied and (y) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided that in the case
of clauses (x) and (y) if such Indebtedness is incurred by the Lead Borrower or
any Loan Party and secured with the Current Asset Collateral, such Indebtedness
shall be either secured on a pari passu basis with the Term Facility Debt and
subject to the Intercreditor Agreement or secured on a junior basis with respect
to the Current Asset Collateral pursuant to an intercreditor arrangement
reasonably satisfactory to the Administrative Agent;

 

110

--------------------------------------------------------------------------------

 

 

(h)     Capital Lease Obligations, mortgage financings and purchase money
Indebtedness (including any industrial revenue bond, industrial development bond
and similar financings) incurred by any Borrower or any Restricted Subsidiary
prior to or within two hundred seventy (270) days after the acquisition, lease,
repair or improvement of the respective asset in order to finance such
acquisition, lease, repair or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate outstanding principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with Indebtedness outstanding pursuant to paragraph (i) of this
Section 6.01) would not exceed the greater of (x) $50.0 million and (y) an
amount equal to 3% of the Consolidated Total Assets of the Lead Borrower and the
Restricted Subsidiaries for the Test Period most recently ended on or prior to
the date of determination for which financial statements are available;

 

(i)     Capital Lease Obligations incurred by any Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof
in an aggregate outstanding principal amount that at the time of, and after
giving effect to the incurrence of (together with Indebtedness outstanding
pursuant to paragraph (h) of this Section 6.01) would not exceed the greater of
(x) $50.0 million and (y) an amount equal to 3% of the Consolidated Total Assets
of the Lead Borrower and the Restricted Subsidiaries for the Test Period most
recently ended on or prior to the date of determination for which financial
statements are available;

 

(j)     Indebtedness of the Borrowers under the Term Facility in an aggregate
outstanding principal (or committed) amount not to exceed $1,200.0 million,
provided that such amount may be increased by any Incremental Term Loans and/or
Incremental Equivalent Debt (each as defined in the Term Facility) so long as
the sum of (x) any Revolver Commitment Increase, (y) the aggregate initial
principal amount of Incremental Term Loans and (z) the aggregate initial
principal amount of Incremental Equivalent Debt does not exceed $300.0 million;

 

(k)     Guarantees (i) by the Loan Parties of the Indebtedness described in
Section 6.01(j) and Section 6.01(o), (ii) by any Borrower or any Loan Party
(which guarantees shall be subordinated in the case of any Permitted Debt
Securities or any Permitted Refinancing Indebtedness in respect thereof on terms
no less favorable than the subordination applicable to the guarantees or
refinanced Indebtedness) of any Indebtedness of any other Loan Party permitted
to be incurred under this Agreement, (iii) by any Borrower or any Loan Party of
Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party, (iv) by any Restricted Subsidiary that is not a Loan
Party of Indebtedness of Holdings and its Subsidiaries to the extent, in the
case of clauses (iii) and (iv), such Guarantees are permitted by Section 6.04;
provided that Guarantees by any Borrower or any Loan Party under this
Section 6.01(k) of any other Indebtedness of a person that is subordinated to
the Obligations shall be expressly subordinated to the Obligations on terms not
materially less favorable to the Lenders as those contained in the subordination
of such other Indebtedness to the Obligations; provided further that no
Guarantee by Holdings or any of its Subsidiaries of any Subordinated
Indebtedness or the Indebtedness described in Section 6.01(j) shall be permitted
unless Holdings or the applicable Subsidiaries, as the case may be, shall have
also provided a Guarantee of the Obligations under the Loan Documents on
substantially the terms set forth in the applicable Guarantee of such
Indebtedness or on terms acceptable to the Administrative Agent;

 

(l)     Indebtedness arising from agreements of any Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations (including without limitation earn-out
obligations), in each case, incurred or assumed in connection with the
acquisition or Disposition of any business or assets (including Equity Interests
of Subsidiaries) of any Borrower or any Subsidiary permitted by Section 6.04 or
Section 6.05, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business or assets for the purpose of
financing such acquisition;

 

111

--------------------------------------------------------------------------------

 

 

(m)     [Reserved];

 

(n)     Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(o)     (i) additional Indebtedness of any Borrower or any Restricted Subsidiary
and (ii) any Permitted Refinancing Indebtedness in respect thereof; provided
that (A) such Indebtedness shall be (1) Subordinated Indebtedness that
constitutes Permitted Debt Securities, (2) unsecured Indebtedness that matures
no earlier than the date that is, at the time of such incurrence or issuance,
ninety-one (91) days after the Revolver Termination Date or (3) secured
Indebtedness, so long as (x) after giving effect to such incurrence or issuance,
no Event of Default shall have occurred and be continuing, (y) such Indebtedness
is secured only by Liens permitted by Section 6.02(v) and (B) after giving
effect to any such incurrence or issuance of Indebtedness that is not
Subordinated Indebtedness, the Incurrence Conditions are satisfied; provided
that if such Indebtedness is incurred by the Lead Borrower or any Loan Party and
secured with the Current Asset Collateral, such Indebtedness shall be either
secured on a pari passu basis with the Term Facility Debt and subject to the
Intercreditor Agreement or secured on a junior basis with respect to the Current
Asset Collateral pursuant to an intercreditor arrangement reasonably
satisfactory to the Administrative Agent;

 

(p)     [Reserved];

 

(q)     Indebtedness existing on the Closing Date and set forth on Schedule 6.01
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(r)     Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit and (ii) letters of
credit or bank guarantees (other than any Letter of Credit issued hereunder)
incurred by Foreign Subsidiaries having an aggregate face amount not to exceed
$15.0 million outstanding at any time;

 

(s)     Indebtedness incurred by the Borrowers and their Restricted Subsidiaries
representing (i) deferred compensation to directors, officers, employees,
members of management and consultants of Holdings, any Parent Entity, any
Borrower or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Business Acquisition or any Investment permitted
hereby;

 

(t)     Indebtedness consisting of promissory notes issued by the Borrowers and
their Restricted Subsidiaries to current or former directors, officers,
employees, members of management or consultants of, Holdings, any Parent Entity,
any Borrower or any Subsidiary (or their respective estate, heirs, family
members, spouse, former spouse, domestic partner or former domestic partner) to
finance the purchase or redemption of Equity Interests of any Parent Entity
permitted by Section 6.06;

 

(u)     Indebtedness in respect of (x) letters of credit, bankers’ acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business or (y) any Letter of Credit issued in favor
of any Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made hereunder;

 

112

--------------------------------------------------------------------------------

 

 

(v)     Indebtedness arising out of the creation of any Lien (other than for
Liens securing debt for borrowed money) permitted under Section 6.02;

 

(w)     Indebtedness incurred in the ordinary course of business in respect of
obligations of any Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(x)     unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that they
are permitted to remain unfunded under applicable law; and

 

(y)     other Indebtedness of any Borrower or any Restricted Subsidiary, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof would not exceed $150.0 million and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(z)     Indebtedness in respect of Receivables Facilities in an aggregate
principal amount outstanding at any one time not to exceed $15.0 million;

 

(aa)    (i) additional Indebtedness of Foreign Subsidiaries in an aggregate
amount not to exceed $150.0 million and (ii) any Permitted Refinancing
Indebtedness in respect thereof; provided that, in each case, such Indebtedness
is secured only by Liens permitted by Section 6.02(gg); and

 

(bb)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
described in paragraphs (a) through (aa) above.

 

SECTION 6.02.     Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests, evidences of Indebtedness or
other securities of any person) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except:

 

(a)     Liens on property or assets of the Borrowers and the Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02 or, to
the extent not listed in such Schedule, where such property or assets have a
fair market value that does not exceed $5.0 million in the aggregate and any
refinancing, modification, replacement, renewal or extension thereof; provided,
that the Lien does not extend to any additional property other than
after-acquired property that is affixed to or incorporated in the property
covered by such Lien and the proceeds and products thereof;

 

(b)     any Lien (i) created under the Loan Documents, (ii) [reserved], (iii) on
cash or deposits granted in favor of any Swingline Lender or any Issuing Bank
hereunder to cash collateralize any Defaulting Lender’s participation in Letters
of Credit issued, or Swingline Loans made, under this Agreement, as applicable
and (iv) subject to the Intercreditor Agreement, Liens securing Indebtedness
permitted by Section 6.01(j); provided that if any Incremental Equivalent Debt
is incurred by the Lead Borrower or any Loan Party and secured with the Current
Asset Collateral, such Indebtedness shall be either secured on a pari passu
basis with the Term Facility Debt and subject to the Intercreditor Agreement or
secured on a junior basis with respect to the Current Asset Collateral pursuant
to an intercreditor arrangement reasonably satisfactory to the Administrative
Agent

 

113

--------------------------------------------------------------------------------

 

 

(c)     any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by (i) Section 6.01(g), provided that such Lien (A) in the case of
Liens securing Capital Lease Obligations and purchase money Indebtedness,
applies solely to the assets securing such Indebtedness immediately prior to the
consummation of the related Permitted Business Acquisition and after acquired
property, to the extent required by the documentation governing such
Indebtedness (without giving effect to any amendment thereof effected in
contemplation of such acquisition or assumption), and the proceeds and products
thereof; provided, that individual financings otherwise permitted to be secured
hereunder provided by one (1) person (or its affiliates) may be cross
collateralized to other such financings provided by such person (or its
affiliates), (B) in the case of Liens securing Indebtedness other than Capital
Lease Obligations or purchase money Indebtedness, such Liens do not extend to
the property of any person other than the person acquired or formed to make such
acquisition and the subsidiaries of such person (and the Equity Interests in
such person), (C) in the case of clause (A) and clause (B), such Lien is not
created in contemplation of or in connection with such acquisition or
assumption, (D) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness” and (E) in
the case of any Indebtedness incurred by the Lead Borrower or any Loan Party and
secured with the Current Asset Collateral, such Indebtedness shall be either
secured on a pari passu basis with the Term Facility Debt and subject to the
Intercreditor Agreement or secured on a junior basis with respect to the Current
Asset Collateral pursuant to an intercreditor arrangement reasonably
satisfactory to the Administrative Agent”;

 

(d)     Liens for Taxes, assessments or other governmental charges or levies
which are not overdue by more than thirty (30) days or, if more than thirty (30)
days overdue, (i) which are being contested in accordance with Section 5.03 or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(e)     landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or, if more than thirty (30) days overdue, (i) which are being contested in
accordance with Section 5.03 or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

 

(f)     (i) pledges and deposits made (including to support obligations in
respect of letters of credit, bank guarantees or similar instruments to secure)
in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing premiums or
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations or otherwise as permitted in Section 6.01(c) and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including to support obligations in respect of
letters of credit, bank guarantees or similar instruments for the benefit of)
insurance carriers in respect of property, casualty or liability insurance to
any Borrower or any Subsidiary provided by such insurance carriers;

 

(g)     (i) deposits to secure the performance of bids, trade contracts (other
than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts, financial assurances and completion and similar obligations and
similar obligations, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 6.02(g);

 

114

--------------------------------------------------------------------------------

 

 

(h)     zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of any Borrower or
any Subsidiary;

 

(i)     Liens securing Capital Lease Obligations, mortgage financings, and
purchase money Indebtedness or improvements thereto hereafter acquired, leased,
repaired or improved by any Borrower or any Restricted Subsidiary (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(h) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are created, and the
Indebtedness secured thereby is incurred, within two hundred seventy (270) days
after such acquisition, lease, completion of construction or repair or
improvement (except in the case of any Permitted Refinancing Indebtedness),
(iii) the Indebtedness secured thereby does not exceed the cost of such
equipment or other property or improvements at the time of such acquisition or
construction, including transaction costs (including any fees, costs or expenses
or prepaid interest or similar items) incurred by any Borrower or any Restricted
Subsidiary in connection with such acquisition or construction or material
repair or improvement or financing thereof and (iv) such security interests do
not apply to any other property or assets of any Borrower or any Restricted
Subsidiary (other than to the proceeds and products of and the accessions to
such equipment or other property or improvements but not to other parts of the
property to which any such improvements are made); provided, that individual
financings otherwise permitted to be secured hereunder provided by one person
(or its affiliates) may be cross collateralized to other such financings
provided by such person (or its affiliates);

 

(j)     Liens arising out of (i) sale and lease-back transactions permitted
under Section 6.03 and (ii) any Indebtedness incurred in connection therewith
permitted by Section 6.01(i) (and any Permitted Refinancing Indebtedness in
respect thereof), so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds or
products thereof and related property;

 

(k)     Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);

 

(l)     [reserved];

 

(m)     any interest or title of a lessor, sublessor, licensor or sublicensee
under any leases, subleases, licenses or sublicenses entered into by any
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(n)     Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower or any Restricted Subsidiary, (iii) relating to purchase orders and
other agreements entered into with customers of any Borrower or any Restricted
Subsidiary in the ordinary course of business, (iv) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business
and (v) encumbering reasonable customary initial deposits and margin deposits;

 

115

--------------------------------------------------------------------------------

 

 

(o)     Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(p)     Liens securing obligations in respect letters of credit permitted under
Section 6.01(c), (e), (r) and (u);

 

(q)     (i) leases, subleases, licenses or sublicenses of property in the
ordinary course of business or (ii) rights reserved to or vested in any person
by the terms of any lease, license, franchise, grant or permit held by any
Borrower or any Restricted Subsidiary or by a statutory provision to terminate
any such lease, license, franchise, grant or permit or to require periodic
payments as a condition to the continuance thereof;

 

(r)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(s)     Liens (i) solely on any cash earnest money deposits or Permitted
Investments made by any Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Business Acquisition or other Investment permitted hereunder and (ii)
consisting of an agreement to dispose of any property in a transaction permitted
under Section 6.05;

 

(t)     Liens arising from precautionary UCC financing statements (or similar
filings under other applicable law) regarding operating leases or consignment or
bailee arrangements;

 

(u)     Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof
arising out of such repurchase transaction;

 

(v)     any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(o); provided that (i) in the case of any Indebtedness
of Subsidiaries (including Foreign Subsidiaries of the Borrowers and Disregarded
Domestic Subsidiaries) that are not Subsidiary Loan Parties, such Lien applies
solely to the assets and Equity Interests of such Subsidiaries (including
Foreign Subsidiaries of the Borrowers, Disregarded Domestic Subsidiaries, their
respective Subsidiaries, any other Foreign Subsidiary or any Disregarded
Domestic Subsidiary) that are not Subsidiary Loan Parties, (ii) in the case of
any Indebtedness secured with the Current Asset Collateral, such Indebtedness
shall be either secured on a pari passu basis with the Term Facility Debt and
subject to the Intercreditor Agreement or secured on a junior basis with respect
to the Current Asset Collateral pursuant to an intercreditor arrangement
reasonably satisfactory to the Administrative Agent and (iii) in the case of a
Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

 

(w)     (i) Liens on Equity Interests in Joint Ventures or Unrestricted
Subsidiaries securing obligations of such Joint Venture or Unrestricted
Subsidiaries, as applicable and (ii) customary rights of first refusal and tag,
drag and similar rights in joint venture agreements entered into in the ordinary
course of business;

 

116

--------------------------------------------------------------------------------

 

 

(x)     Liens in favor of the Borrowers or the Restricted Subsidiaries securing
intercompany Indebtedness permitted under Section 6.04;

 

(y)     Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrowers or the
Restricted Subsidiaries in the ordinary course of business and (ii) arising by
operation of law under Article 2 of the Uniform Commercial Code;

 

(z)     Liens securing Incremental Equivalent Debt (as defined in the Term
Facility), provided that in the case of any Indebtedness incurred by the Lead
Borrower or any Loan Party and secured with the Current Asset Collateral, such
Indebtedness shall be either secured on a pari passu basis with the Term
Facility Debt and subject to the Intercreditor Agreement or secured on a junior
basis with respect to the Current Asset Collateral pursuant to an intercreditor
arrangement reasonably satisfactory to the Administrative Agent;

 

(aa)    other Liens with respect to property or assets of any Borrower or any
Restricted Subsidiaries; provided that the aggregate principal amount of the
Indebtedness or other obligations secured by such Liens does not exceed $150.0
million at any time outstanding;

 

(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(cc)    If no Letters of Credit are available hereunder, and solely with the
consent of the Administrative Agent (not to be unreasonably withheld), Liens on
specific items of inventory or other goods and the proceeds thereof securing
such person’s obligations in respect of documentary letters of credit or
banker’s acceptances issued or created for the account of such person to
facilitate the purchase, shipment or storage of such inventory or goods;

 

(dd)    ground leases in the ordinary course in respect of real property on
which facilities owned or leased by any Borrower or any of its Subsidiaries are
located;

 

(ee)     (i) Liens securing obligations under Swap Agreements permitted by
Section 6.01 and (ii) Liens securing Cash Management Obligations permitted by
Section 6.01;

 

(ff)     Liens securing obligations under Receivables Facilities permitted by
Section 6.01; and

 

(gg)    any Lien securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(aa); provided that such Lien applies solely to the
assets and Equity Interests of the applicable Foreign Subsidiary and its
Subsidiaries.

 

SECTION 6.03.     Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and substantially contemporaneously rent or lease from the
transferee such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”), provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to property (i) owned
by any Borrower or any Domestic Subsidiary which is a Restricted Subsidiary that
is acquired, leased, repaired or improved after the Closing Date so long as such
Sale and Lease-Back Transaction is consummated within two hundred seventy (270)
days of the acquisition, lease, repair or improvement of such property or
(ii) owned by any Foreign Subsidiary which is a Restricted Subsidiary regardless
of when such property was acquired or (b) with respect to any property owned by
any Borrower or any Domestic Subsidiary which is a Restricted Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, such lease is otherwise permitted
under this Agreement.

 

117

--------------------------------------------------------------------------------

 

 

SECTION 6.04.     Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of,
another person or make a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary of (each, an “Investment”), except:

 

(a)     the Transactions;

 

(b)     Investments among the Borrowers and their Subsidiaries; provided that
the sum of Investments (valued at the time of the making thereof and without
giving effect to any write-downs or write-offs thereof, but net in the case of
intercompany loans, and in any event, after giving effect to any returns,
profits, distributions, and similar amounts, repayment of loans and the release
of guarantees) after the Closing Date by the U.S. Borrowers and the Subsidiary
Loan Parties (other than the U.K. Borrower) in (x) Subsidiaries (including
Foreign Subsidiaries of the Borrowers) that are not Subsidiary Loan Parties and
(y) the U.K. Borrower shall not exceed an aggregate net amount equal to $100.0
million outstanding at any time; and provided further that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrowers and the Restricted Subsidiaries
shall not be included in calculating the limitation in this paragraph at any
time;

 

(c)     Permitted Investments and investments that were Permitted Investments
when made;

 

(d)     Investments arising out of the receipt by any Borrower or any Subsidiary
of promissory notes and other non-cash consideration for Dispositions permitted
under Section 6.05 (excluding Section 6.05(e));

 

(e)     (i) loans and advances to directors, officers, employees, members of
management or consultants of Holdings (or any Parent Entity), any Borrower or
any Restricted Subsidiary in the ordinary course of business not to exceed $10.0
million in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to directors, officers, employees, members of management or consultants
in the ordinary course of business;

 

(f)     accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
ordinary course of business;

 

(g)     Investments under Swap Agreements permitted pursuant to Section 6.01;

 

(h)     Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 and any modification, replacement, renewal
or extension thereof so long as any such modification, renewal or extension
thereof does not increase the amount of such Investment except by terms thereof
or as otherwise permitted by this Section 6.04;

 

118

--------------------------------------------------------------------------------

 

 

(i)     Investments resulting from pledges and deposits permitted by
Section 6.02(b)(iii), (f) and (g);

 

(j)     Investments (i) constituting Permitted Business Acquisitions, (ii) in
any Subsidiary in an amount required to permit such person to consummate a
Permitted Business Acquisition and (iii) in any Subsidiary that is not a
Subsidiary Loan Party consisting of the Equity Interests of any person who is
not a Subsidiary Loan Party;

 

(k)     Guarantees (i) permitted by Sections 6.01(k) and (ii) of leases (other
than Capital Lease Obligations) or of other obligations not constituting
Indebtedness, in each case in the ordinary course of business;

 

(l)     Investments received in connection with the bankruptcy or reorganization
of any person, or settlement of obligations of, or other disputes with or
judgments against, or foreclosure or deed in lieu of foreclosure with respect to
any Lien held as security for an obligation, in each case in the ordinary course
of business;

 

(m)     Investments of any Borrower or any Restricted Subsidiary acquired after
the Closing Date or of a person merged into or consolidated with a Borrower or a
Restricted Subsidiary, in each case, in accordance with Section 6.05 (other than
Section 6.05(e)), after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation and any modification, replacement, renewal or extension thereof
so long as any such modification, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this
Section 6.04;

 

(n)     acquisitions by the Borrowers of obligations of one (1) or more
directors, officers, employees, members or management or consultants of
Holdings, the Borrowers or their Subsidiaries in connection with such person’s
acquisition of Equity Interests of Holdings (or its Parent Entity), so long as
no cash is actually advanced by the Borrowers or any of their Subsidiaries to
such persons in connection with the acquisition of any such obligations;

 

(o)     Investments in Holdings in amounts and for purposes for which Restricted
Payments to Holdings are permitted under Section 6.06;

 

(p)     Investments consisting of Indebtedness, Liens, Sale and Lease-Back
Transactions, mergers, consolidations, Dispositions, Restricted Payments,
Affiliate transactions and prepayments and repurchases of Indebtedness permitted
under Section 6.01, 6.02, 6.03, 6.05, 6.06, 6.07(b)(iv), 6.07(b)(viii),
6.07(b)(xvii), 6.09 and 9.04(f) and (i);

 

(q)     Investments by any Borrower or any Restricted Subsidiary in an
outstanding aggregate amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed,
since the Amendment No. 3 Effective Date, $150.0 million, (plus any returns,
profits, distributions and similar amounts, repayments of loans and the release
of guarantees in respect of Investments theretofore made by it pursuant to this
paragraph (q); provided, however, that notwithstanding anything to the contrary
herein, any Investments made pursuant to this paragraph (q) prior to the
Amendment No. 3 Effective Date shall not count against or otherwise reduce the
$150.0 million Investment capacity set forth above;

 

119

--------------------------------------------------------------------------------

 

 

(r)     other Investments by any Borrower or any Restricted Subsidiary so long
as the Investment Conditions are satisfied;

 

(s)     Investments in the ordinary course of business consisting of (A)
endorsements for collection or deposit or (B) customary trade arrangements with
customers;

 

(t)     Investments to the extent the consideration paid therefor consists
solely of Equity Interests of the applicable person or any direct or indirect
parent thereof;

 

(u)     Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;

 

(v)     Investments made by any Restricted Subsidiary that is not a Loan Party
to the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.04; and

 

(w)     Investments in, or relating to, a Special Purpose Subsidiary that, in
the good faith determination of the Lead Borrower, are necessary or advisable to
effect any Receivables Facility permitted by Section 6.01(z) or any Investment
in an entity which is not a Restricted Subsidiary to which a Restricted
Subsidiary sells accounts receivable in connection with a Receivables Facility
permitted by Section 6.01(z).

 

SECTION 6.05.     Mergers, Consolidations and Dispositions. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or Dispose of (in one (1) transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Restricted
Subsidiary of any Borrower, except that this Section shall not prohibit:

 

(a)     (i) the Disposition of inventory and equipment in the ordinary course of
business by any Borrower or any Restricted Subsidiary, (ii) the Disposition of
surplus, obsolete, used or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business by any Borrower or any Restricted
Subsidiary, (iii) the leasing or subleasing of real property in the ordinary
course of business by any Borrower or any Restricted Subsidiary or (iv) the
Disposition of Permitted Investments in the ordinary course of business;

 

(b)     if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary of Holdings (which shall either be (A) newly formed expressly for the
purpose of such transaction and which owns no assets or (B) a Subsidiary of the
Lead Borrower) into the Lead Borrower in a transaction in which the Lead
Borrower is the surviving or resulting entity or the surviving or resulting
person expressly assumes the obligations of the Lead Borrower in a manner
reasonably satisfactory to the Administrative Agent, (ii) the merger or
consolidation of any Subsidiary with or into any other Subsidiary; provided that
in a transaction involving (A) the Borrowers or (B) any Subsidiary Loan Party, a
Subsidiary Loan Party shall be the surviving or resulting person or such
transaction shall be an Investment permitted by Section 6.04 or (iii) the
liquidation or dissolution of any Restricted Subsidiary (other than a U.S.
Borrower) or change in form of entity of any Restricted Subsidiary if the
Borrowers determine in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrowers;

 

120

--------------------------------------------------------------------------------

 

 

(c)     Dispositions among the Borrowers and their Subsidiaries (upon voluntary
liquidation or otherwise); provided that any Dispositions by a Loan Party to a
(x) person that is not a Loan Party or (y) the U.K. Borrower shall be for book
value (as reasonably determined by such person) or such transaction shall, to
the extent sold for less than fair market value (as reasonably estimated by the
Borrowers), be made in compliance with Section 6.04;

 

(d)     Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)     Liens permitted by Section 6.02, Investments permitted by Section 6.04,
and Restricted Payments permitted by Section 6.06;

 

(f)     Dispositions of receivables in the ordinary course of business (i) not
as part of an accounts receivables financing transaction or (ii) in connection
with the collection, settlement or compromise thereof in a bankruptcy or similar
proceeding;

 

(g)     Dispositions by any Borrower or any Restricted Subsidiary of (i)
Revolving Priority Collateral in an aggregate amount after the Amendment No. 1
Effectiveness Date not to exceed $10.0 million and (ii) Term Priority
Collateral, in each case, not otherwise permitted by this Section 6.05; provided
that the consideration for any Disposition shall be at least 75% cash
consideration (provided that for purposes of the 75% cash consideration
requirement (w) the amount of any Indebtedness or other liabilities of any
Borrower or any Restricted Subsidiary (as shown on such person’s most recent
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets, (x) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Disposition, (y) any
securities received by such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash or cash equivalents (to the
extent of the cash or cash equivalents received) following the closing of the
applicable Disposition and (z) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) that is at that time outstanding, not in excess of $25.0 million
in each case, shall be deemed to be cash); provided further that immediately
prior to and after giving effect to such Disposition, no Event of Default shall
have occurred or be continuing; provided further that prior to or concurrently
with any such Disposition of Revolving Priority Collateral, an updated Borrowing
Base Certificate (based on the Borrowing Base Certificate most recently provided
or required to be provided as of that date by the Lead Borrower) shall have been
provided to the Administrative Agent setting forth the adjusted figures thereon
on a Pro Forma Basis for such Disposition;

 

(h)     Dispositions by any Borrower or any Restricted Subsidiary of assets that
were acquired in connection with an acquisition permitted hereunder (including,
without limitation, Permitted Business Acquisitions); provided that any such
sale, transfer, lease or other disposition shall be made or contractually
committed to be made within two hundred seventy (270) days of the date such
assets were acquired by such Borrower or such Subsidiary; and provided further
that, the Payment Conditions are satisfied at the time of such Disposition;

 

(i)     any merger or consolidation in connection with an Investment permitted
under Section 6.04 (including any Subsidiary Redesignation or Unrestricted
Subsidiary Designation); provided that (i) if the continuing or surviving person
is a Restricted Subsidiary, such Restricted Subsidiary shall have complied with
its obligations under Section 5.09 (if any), (ii) in the case of a transaction,
the purpose of which is a Subsidiary Redesignation or an Unrestricted Subsidiary
Designation, such transaction must be consummated in compliance with
Section 6.04, and (iii) if a Borrower is a party thereto, such Borrower shall be
the continuing or surviving person or the continuing or surviving person shall
assume the obligations of a Borrower in a manner reasonably acceptable to the
Administrative Agent;

 

121

--------------------------------------------------------------------------------

 

 

(j)     licensing and cross-licensing arrangements involving any technology or
other intellectual property of any Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(k)     Dispositions of inventory or other property of the Borrowers and the
Restricted Subsidiaries determined by the management of the Borrowers to be no
longer useful or necessary in the operation of the business of the Borrowers or
any of their Subsidiaries;

 

(l)     Permitted Business Acquisitions;

 

(m)     the issuance of Qualified Capital Stock by the Borrowers;

 

(n)     sales of Equity Interests of any Subsidiary of the Borrowers; provided
that, in the case of the sale of the Equity Interests of a Subsidiary Loan Party
which is a Wholly Owned Subsidiary, the purchaser shall be the Borrowers or
another Subsidiary Loan Party or such transaction shall fit within another
clause of this Section 6.05 or constitute an Investment permitted by
Section 6.04 (other than Section 6.04(p));

 

(o)     Dispositions of property to the extent that (A) such property is
exchanged for credit against the purchase price of similar replacement property
or (B) the proceeds of such sale, transfer, lease or other disposition are
promptly applied to the purchase price of such replacement property;

 

(p)     leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrowers and the Restricted Subsidiaries;

 

(q)     Dispositions of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefor;

 

(r)     Dispositions of property in the ordinary course of business consisting
of the abandonment of intellectual property rights which, in the reasonable good
faith determination of the Borrowers, are not material to the conduct of the
business of the Borrowers and the Restricted Subsidiaries;

 

(s)     Dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to, buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

 

(t)     Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of the Borrowers and the
Restricted Subsidiaries;

 

(u)     terminations of Swap Agreements;

 

(v)     the expiration of any option agreement in respect of real or personal
property;

 

(w)     Dispositions of Unrestricted Subsidiaries;

 

122

--------------------------------------------------------------------------------

 

 

(x)     any Restricted Subsidiary of the Borrowers may consummate a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition otherwise permitted under this Section 6.05;

 

(y)     Dispositions permitted by Section 6.04 (other than Section 6.04(p)) and
Section 6.06 (other than Section 6.06(h)) and Liens permitted by Section 6.02;

 

(z)     the Disposition of the asset identified to the Administrative Agent
prior to the Closing Date;

 

(aa)     any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;

 

(bb)     Dispositions in connection with the outsourcing of services in the
ordinary course of business; and

 

(cc)     Dispositions (including by capital contribution) of accounts receivable
and related assets, or participations therein, in connection with any
Receivables Facility permitted by Section 6.01(z).

 

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no Disposition in excess of $15.0 million shall be permitted by this
Section 6.05 (other than Dispositions pursuant to clause (a)(ii), (a)(iii), (b),
(c), (i), (k), (l), (r), (s), (t) (u), (v), (w), (x), (aa), (bb) or (cc) (to the
extent such Disposition is not required to be for fair market value)) unless
such Disposition is for fair market value (as reasonably determined by the
Borrowers) and (ii) no Disposition shall be permitted by paragraph (d) or (k) of
this Section 6.05 unless such Disposition is for at least 75% cash consideration
and (iii) no Disposition in excess of $15.0 million shall be permitted by
paragraph (h) of this Section 6.05 unless such Disposition is for at least 75%
cash consideration; provided that for purposes of the 75% cash consideration
requirement in the foregoing clauses (ii) and (iii), (w) the amount of any
Indebtedness or other liabilities of any Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received) following the closing of the applicable Disposition, and
(z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $25.0 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value), in each
case, shall be deemed to be cash.

 

SECTION 6.06.     Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any Equity Interests of the Borrowers (other than dividends and
distributions on such Equity Interests payable solely by the issuance of
additional Equity Interests of the Borrowers) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value any Equity Interests of the
Borrowers or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests of the person redeeming, purchasing,
retiring or acquiring such shares) (a “Restricted Payment”); provided, however,
that:

 

(a)     the Lead Borrower may make the Closing Date Dividend;

 

123

--------------------------------------------------------------------------------

 

 

(b)     the Borrowers may make Restricted Payments as shall be necessary to
allow Holdings (or any Parent Entity) (i) to pay operating expenses in the
ordinary course of business and other corporate overhead, legal, accounting and
other professional fees and expenses (including, without limitation, those owing
to third parties plus any customary indemnification claims made by directors,
officers, employees, members of management and consultants of Holdings (or any
Parent Entity) attributable to the ownership or operations of Holdings, the
Borrowers and the Restricted Subsidiaries), (ii) to pay fees and expenses
related to any debt or equity offering, investment or acquisition permitted
hereunder (whether or not successful), (iii) to pay franchise or similar taxes
and other fees and expenses required in connection with the maintenance of its
existence and its ownership of the Lead Borrower and in order to permit Holdings
to make payments (other than cash interest payments) which would otherwise be
permitted to be paid by the Borrowers under Section 6.07(b), (iv) to finance any
Investment permitted to be made under Section 6.04; provided, that (A) such
Restricted Payments under this clause (iv) shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Entity
shall, immediately following the closing thereof cause all property acquired to
be contributed to a Borrower or one (1) of the Restricted Subsidiaries or the
merger of the person formed or acquired into the Borrowers or one (1) of the
Restricted Subsidiaries in order to consummate such Investment; and (v) to pay
customary salary, bonus and other benefits payable to directors, officers,
employees, members of management or consultants of Holdings or any Parent Entity
to the extent such salary, bonuses and other benefits are directly attributable
and reasonably allocated to the operations of a Borrower and its Subsidiaries;

 

(c)     the Borrowers may make Restricted Payments the proceeds of which are
used to purchase or redeem (i) the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, officers, employees, members of management
or consultants of any Parent Entity, the Lead Borrower or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of any of the foregoing) or by any
Plan, provided that the aggregate amount of such Restricted Payments under this
paragraph (c) shall not exceed in any fiscal year $15.0 million (plus the sum of
the amount of (x) net proceeds received by a Borrower during such fiscal year
from sales of Equity Interests of Holdings or any Parent Entity to directors,
officers, employees, members of management or consultants of Holdings, any
Borrower or any Subsidiary (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of any of the foregoing), or
any Plan and (y) net proceeds of any key-man life insurance policies received
during such fiscal year), which, if not used in any year, may be carried forward
to the next subsequent fiscal year and (ii) fractional shares of Equity
Interests;

 

(d)     repurchases of Equity Interests in Holdings (or any Parent Entity), any
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or similar Equity Interests if such repurchased Equity Interests
represent a portion of the exercise price of such options or taxes to be paid in
connection therewith;

 

(e)     [reserved];

 

(f)     any Borrower and any Subsidiary of any Borrower may make Restricted
Payments to any direct or indirect member of an affiliated group of corporations
that files a consolidated U.S. federal tax return with the Borrowers (the “Tax
Distributions”), provided that, such Tax Distributions shall not exceed the
amount that the Borrowers or such Subsidiaries would have been required to pay
in respect of federal, state or local taxes, as the case may be, in respect of
such year if the Borrowers or such Subsidiaries had paid such taxes directly as
a stand-alone taxpayer or stand-alone group;

 

124

--------------------------------------------------------------------------------

 

 

(g)     [reserved];

 

(h)     to the extent constituting a Restricted Payment, the Borrowers and the
Restricted Subsidiaries may enter into the transactions expressly permitted by
Section 6.04, Section 6.05 (other than Section 6.05(e)) or Section 6.07;

 

(i)     the proceeds of which shall be used by Holdings to make (or to make a
Restricted Payment to any Parent Equity to enable it to make) cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Holdings or any Parent Equity;

 

(j)     payments made or expected to be made by any Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former officers, directors, employees, members of
management or consultants of any Borrower (or any Parent Entity) or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interest in consideration of such payments including
demand repurchases in connection with the exercise of stock options;

 

(k)     the Borrowers may make Restricted Payments to Holdings so long as the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to such Restricted Payment;

 

(l)     redemptions, repurchases, retirements or other acquisitions of Equity
Interests of any Borrower or any Parent Entity in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Borrower or a
Restricted Subsidiary) of, Equity Interests of any Borrower or any Parent Entity
(to the extent the proceeds of such sale are contributed to the capital of a
Borrower) (in each case, other than any Equity Interests issued or sold that are
not Qualified Capital Stock) (“Refunding Capital Stock”);

 

(m)     distributions or payments of Receivables Fees; and

 

(n)     the Lead Borrower may make the Amendment No. 1 Effectiveness Date
Dividend.

 

SECTION 6.07.     Transactions with Affiliates.

 

(a)     Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) except with respect to any Investments
permitted by Section 6.04, upon terms no less favorable to the Borrowers or such
Restricted Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. Any transaction
or series of related transactions involving the payment of less than $10.0
million with any such Affiliate shall be deemed to have satisfied the standard
set forth in clause (ii) above if such transaction is approved by a majority of
the Disinterested Directors of the board of managers (or equivalent governing
body) of any Parent Entity, the Borrowers or such Restricted Subsidiary.

 

125

--------------------------------------------------------------------------------

 

 

(b)     The foregoing paragraph (a) shall not prohibit,

 

(i)     any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Parent Entity,

 

(ii)     loans or advances to directors, officers, employees, members of
management or consultants of Holdings, any Borrower or any of its Subsidiaries
permitted or not prohibited by Section 6.04,

 

(iii)     transactions among Holdings, each Borrower and its Subsidiaries, in
each case otherwise permitted or not prohibited by the Loan Documents,

 

(iv)     the payment of fees and indemnities to directors, officers, employees,
members of management or consultants of any Parent Entity, any Borrower and the
Restricted Subsidiaries in the ordinary course of business,

 

(v)     permitted agreements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

 

(vi)     (A) any employment or severance agreements or arrangements entered into
by any Borrower or any of the Restricted Subsidiaries in the ordinary course of
business, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers, directors, members of management or consultants, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto,

 

(vii)     Restricted Payments permitted under Section 6.06,

 

(viii)     any purchase by Holdings of or contributions to, the equity capital
of the Borrower,

 

(ix)     payments by any Borrower or any of the Restricted Subsidiaries to the
Permitted Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the board of directors (or equivalent governing
body) of such Borrower, in good faith,

 

(x)     transactions among the Borrowers and the Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business,

 

(xi)     any transaction in respect of which a Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of such Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
are no less favorable to such Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate,

 

126

--------------------------------------------------------------------------------

 

 

(xii)     (A) the Transactions, including the payment of all fees, expenses,
bonuses and awards (including Transaction Costs) related to the Transactions and
(B) the Restatement Transactions, including the payment of all fees, expenses,
bonuses and awards (including Restatement Transaction Costs) related to the
Restatement Transactions,

 

(xiii)     Guarantees permitted by Section 6.01,

 

(xiv)     the issuance and sale of Qualified Capital Stock or Permitted Debt
Securities,

 

(xv)     transactions with customers, clients, suppliers or Joint Ventures for
the purchase or sale of goods and services entered into in the ordinary course
of business,

 

(xvi)     transactions pursuant to the Tax Sharing Agreement,

 

(xvii)     the indemnification of directors, officers, employees, members of
management or consultants of any Parent Entity, any Borrower and its
Subsidiaries in accordance with customary practice, and

 

(xviii)     sales of accounts receivable, or participations therein, in
connection with any Receivables Facility permitted by Section 6.01(z).

 

SECTION 6.08.     Business of Holdings, the Borrowers and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

 

(a)     in the case of Holdings, (A) ownership and acquisition of Equity
Interests in a Borrower, together with activities directly related thereto,
(B) performance of its obligations under and in connection with the Loan
Documents (and Permitted Refinancing Indebtedness in respect thereof) and the
other agreements contemplated hereby and thereby, (C) performance of its
obligations under and in connection with the Term Documents and the other
agreements contemplated thereby, (D) (x) actions incidental to the consummation
of the Transactions (including the payment of Transaction Costs) and (y) actions
incidental to the consummation of the Restatement Transactions (including the
payment of Restatement Transaction Costs), (E) the incurrence of and performance
of its obligations related to Indebtedness and Guarantees incurred by Holdings
after the Closing Date and that are related to the other activities referred to
in, or otherwise permitted by, this Section 6.08(a) including the payment by
Holdings, directly or indirectly, of dividends or other distributions (by
reduction of capital or otherwise), including the Closing Date Dividend, whether
in cash, property, securities or a combination thereof, with respect to any of
its Equity Interests, or directly or indirectly redeeming, purchasing, retiring
or otherwise acquiring for value any of its Equity Interests or setting aside
any amount for any such purpose, (F) actions required by law to maintain its
existence, (G) the payment of taxes and other customary obligations, (H) the
issuance of Equity Interests, (I) any transaction contemplated or referred to in
this Article VI (including guaranteeing Indebtedness or obligations of a
Borrower and its Subsidiaries) and (J) activities incidental to its maintenance
and continuance and to the foregoing activities, or

 

(b)     in the case of any Borrower and any Restricted Subsidiary, any business
or business activity conducted by any of them on the Closing Date and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

127

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
a Borrower (other than (i) Liens created by the Security Documents, (ii) subject
to the Intercreditor Agreement, Liens created by the Term Documents, (iii) Liens
arising by operation of law that would be permitted under Section 6.02 or (iv)
the sale, disposition or other transfer (whether by purchase and sale, merger,
consolidation, liquidation or otherwise) of the Equity Interests of a Borrower
to any Parent Entity that becomes a Loan Party and agrees to be bound by this
Section 6.08).

 

SECTION 6.09.     Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

 

(a)     Amend or modify in any manner materially adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or limited liability company operating
agreement of Holdings, a Borrower or any of the Subsidiary Loan Parties; or

 

(b)     Make, or agree to make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness with an aggregate
outstanding principal amount in excess of $35.0 million in respect thereof, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Subordinated Indebtedness (except for (i) Refinancings otherwise permitted
by Section 6.01, (ii) payments of regularly scheduled interest, fees, expenses
and indemnification obligations and, to the extent this Agreement is then in
effect, principal on the scheduled maturity date thereof, (iii) any AHYDO “catch
up” payments and (iv) the conversion of any Subordinated Indebtedness to Equity
Interests of Holdings or any Parent Entity (each such payment or distribution, a
“Restricted Debt Payment”)); provided, however, that any such Subordinated
Indebtedness may be repurchased, redeemed, retired, acquired, cancelled or
terminated so long as (x) immediately prior to and after giving effect to such
repurchase, no Event of Default shall have occurred or be continuing and (y) the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to such Restricted Debt Payment; or

 

(c)     Amend or modify, or permit the amendment or modification of, any
provision of any Permitted Debt Securities, unsecured Indebtedness or
Subordinated Indebtedness (or Permitted Refinancing Indebtedness in respect
thereof) in each case with an aggregate outstanding principal amount in excess
of $20.0 million of the Borrower or any Restricted Subsidiary, or any agreement
relating thereto, other than amendments or modifications that are not materially
adverse to Lenders (it being understood that this Section 6.09(c) shall not
restrict Permitted Refinancing Indebtedness permitted by Section 6.01); or

 

(d)     Permit any Borrower or any Restricted Subsidiary to enter into any
agreement or instrument that by its terms restricts (i) the payment of dividends
or distributions or the making of cash advances to (or the repayment of cash
advances from) a Borrower or any Restricted Subsidiary or (ii) the granting of
Liens on Collateral pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

 

(i)     restrictions imposed by applicable law;

 

128

--------------------------------------------------------------------------------

 

 

(ii)     contractual encumbrances or restrictions in effect on the Closing Date
or contained in any agreements related to any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness, or any such encumbrances or
restrictions in any agreements relating to any Permitted Debt Securities issued
after the Closing Date or Permitted Refinancing Indebtedness in respect thereof,
in each case so long as the scope of such encumbrance or restriction is no more
expansive in any material respect than any such encumbrance or restriction in
effect on the Closing Date (or the date of issuance as the case may be), or any
agreement (regardless of whether such agreement is in effect on the Closing
Date) providing for the subordination of Subordinated Intercompany Debt;

 

(iii)     any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the Disposition of all or substantially all the Equity
Interests or assets of such Subsidiary pending the closing of such sale or
disposition;

 

(iv)     customary provisions in Joint Venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

 

(v)     any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(vi)     customary provisions contained in leases, subleases, licenses or
sublicenses of intellectual property and other similar agreements entered into
in the ordinary course of business;

 

(vii)     customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(viii)     customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(ix)     customary restrictions and conditions contained in any agreement
relating to any Disposition permitted under Section 6.05 pending the
consummation of such Disposition;

 

(x)     customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

 

(xi)     customary net worth provisions contained in real property leases
entered into by Subsidiaries of the Borrowers, so long as such Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of such Borrower and its Subsidiaries to meet
their ongoing obligations;

 

(xii)     any agreement in effect at the time such person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Restricted Subsidiary;

 

(xiii)     restrictions contained in any documents documenting Indebtedness of
any Subsidiary that is not a Subsidiary Loan Party permitted hereunder; or

 

(xiv)     customary restrictions and conditions created in connection with any
Receivables Facility permitted by Section 6.01(z) that, in the good faith
determination of the Borrowers, are necessary or advisable to effect such
Receivables Facility.

 

129

--------------------------------------------------------------------------------

 

 

SECTION 6.10.     Financial Covenant.

 

(a)     The Borrowers and their Restricted Subsidiaries shall, on any date when
the sum of (x) Availability plus (y) the amount of Qualified Cash (up to
$5,000,000) on such date (but not to exceed Availability on such date) is less
than the greater of (a) 10% of the Line Cap, and (b) $10,000,000 (the “FCCR Test
Amount”), maintain an Consolidated Fixed Charge Coverage Ratio of at least 1.0
to 1.0, tested for the four fiscal quarter period ending on the last day of the
most recently ended fiscal quarter for which the Borrowers were required to
deliver financial statements to the Administrative Agent in accordance with
Section 5.04 of this Agreement, and at the end of each succeeding fiscal quarter
thereafter until the date on which (x) Availability plus (y) the amount of
Qualified Cash (up to $5,000,000) on such date (but not to exceed Availability
on such date) has exceeded the FCCR Test Amount for 30 consecutive days.

 

(b)     Notwithstanding anything to contrary in this Agreement (including
Article VII), upon an Event of Default as a result of the Borrowers’ failure to
comply with Section 6.10(a) above, such Event of Default shall, subject to the
limitations set forth below, be deemed cured ab initio and cease to exist in the
event that, within 10 Business Days after the date on which the Borrowers were
required to deliver financial statements in accordance with Section 6.10(a) for
the month in which such Event of Default occurs, a cash equity capital
contribution is made to the Lead Borrower (or otherwise receives an equity
contribution in respect of the equity issued for such Cure Actions in exchange
for Qualified Capital Stock). Each such equity contribution is referred to as
“Cure Action.” The proceeds of any Cure Action may be included solely in the
calculation of EBITDA (solely for purposes of calculating the ratio in Section
6.10(a) above, and not for any other purpose hereunder, and there shall be no
pro forma or other reduction in Indebtedness with the proceeds of such Cure
Action in connection with determining such calculation during the period in
which such proceeds are included in EBITDA) at the request of the Lead Borrower
as if such proceeds were contributed on the last day of the applicable fiscal
quarter, and must be sufficient (but may not be in excess of the amount
required) to cause Loan Parties to be in pro forma compliance with the financial
covenant set forth in Section 6.10(a). No more than two Cure Actions may be
taken in any 4 fiscal quarter period and no more than four Cure Actions may be
taken during the term of this Agreement. If, after giving effect to the Cure
Action, the Borrowers shall be in compliance with the requirements of the
Consolidated Fixed Charge Coverage Ratio, the Borrowers shall be deemed to have
satisfied the requirements of Section 6.10(a) as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or Event of Default with
respect to such Consolidated Fixed Charge Coverage Ratio that had occurred shall
be deemed cured for purposes of this Agreement. To the extent a fiscal quarter
for which such Consolidated Fixed Charge Coverage Ratio is initially
recalculated as a result of such Cure Action is included in the calculation of
the Consolidated Fixed Charge Coverage Ratio in a subsequent fiscal period, the
results of the Cure Action shall be included in the amount of EBITDA for such
fiscal quarter in such subsequent fiscal period. After the occurrence of the
breach, Default or Event of Default resulting from a failure to comply with
Section 6.10(a), if the Lead Borrower has given the Administrative Agent notice
that it intends to cure such breach, Default or Event of Default pursuant to a
Cure Action, neither the Lenders nor the Administrative Agent shall exercise any
rights or remedies under Article VII (or under any Loan Document) available
during the continuance of any breach, Default or Event of Default on the basis
of any actual or purported failure to comply with Section 6.10(a) until such
failure is not cured on or prior to the expiration of the 10 Business Day cure
period referenced above.

 

130

--------------------------------------------------------------------------------

 

 

ARTICLE VII

Events of Default

 

SECTION 7.01.     Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)     any representation or warranty made or deemed made by Holdings, any
Borrower or any other Loan Party in any Loan Document, or in any certificate or
other instrument required to be given by any Loan Party in writing furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made pursuant to the
terms of the Loan Documents or so furnished by Holdings, any Borrower or any
other Loan Party;

 

(b)     default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)     default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five (5) Business Days;

 

(d)     default shall be made in the due observance or performance by Holdings,
any Borrower or any of the Restricted Subsidiaries of any covenant, condition or
agreement contained in Sections 5.05(a), 5.07, 5.12(c) or in Article VI;

 

(e)     default shall be made in the (i) failure to deliver a Borrowing Base
Certificate required to be delivered pursuant to Section 5.12(a) within five (5)
Business Days of the date such Borrowing Base Certificate is required to be
delivered or (ii) due observance or performance by Holdings, any Borrower or any
of their Restricted Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and in the case of this subclause (ii) such default shall
continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent or the Required Lenders to the Borrowers;

 

(f)     (i) any event or condition occurs that (A) results in any Indebtedness
in excess of $35.0 million becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having expired) the
holder or holders any Indebtedness in excess of $35.0 million or any trustee or
agent on its or their behalf to cause any such Indebtedness in excess of $35.0
million to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) Holdings, any
Borrower, or any of the Restricted Subsidiaries shall fail to pay the principal
of any Indebtedness in excess of $35.0 million at the stated final maturity
thereof; provided that this paragraph (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder; provided further that any such failure is unremedied and
not waived by the holders of such Indebtedness prior to the acceleration of the
Loans pursuant to this Section 7.01;

 

(g)     there shall have occurred a Change in Control;

 

131

--------------------------------------------------------------------------------

 

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any such Restricted Subsidiary (other than
any Immaterial Subsidiary), or of a substantial part of the property or assets
of Holdings, any Borrower or any material Restricted Subsidiary, under the
Bankruptcy Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, any
Borrower or any such Restricted Subsidiary or for a substantial part of the
property or assets of Holdings, any Borrower or any such Restricted Subsidiary
or (iii) the winding-up or liquidation of Holdings, any Borrower or any such
Restricted Subsidiary (except, in the case of any such Restricted Subsidiary, in
a transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)     Holdings, any Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary), shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any such Restricted Subsidiary or for a substantial
part of the property or assets of Holdings, any Borrower or any such Restricted
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or admit in writing its inability or
fail generally to pay its debts as they become due;

 

(j)     the failure by Holdings, any Borrower or any Restricted Subsidiary to
pay one (1) or more final judgments aggregating in excess of $35.0 million (to
the extent not covered by third-party insurance as to which the insurer has been
notified of such judgment and does not deny coverage), which judgments are not
discharged or effectively waived or stayed for a period of sixty (60)
consecutive days, or any action shall be legally taken by a judgment creditor to
levy upon assets or properties of Holdings, any Borrower or any Restricted
Subsidiary to enforce any such judgment;

 

(k)     (i) an ERISA Event and/or a Foreign Plan Event shall have occurred, (ii)
a trustee shall be appointed by a United States district court to administer any
Plan(s) or (iii) any Loan Party or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

132

--------------------------------------------------------------------------------

 

 

(l)     (i) any Loan Document shall for any reason cease to be, or shall be
asserted in writing by Holdings, any Borrower or any Restricted Subsidiary not
to be, a legal, valid and binding obligation of any party thereto, (ii) any
security interest purported to be created by any Security Document and to extend
to assets that are not immaterial to Holdings, a Borrower and the Restricted
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by Holdings, any Borrower or any other Loan Party not to be (other than
in a notice to the Administrative Agent to take requisite actions to perfect
such Lien), a valid and perfected security interest (perfected as and having the
priority required by the Intercreditor Agreement and this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement, (y) such loss is covered by a lender’s
title insurance policy as to which the insurer has been notified of such loss
and does not deny coverage and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) such loss of perfected security
interest may be remedied by the filing of appropriate documentation without the
loss of priority, (iii) the Guarantees pursuant to the Security Documents by
Holdings, a Borrower or the Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings or a Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations or (iv) the Obligations of a Borrower or the Guarantees pursuant to
the Security Documents by Holdings, a Borrower or the Subsidiary Loan Parties
shall cease to constitute senior indebtedness under the subordination provisions
of any indenture or other instruments, agreements and documents evidencing or
governing any Permitted Debt Securities in excess of $35.0 million or such
subordination provisions shall be invalidated or otherwise cease (in each case
so long as such indenture, instrument, agreement or document is then in effect),
or shall be asserted in writing by Holdings, any Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms;

 

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, upon notice to the
Borrowers, take any or all of the following actions, at the same or different
times: (i) terminate, reduce or condition any Revolver Commitment, or, except as
otherwise provided for in Section 2.28, make any adjustment to the U.S.
Borrowing Base or the U.K. Borrowing Base, (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, (iii) require the Loan Parties to Cash Collateralize LC
Obligations, and, if the Loan Parties fail promptly to deposit such Cash
Collateral, the Administrative Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Revolver Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 4.02 are satisfied); and in any event with respect to a Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above, the Revolver
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

SECTION 7.02.     Allocation. Notwithstanding anything herein to the contrary
and subject to the Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by the Loan Parties, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)     first, to all costs and expenses, including extraordinary expenses,
owing to the Administrative Agent pursuant to the terms of the Loan Documents;

 

133

--------------------------------------------------------------------------------

 

 

(b)     second, to all amounts owing to the Administrative Agent on Swingline
Loans;

 

(c)     third, to all amounts owing to the Issuing Bank;

 

(d)     fourth, to all Obligations constituting fees;

 

(e)     fifth, to all Obligations constituting interest;

 

(f)     sixth, to Cash Collateralization of LC Obligations;

 

(g)     seventh, to all other Revolver Loans and solely to the extent included
in the Bank Product Reserve, Noticed Hedges and other Secured Bank Product
Obligations; and

 

(h)     last, to all other Secured Obligations.

 

Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to the Administrative Agent or
the actual Secured Bank Product Obligations as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero. The allocations set forth in this
Section 7.02 are solely to determine the rights and priorities of the
Administrative Agent and the Secured Parties as among themselves, and may,
except as set forth in the next sentence, be changed by agreement among them
without the consent of any Loan Party. It is understood and agreed that (i) no
Secured Bank Product Obligations (other than Noticed Hedges) shall be paid
pursuant to this Section ahead of any other Obligations, and (ii) no Cash
Collateralization of LC Obligations shall be paid prior to any fees, interest,
or amounts due in respect of Swingline Loans, or to the Issuing Bank or the
Administrative Agent, in each case, unless consented to by the Lead Borrower. If
any monies remain after distribution to all of the categories above, such monies
shall be returned to the Borrowers.

 

ARTICLE VIII

The Agents

 

SECTION 8.01.     Appointment, Authority and Duties of the Administrative Agent.

 

(a)     Appointment and Authority. Each Secured Party hereby irrevocably
appoints and designates Bank of America as the Administrative Agent under all
Loan Documents and Bank of America hereby accepts such appointments. The
Administrative Agent may, and each Secured Party authorizes the Administrative
Agent to, enter into all Loan Documents to which the Administrative Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties. Each Secured Party agrees that any action taken by the
Administrative Agent or Required Lenders in accordance with the provisions of
the Loan Documents, and the exercise by the Administrative Agent or Required
Lenders of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for the Lenders with respect to all payments
and collections arising in connection with the Loan Documents; (b) execute and
deliver as the Administrative Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Loan Party or other Person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise. No Secured Party shall have any
right individually to take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise. The duties of the Administrative Agent shall be
ministerial and administrative in nature, and the Administrative Agent shall not
have a fiduciary relationship with any Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto. The
Administrative Agent alone shall be authorized to determine whether any Accounts
or Inventory constitute Eligible Accounts, Eligible Inventory or Eligible
In-Transit Inventory, whether to impose or release any Availability Reserve, or
whether any conditions to funding or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate the Administrative Agent from liability to any Lender or other Person
for any error in judgment.

 

134

--------------------------------------------------------------------------------

 

 

(b)     Duties. The Administrative Agent shall not have any duties except those
expressly set forth in the Loan Documents. The conferral upon the Administrative
Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.

 

(c)     Agent Professionals. The Administrative Agent may perform its duties
through agents and employees. The Administrative Agent may consult with and
employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional.

 

(d)     Instructions of Required Lenders. The rights and remedies conferred upon
the Administrative Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. The
Administrative Agent may request instructions from Required Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Secured Parties of their indemnification obligations against all Claims
that could be incurred by the Administrative Agent in connection with any act.
The Administrative Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting in
accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of specific Lenders or Secured Parties
shall be required to the extent provided in Section 9.08(b). In no event shall
the Administrative Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to personal liability.

 

SECTION 8.02.     Agreements Regarding Collateral and Field Examination Reports.

 

(a)     Possession of Collateral. The Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request, deliver such Collateral to the Administrative Agent or otherwise deal
with it in accordance with the Administrative Agent’s instructions.

 

135

--------------------------------------------------------------------------------

 

 

(b)     Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any field audit, examination or appraisal report
prepared by or for the Administrative Agent with respect to any Loan Party or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
the Administrative Agent makes any representation or warranty as to the accuracy
or completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding the Collateral and will rely significantly upon the
Borrowers’ books and records as well as upon representations of the Borrowers’
officers and employees; and (c) to keep all Reports confidential in accordance
with Section 9.16 and not to distribute or use any Report in any manner other
than administration of the Revolver Loans and other Obligations. Each Lender
shall indemnify and hold harmless the Administrative Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of the Administrative Agent furnishing a Report to
such Lender.

 

SECTION 8.03.     Reliance By the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall not incur any liability in relying, upon
any certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person, and upon the advice
and statements of Agent Professionals. The Administrative Agent shall have a
reasonable and practicable amount of time to act upon any instruction, notice or
other communication under any Loan Document, and shall not be liable for any
such delay in acting.

 

SECTION 8.04.     Action Upon Default. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default, or of any failure
to satisfy any conditions in Article IV, unless it has received written notice
from a Borrower or Required Lenders specifying the occurrence and nature
thereof. If any Lender acquires knowledge of a Default, Event of Default or
failure of such conditions, it shall promptly notify the Administrative Agent
and the other Lenders thereof in writing. Each Secured Party agrees that, except
with the written consent of the Required Lenders, it will not take any
Enforcement Action, accelerate Obligations, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

SECTION 8.05.     Payments Received by Defaulting Lender. If a Defaulting Lender
obtains a payment or reduction of any Obligation, it shall immediately turn over
the amount thereof to the Administrative Agent for application under Section
2.21 and it shall provide a written statement to the Administrative Agent
describing the Obligation affected by such payment or reduction. No Lender shall
set off against any Dominion Account without the prior consent of the
Administrative Agent.

 

SECTION 8.06.     Limitation on Responsibilities of the Agents. The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses to the
extent caused by the Administrative Agent’s gross negligence or willful
misconduct. The Agents do not assume any responsibility for any failure or delay
in performance or any breach by any Loan Party, Lender or other Secured Party of
any obligations under the Loan Documents. The Agents do not make any express or
implied representation, warranty or guarantee to Secured Parties with respect to
any Secured Obligations, Collateral, Loan Documents or Loan Party. No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Secured Obligations; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any Loan
Party or Account Debtor. No Agent Indemnitee shall have any obligation to any
Secured Party to ascertain or inquire into the existence of any Default or Event
of Default, the observance by any Loan Party of any terms of the Loan Documents,
or the satisfaction of any conditions precedent contained in any Loan Documents.

 

136

--------------------------------------------------------------------------------

 

 

SECTION 8.07.     Successor Administrative Agent and Co-Agents.

 

(a)     Resignation; Successor Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving at least 30 days written
notice thereof to Lenders and the Lead Borrower. Upon receipt of such notice,
Required Lenders shall have the right, in consultation with (and with the
consent of) the Lead Borrower, to appoint a successor Administrative Agent which
shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial bank that
is organized under the laws of the United States or any state or district
thereof, has a combined capital surplus of at least $200,000,000 and (provided
no Event of Default exists under Sections 7.01(b), 7.01(h) and 7.01(i) (with
respect to the Lead Borrower only) is subject to the approval of the Borrowers.
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, then the Administrative Agent may
appoint a successor agent from among the Lenders or, if no Lender accepts such
role, the Administrative Agent may appoint Required Lenders as successor
Administrative Agent. Upon acceptance by a successor Administrative Agent of an
appointment to serve as the Administrative Agent hereunder, or upon appointment
of Required Lenders as successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Section 8.15. Notwithstanding any Administrative
Agent’s resignation, the provisions of this Section 8.07 shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while the Administrative Agent. Any successor to Bank of America by merger
or acquisition of stock or this loan shall continue to be the Administrative
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above.

 

(b)     Separate Collateral Administrative Agent. It is the intent of the
parties that there shall be no violation of any Applicable Law denying or
restricting the right of financial institutions to transact business in any
jurisdiction. If the Administrative Agent believes that it may be limited in the
exercise of any rights or remedies under the Loan Documents due to any
Applicable Law, the Administrative Agent may appoint, subject to the approval of
the Lead Borrower (such approval not to be unreasonably withheld or delayed), an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If the Administrative Agent so appoints a collateral agent
or co-collateral agent, each right and remedy intended to be available to the
Administrative Agent under the Loan Documents shall also be vested in such
separate agent. The parties acknowledge that the Term Agent may be acting as
collateral agent for the Administrative Agent and the Lenders with respect to
real estate, equipment and other Term Priority Collateral (as defined in the
Intercreditor Agreement) and the Administrative Agent hereby appoints the Term
Agent to act in such capacity. Secured Parties shall execute and deliver such
documents as the Administrative Agent deems appropriate to vest any rights or
remedies in such agent. If any collateral agent or co-collateral agent shall die
or dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by the Administrative Agent until appointment of
a new agent.

 

137

--------------------------------------------------------------------------------

 

 

SECTION 8.08.     Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon the Agents or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Revolver Loans and participate
in LC Obligations hereunder. Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Secured Obligations. Each Secured Party will, independently and without reliance
upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Revolver Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly required to be furnished to or expressly requested by a Lender, the
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to the Administrative
Agent by any Loan Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Loan Party (or any
of its Affiliates) which may come into possession of the Agents and their
respective Affiliates.

 

SECTION 8.09.     Remittance of Payments and Collections.

 

(a)     Remittances Generally. All payments by any Lender to the Administrative
Agent shall be made by the time and on the day set forth in this Agreement, in
Same Day Funds. If no time for payment is specified or if payment is due on
demand by the Administrative Agent and request for payment is made by the
Administrative Agent by 11:00 a.m. (New York City time) on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. (New York City time) on
such day, and if request is made after 11:00 a.m. (New York City time), then
payment shall be made by 11:00 a.m. (New York City time) on the next Business
Day. Payment by the Administrative Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by the Administrative Agent. Any
such payment shall be subject to the Administrative Agent’s right of offset for
any amounts due from such payee under the Loan Documents.

 

(b)     Failure to Pay. If any Secured Party fails to pay any amount when due by
it to the Administrative Agent pursuant to the terms hereof, such amount shall
bear interest from the due date until paid at the rate determined by the
Administrative Agent as customary in the banking industry for interbank
compensation. In no event shall Borrower be entitled to receive credit for any
interest paid by a Secured Party to the Administrative Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by the
Administrative Agent pursuant to Section 2.21.

 

(c)     Recovery of Payments. If the Administrative Agent pays any amount to a
Secured Party in the expectation that a related payment will be received by the
Administrative Agent from a Loan Party and such related payment is not received,
then the Administrative Agent may recover such amount from each Secured Party
that received it. If the Administrative Agent determines at any time that an
amount received under any Loan Document must be returned to a Loan Party or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Administrative Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by the Administrative Agent to any Secured Obligations are
later required to be returned by the Administrative Agent pursuant to Applicable
Law, each Lender shall pay to the Administrative Agent, on demand, such Lender’s
Pro Rata Percentage of the amounts required to be returned.

 

138

--------------------------------------------------------------------------------

 

 

SECTION 8.10.     The Administrative Agent in its Individual Capacity. As a
Lender, Bank of America shall have the same rights and remedies under the other
Loan Documents as any other Lender, and the terms “Lenders,” “Required Lenders”
or any similar term shall include Bank of America in its capacity as a Lender.
Bank of America and its Affiliates may accept deposits from, lend money to,
provide Bank Products to, act as financial or other advisor to, and generally
engage in any kind of business with, Loan Parties and their Affiliates, as if
Bank of America were not the Administrative Agent hereunder, without any duty to
account therefor to the Lenders. In their individual capacities, Bank of America
and its Affiliates may receive information regarding Loan Parties, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Secured Party agrees that Bank of America
and its Affiliates shall be under no obligation to provide such information to
any Secured Party, if acquired in such individual capacity.

 

SECTION 8.11.     Administrative Agent Titles. Each Lender, other than Bank of
America, that is designated (on the cover page of this Agreement or otherwise)
by Bank of America as an “Agent” or “Arranger” of any type shall not have any
right, power, responsibility or duty under any Loan Documents other than those
applicable to all Lenders in their capacity as such, and shall in no event be
deemed to have any fiduciary relationship with any other Lender.

 

SECTION 8.12.     Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of a Bank Product, agrees to be
bound by this Article VIII. Each Secured Bank Product Provider shall indemnify
and hold harmless the Agent Indemnitees, to the extent not reimbursed by Loan
Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

 

SECTION 8.13.     Survival. This Article VIII shall survive Full Payment of the
Obligations. Other than Sections 8.01, 8.04 and 8.07, this Article VIII does not
confer any rights or benefits upon Borrowers or any other Person. As between
Borrowers and Administrative Agent, any action that Administrative Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

SECTION 8.14.     Withholding Tax. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel Administrative Agent)
incurred by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
8.14. The agreements in this Section 8.14 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Revolver Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, for purposes of this Section 8.14, the term “Lender” includes any
Issuing Bank and any Swingline Lender.

 

139

--------------------------------------------------------------------------------

 

 

SECTION 8.15.     Indemnification. The Lenders agree to indemnify each Agent and
each Joint Lead Arranger in its capacity as such (to the extent not reimbursed
by Holdings or the Borrowers and without limiting the obligation of Holdings or
the Borrowers to do so), each in an amount equal to its Pro Rata Percentage
(based on its Revolver Commitments hereunder (or if such Revolver Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of its applicable outstanding Loans or participations in L/C
Disbursements, as applicable)) thereof, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or Joint Lead Arranger in any way relating to or
arising out of, the Revolver Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent or Joint Lead Arranger under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or Joint Lead Arranger’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

SECTION 8.16.     ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

140

--------------------------------------------------------------------------------

 

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that:

 

(i)     none of the Agent and each Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent and each Joint Lead Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Revolver Loans, the Letters of Credit, the Revolver Commitments or this
Agreement.

 

141

--------------------------------------------------------------------------------

 

 

The Administrative Agent and each Joint Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Revolver Loans, the
Letters of Credit, the Revolver Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.     Notices.

 

(a)     Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by fax or other electronic transmission,
(including.”pdf” or.”tif”) pursuant to the terms of this Agreement, as follows:

 

(i)     if to any Loan Party, to Generac Power Systems, Inc., Highway 59 and
Hillside Road, P.O. Box 8, Waukesha Wisconsin, 53187, attention York Ragen and
Joseph Kavalary, Telecopier: (262) 968-9372, Electronic Addresses:
york.ragen@generac.com and joe.kavalary@generac.com, with a copy to Sidley
Austin LLP, 2001 Ross Avenue, Suite 3600, Dallas, Texas 75201, Attention
Christopher C. Gleason, Telecopier: (214) 981-3400, Electronic Address:
cgleason@sidley.com;

 

(ii)     if to the Administrative Agent, to Bank of America, N.A., 135 S.
LaSalle, 9th Floor, Mail Code IL4-135-09-43, Attention: Brad Breidenbach,
Telecopier: (312) 992-6101, Electronic Address: brad.h.breidenbach@baml.com,
with a copy to Bank of America, N.A., 135 South LaSalle St., Chicago, IL, 60603,
Attention: Loan Administration Manager, Telecopier: (312) 453-2128, Electronic
Address: Abl_chicago_structure_team@bankofamerica.com;

 

(iii)     if to an Issuing Bank, to it at the address, fax number or electronic
address set forth separately in writing; or

 

(iv)     if to a Lender, to it at the address, fax number or electronic address
set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.

 

142

--------------------------------------------------------------------------------

 

 

(c)     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by fax or (to the extent permitted by paragraph (b) above) electronic means
or on the date five (5) Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

(d)     Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.

 

SECTION 9.02.     Survival of Agreement. All representations and warranties made
by the Loan Parties herein and in the other Loan Documents shall be considered
to have been relied upon by the Lenders and each Issuing Bank and shall survive
the making of the Loans, the execution and delivery of the Loan Documents and
the issuance of the Letters of Credit, and shall continue in full force and
effect until the Revolver Termination Date. Without prejudice to the survival of
any other agreements contained herein, obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit, and the termination of the Revolver
Commitments or this Agreement, limited in the manner set forth herein.

 

SECTION 9.03.     Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

 

SECTION 9.04.     Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as otherwise permitted by Section 6.05
the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     (i) Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one (1) or more Eligible Assignees (other than to any Disqualified
Institution or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolver
Commitments and the Revolver Loans at the time owing to it) (provided, however,
that pro rata assignments shall not be required and each assignment shall be of
a uniform, and not varying, percentage of all rights and obligations under and
in respect of any applicable Loan and any related Revolver Commitment) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

143

--------------------------------------------------------------------------------

 

 

(A)     the Lead Borrower, provided that no consent of the Lead Borrower shall
be required (i) if an Event of Default under Section 7.01(b) or (c), or (with
respect to the Lead Borrower only) Section 7.01(h) or (i)(i), (ii), (iii) or
(iv) has occurred and is continuing and (ii) if such assignment is to a Lender,
an Affiliate of a Lender or a Related Fund in respect of a Lender (for purposes
of clarity, it is understood that no assignment may be made to a Disqualified
Institution);

 

(B)     the Administrative Agent; and

 

(C)     the Issuing Bank and the Swingline Lender.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitments or Revolver Loans, the amount of the
Revolver Commitments or Revolver Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5.0 million, unless each of the Lead Borrower and the
Administrative Agent otherwise consent, provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Related Funds, if
any;

 

(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing and
recordation fee of $3,500; and

 

(C)     the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.

 

(iii)     Subject to acceptance and recording thereof pursuant to clause (b)(v)
below and subject to clause (f) below, from and after the effective date
specified in each Assignment and Acceptance the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05 as well as
any Fees accrued for its account and not yet paid). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section 9.04.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolver Commitments of, and principal amount
of the Revolver Loans and the LC Obligations owing to, each Lender or Issuing
Bank, as applicable, pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender (with respect to
any entry related to such Lender’s Loans), at any reasonable time and from time
to time upon reasonable prior notice.

 

144

--------------------------------------------------------------------------------

 

 

(v)     Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Eligible Assignee (subject to clause (f)), the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder) and any applicable tax forms, and
any written consent to such assignment required by clause (i) above, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).

 

(c)      (i) Any Lender may, without the consent of the Borrowers, the Swingline
Lender, the Issuing Bank or the Administrative Agent, sell participations to one
(1) or more banks or other entities (other than to any Disqualified Institution)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolver Commitments and
the Revolver Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to Section 9.04(a)(i)
or clauses (i) through (vi) of the first proviso to Section 9.08(b). Subject to
paragraph (c)(ii) of this Section 9.04, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations with respect thereto, it being
understood that any forms required to be provided pursuant to Section 2.17(e)
shall be provided to the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Revolver Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolver Commitments, Revolver Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Revolver Commitment,
Revolver Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

145

--------------------------------------------------------------------------------

 

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent expressly acknowledging such Participant may
receive a greater benefit. A Participant shall not be entitled to the benefits
of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) as though it were a Lender (it being understood that any forms
required to be provided pursuant to Section 2.17(e) shall be provided to the
applicable Lender).

 

(d)     Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrower, pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to a
Disqualified Institution or a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee (including any Eligible Assignee) for such Lender
as a party hereto.

 

(e)     The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)     If any assignment or participation under this Section 9.04 is made (or
attempted to be made) (i) to a Disqualified Institution or any Affiliate of a
Disqualified Institution, in each case without the Borrowers’ prior written
consent or (ii) to the extent the Borrowers’ consent is required under the terms
of this Section 9.04, to any other person without the Borrowers’ consent, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, (A) terminate the Revolver Commitments of such
Lender and repay all obligations of the Borrowers owing to such Lender relating
to the Revolver Loans and participations held by such Lender or participant as
of such termination date (in the case of any participation in any Revolver Loan,
to be applied to such participation), or (B) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
such Lender shall have received payment of an amount equal to the lesser of par
or the amount such Lender paid for such Revolver Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (ii) the Borrowers shall be liable to such
Lender under Section 2.16 if any Eurodollar Loan owing to such Lender is repaid
or purchased other than on the last day of the Interest Period relating thereto,
and (iii) such assignment shall otherwise comply with this Section 9.04
(provided that no registration and processing fee referred to in this
Section 9.04 shall be owing in connection with any assignment pursuant to this
paragraph). Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder to
an assignee as contemplated hereby in the circumstances contemplated by this
Section 9.04(f). Nothing in this Section 9.04(f) shall be deemed to prejudice
any rights or remedies the Borrowers may otherwise have at law or equity. Each
Lender acknowledges and agrees that the Borrowers would suffer irreparable harm
if such Lender breaches any of its obligations under Sections 9.04(a) or 9.04(d)
insofar as such Sections relate to any assignment, participation or pledge to a
Disqualified Institution or an Affiliate of a Disqualified Institution without
the Borrowers’ prior written consent. Additionally, each Lender agrees that the
Borrowers may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.04(f) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.

 

146

--------------------------------------------------------------------------------

 

 

(g)     If the Borrower wishes to replace all of the Revolver Loans or Revolver
Commitments with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders, instead of prepaying the Revolver Loans or
reducing or terminating the Revolver Commitments to be replaced to (i) require
the Lenders to assign the Revolver Loans or Revolver Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Revolver Loans or Revolver Commitments to be replaced shall be purchased at
par (allocated among the Lenders in the same manner as would be required if such
Revolver were being optionally prepaid or such Revolver Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Revolver Loans or Revolver
Commitments pursuant to the terms of the form of Assignment and Acceptance
attached hereto as Exhibit A, and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this paragraph (g)
are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

 

SECTION 9.05.     Expenses; Indemnity.

 

(a)     The Borrowers agree to pay within thirty (30) days of demand thereof
(together with backup documentation supporting such request) (i) all reasonable
out-of-pocket expenses (including Other Taxes) incurred by the Agents and Joint
Lead Arrangers in connection with the preparation of this Agreement and the
other Loan Documents, or by the Agents and Joint Lead Arrangers in connection
with the syndication of the Revolver Commitments or the administration of this
Agreement (including expenses incurred in connection with due diligence and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrowers and the reasonable out-of-pocket
fees, disbursements and charges for no more than one (1) outside counsel and, if
necessary one (1) local counsel in each material jurisdiction where Collateral
is located for such persons, taken as a whole) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Agents or Joint Lead Arrangers or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Revolver
Loans made or the Letters of Credit issued hereunder (including the reasonable
out-of-pocket fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Agents and the Joint Lead Arrangers, and, if necessary (x) the
reasonable out-of-pocket fees, charges and disbursements of one (1) local
counsel per relevant material jurisdiction and (y) in the case of an actual or
potential conflict of interest, the reasonable out-of-pocket fees, charges and
disbursements of one (1) additional counsel to all affected persons, taken as a
whole).

 

147

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers agree to indemnify, on a joint and several basis, the
Administrative Agent, the Joint Lead Arrangers, each Issuing Bank, each Lender
and each of their respective Affiliates, successors and assigns and the
directors, trustees, officers, employees, advisors, controlling persons and
agents of each of the foregoing (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable out-of-pocket costs and related expenses
(including reasonable out-of-pocket documented fees, charges and disbursements
of Cahill Gordon & Reindel LLP and, if necessary, one (1) local counsel in each
relevant material jurisdiction to the Agents or Joint Lead Arrangers, taken as a
whole, in each relevant jurisdiction and, in the case of an actual or potential
conflict of interest, one (1) additional counsel to all affected Indemnitees,
taken as a whole) incurred by or asserted against any Indemnitee arising out of,
relating to, or as a result of (i) the execution or delivery of this Agreement
or any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions (including the
payment of the Transaction Costs) and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or costs or related expenses
(x) are determined by a judgment of a court of competent jurisdiction to have
resulted by reason of the gross negligence, bad faith or willful misconduct of,
or material breach by, such Indemnitee, (y) arise out of any claim, litigation,
investigation or proceeding brought by such Indemnitee (or its Related Parties)
against another Indemnitee (or its Related Parties) (other than any claim,
litigation, investigation or proceeding brought by or against the Administrative
Agent, acting in its capacity as Administrative Agent) that does not involve any
act or omission of the Sponsor, any Borrower or any of their Subsidiaries and
arises out of disputes among the Lenders and/or their transferees. The Borrowers
shall not be liable for any settlement of any proceeding referred to in this
Section 9.05 effected without the Borrowers’ written consent (such consent not
to be unreasonably withheld or delayed); provided, however, that a Borrower
shall indemnify the Indemnitees from and against any loss or liability by reason
of such settlement if such Borrower was offered the right to assume the defense
of such proceeding and did not assume such defense or such proceeding was
settled with the written consent of such Borrower, subject to, in each case, a
Borrower’s right in this Section 9.05 to claim an exemption from such indemnity
obligations. A Borrower shall indemnify the Indemnitees from and against any
final judgment for the plaintiff in any proceeding referred to in this
Section 9.05, subject to a Borrower’s right in this Section 9.05 to claim an
exemption from such indemnity obligations. A Borrower shall not, without the
prior written consent of any Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnitee is a party and
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (i) includes an unconditional release of such Indemnitee (and its
Related Parties) from all liability or claims that are the subject matter of
such proceeding and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee (or its
Related Parties). To the extent permitted by applicable law, each party hereto
hereby waives for itself (and, in the case of a Borrower, for each other Loan
Party) any claim against any Loan Party, any Lender, any Administrative Agent,
any Lender Party, any Joint Lead Arrangers, and their respective affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each party hereto (and in the
case of a Borrower on behalf of each other Loan Party) hereby waive, release and
agree not to sue upon any such claim or any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor; provided that
nothing contained in this sentence shall limit such Borrower’s indemnity
obligations to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
termination of the Revolver Commitments, the expiration of any Letters of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Issuing Bank or any Lender. All amounts due
under this Section 9.05 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

 

148

--------------------------------------------------------------------------------

 

 

(c)     Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes other than Taxes
arising from a non-Tax claim.

 

(d)     Notwithstanding the foregoing paragraphs in this Section, if it is found
by a final, non-appealable judgment of a court of competent jurisdiction in any
such action, proceeding or investigation that any loss, claim, damage, liability
or cost or related expense of any Indemnitee has resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Parties) or a material breach of the Loan Documents by such Indemnitee
(or any of its Related Parties), such Indemnitee will repay such portion of the
reimbursed amounts previously paid to such Indemnitee under this Section that is
attributable to expenses incurred in relation to the set or omission of such
Indemnitee which is the subject of such finding.

 

SECTION 9.06.     Right of Set-off. If an Event of Default shall have occurred
and be continuing, upon the written consent of the Administrative Agent or the
Required Lenders, each Lender and each Issuing Bank is hereby authorized,
subject to Section 2.18(g), at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of Holdings, any Borrower or any Subsidiary Loan Party
(and such Lender or Issuing Bank will provide prompt notice to such Loan Party)
against any of and all the obligations of Holdings or the Borrowers now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have. Notwithstanding the foregoing, no amounts set off from
any Loan Party shall be applied to Excluded Swap Obligations of such Loan Party.

 

SECTION 9.07.     Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.     Waivers; Amendment.

 

(a)     No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

 

149

--------------------------------------------------------------------------------

 

 

(b)     Except as provided in Section 2.22 with respect to any Revolver
Commitment Increase, Section 2.23 with respect to any Extension and
Section 9.08(d) with respect to any Replacement Revolver Facility, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrowers
and the Required Lenders and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

 

(i)     decrease or forgive the principal amount of, or extend the final
maturity date of, or decrease the rate of interest on, any Revolver Loan or any
L/C Disbursement, or extend the stated expiration of any Letter of Credit beyond
the Revolver Termination Date, without the prior written consent of each Lender
directly and adversely affected thereby; provided, that (x) consent of Required
Lenders shall not be required for any waiver, amendment or modification
contemplated by this clause (i), (y) any amendment to the Consolidated Fixed
Charge Coverage Ratio or the component definitions thereof shall not constitute
a reduction in the rate of interest for purposes of this clause (i) and (z) that
waiver or reduction of a post-default increase in interest shall be effective
with the consent of the Required Lenders (and shall not require the consent of
each directly and adversely affected Lender),

 

(ii)     increase the Revolver Commitment of any Lender (other than with respect
to any Revolver Commitment Increase to which such Lender has agreed) without the
prior written consent of such affected Lender (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in the aggregate Revolver Commitments shall
not constitute an increase of the Revolver Commitments of any Lender),

 

(iii)     extend the Revolver Commitment of any Lender or decrease the Unused
Line Fees or Issuing Bank Fees without the prior written consent of such Lender
or Issuing Bank, as applicable (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Revolver
Commitments shall not constitute an increase or extension of maturity);
provided, that (x) consent of Required Lenders shall not be required for any
waiver, amendment or modification contemplated by this clause (iii) and (y) any
amendment to the Consolidated Fixed Charge Coverage Ratio or the component
definitions thereof shall not constitute a reduction in the Unused Line Fees for
purposes of this clause (iii),

 

(iv)     except to the extent necessary to give effect to the express intentions
of this Agreement (including Sections 2.22, 2.23, 9.04 and 9.08(d)), which, in
respect of any amendment or modification to effect such express intentions,
shall be effective with the consent of the Required Lenders, amend or modify the
provisions of Section 2.18(b) or (c) of this Agreement in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender,

 

150

--------------------------------------------------------------------------------

 

 

(v)     amend or modify the provisions of Section 7.02, Sections 9.08(a), (b) or
(c) or reduce the voting percentage set forth in the definition of “Required
Lenders” or “Supermajority Lenders,” without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that any
Revolver Commitment Increase, Extended Revolver Commitments (and the related
credit exposure), any Replacement Revolver Facility and additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Revolver Loans and
Revolver Commitments are included on the Closing Date),

 

(vi)     release all or substantially all the Collateral (it being understood
that a transaction permitted under Section 6.05 shall not constitute a release
of all or substantially all of the Collateral), or release all or substantially
all of the value of the Guarantees (except as otherwise permitted herein
(including in connection with a transaction permitted under Section 6.05) or in
the other Loan Documents) under the Collateral Agreement, unless, in the case of
a Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,

 

(vii)     without the prior written consent of the Supermajority Lenders, change
the definition of the terms “Availability,” “U.K. Borrowing Base” or “U.S.
Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Account,” “Eligible Inventory” and
“Eligible In-Transit Inventory”) if, as a result thereof, the amounts available
to be borrowed by the Borrowers would be increased; provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Availability Reserves or to add Accounts and Inventory acquired
in a Permitted Business Acquisition to the Borrowing Base as provided herein,

 

(viii)     without the prior written consent of the Supermajority Lenders,
increase the percentages set forth in the term “U.S. Borrowing Base” or add any
new classes of eligible assets thereto,

 

(ix)     amend the definition of “Alternative LC Currency” without the prior
written consent of each Lender, or

 

(x)     without the prior written consent of the Required Tranche Lenders,
adversely affect the rights of Lenders under such Tranche in respect of payments
hereunder in a manner different than such amendment affects other Tranche,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank acting as such at the effective date of
such agreement or the Swingline Lender, as applicable. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
successor or assignee of such Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Revolver Commitments
of such Lender may not be increased or extended without the consent of such
Lender and (y) the principal and accrued and unpaid interest of such Lender’s
Loans shall not be reduced or forgiven without the consent of such Lender.

 

151

--------------------------------------------------------------------------------

 

 

(c)     Without the consent of the Syndication Agents or any Joint Lead Arranger
or Lender or Issuing Bank, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(d)     Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Revolver Facility (as defined below) to
permit the refinancing, replacement or modification of all of the Revolver
Facility or Revolver Commitment Increase (such Loans, the “Replaced Revolver
Facility”) with a replacement revolving facility hereunder (“Replacement
Revolver Facility”); provided, that (i) the aggregate amount of such Replacement
Revolver Facility shall not exceed the aggregate principal amount of such
Replaced Revolver Facility (plus (x) the amount permitted under any basket
hereunder and plus (y) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (ii) the terms of any Replacement Revolver
Facility are, as of the date of incurrence of such Replacement Revolver
Facility, not (excluding pricing, fees, rate floors, premiums and optional
prepayment or redemption terms), taken as a whole, materially more favorable to
the lenders providing such Replacement Revolver Facility than those applicable
to the Replaced Revolver Facility (other than any covenants or other provisions
applicable only to periods after the Revolver Termination Date) and (iii) any
Lender or, with the consent of the Borrowers and, to the extent such consent
would be required under Section 9.04 with respect to an assignment of Revolver
Loans or Revolver Commitment to such person, the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender (which consent shall not be
unreasonably withheld), any additional bank, financial institution or other
entity may provide such Replacement Revolver Facility.

 

(e)     Notwithstanding anything to the contrary contained in this Section 9.08
or any Loan Document, (i) the Borrowers and the Administrative Agent may,
without the input or consent of any other Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrowers and the Administrative Agent to effect the provisions
of Sections 2.21, 2.22, 2.23, 9.04(f) or 9.08(d), (ii) if the Administrative
Agent and the Borrowers have jointly identified an obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrowers shall be permitted to
amend such provision and (iii) guarantees, collateral security documents and
related documents executed by Parent, Holdings or Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented or waived without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

SECTION 9.09.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate on any Revolver Loan
or participation in any L/C Disbursement, together with all fees and charges
that are treated as interest under applicable law (collectively, the “Charges”),
as provided for herein or in any other document executed in connection herewith,
or otherwise contracted for, charged, received, taken or reserved by any Lender
or any Issuing Bank shall exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by such Lender
in accordance with applicable law, the rate of interest payable hereunder,
together with all Charges payable to such Lender or such Issuing Bank shall be
limited to the Maximum Rate, provided that such excess amount shall be paid to
such Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.

 

152

--------------------------------------------------------------------------------

 

 

SECTION 9.10.     Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto, and their respective successors and assigns
permitted hereunder, any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 9.12.     Severability. In the event any one (1) or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.     Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one (1) contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission or other electronic transmission
(including by.”pdf” or.”tif”) shall be as effective as delivery of a manually
signed original.

 

153

--------------------------------------------------------------------------------

 

 

SECTION 9.14.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.     Jurisdiction; Consent to Service of Process.

 

(a)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender, the Administrative Agent or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings, any Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

 

(b)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)     Each of the parties hereto agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested at its address provided in Section 9.01 agrees that
service as so provided in is sufficient to confer personal jurisdiction over the
applicable credit party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

 

154

--------------------------------------------------------------------------------

 

 

SECTION 9.16.     Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrowers and the other Loan Parties furnished to it
by or on behalf of Holdings, the Borrowers or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by any such party, (b) has been independently developed
by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or relying on any such information, (c) was available to such
Lender, such Issuing Bank or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, any Borrower
or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Revolver Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16 and such Lender, such Issuing
Bank and such Agent shall be responsible for its Affiliates’ compliance with
this Section except to the extent such Affiliate shall sign a written
confidentiality agreement in favor of the Borrowers), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, self-regulatory authorities (including the National
Association of Insurance Commissioners) or of any securities exchange on which
securities of the disclosing party or any affiliate of the disclosing party are
listed or traded (in which case such Lender, such Issuing Bank or such Agent
will promptly notify the Borrowers, in advance, to the extent permitted by
applicable law or the rules governing the process requiring such disclosure
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) and shall use its commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (B) as part of the reporting or review procedures to,
or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies,
affiliates, auditors, assignees, transferees and participants (so long as each
such person shall have been instructed to keep the same confidential in
accordance with provisions not less restrictive than this Section 9.16 and such
Lender, such Issuing Bank and such Agent shall be responsible for its
Affiliates’ compliance with this Section; provided that no such disclosure shall
be made by such Lender, such Issuing Bank or such Agent or any of their
respective Affiliates to any such person that is a Disqualified Institution),
(D) in order to enforce its rights under any Loan Document in a legal proceeding
(in which case it shall use commercially reasonable efforts to ensure that any
such information so disclosed is accorded confidential treatment), (E) to any
pledgee under Section 9.04(d) or any other existing or prospective assignee of,
or existing or prospective Participant in, any of its rights under this
Agreement (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16 or other provisions at least
as restrictive as this Section 9.16), in each case other than a Disqualified
Institution, (F) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16), and
(G) with the consent of the Borrowers. In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents
and any Swap Agreement to which a Lender is a party.

 

SECTION 9.17.     Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of any
assets or all or any portion of any of the Equity Interests or assets of any
Subsidiary Loan Party to a person that is not (and is not required to become) a
Loan Party in each case in a transaction not prohibited by Section 6.05 or in
connection with an Unrestricted Subsidiary Designation or in connection with a
pledge of the Equity Interests of joint ventures permitted by Section 6.02, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrowers and at the Borrowers’
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party in a transaction permitted by
Section 6.05 or in connection with an Unrestricted Subsidiary Designation and as
a result of which such Subsidiary Loan Party would cease to be a Restricted
Subsidiary, terminate such Subsidiary Loan Party’s obligations under its
Guarantee. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of. At the request of
the Borrowers, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) (i) subordinate any Lien granted to the
Administrative Agent (or any sub-agent or collateral agent) under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 6.02(a), (c)(i), (i), (v), (z), (aa), (ff) and (gg) and (ii) enter into
intercreditor arrangements contemplated by Sections 6.01(g) and (o),
Sections 6.02(b), (c), (v) and (z) and the definition of “Permitted Refinancing
Indebtedness.”

 

155

--------------------------------------------------------------------------------

 

 

SECTION 9.18.     USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the USA
PATRIOT Act.

 

SECTION 9.19.     U.K. “Know your customer” checks.

 

(a)     If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date; (ii) any change in the status of the U.K. Borrower after the Closing Date;
or (iii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer, obliges the Agent or any Lender (or, in the case of
paragraph (iii) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the U.K. Borrower shall
promptly upon the request of any Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
any Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for such Agent, such Lender or, in the case of
the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents; and

 

(b)     Each Lender shall promptly upon the request of the supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by any Agent (for itself) in order for that Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

 

SECTION 9.20.     Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or any Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

SECTION 9.21.     Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolver Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

156

--------------------------------------------------------------------------------

 

 

SECTION 9.22.     Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.23.     Acknowledgements. Each of Holdings and each Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Lender Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Lender Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Lender Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Lender Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Lender Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Lender Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Lender Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Lender
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Lender Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Lender Parties or among the Loan Parties and the Lender
Parties.

 

SECTION 9.24.     Lender Action. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) the authority to enforce
rights and remedies hereunder and under the other Security Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof and (iii) in the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold in any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

 

157

--------------------------------------------------------------------------------

 

 

SECTION 9.25.     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

SECTION 9.26.     Nature of Borrowers’ Obligations.

 

(a)     Notwithstanding anything to the contrary herein, the U.S. Borrowers
shall have joint and several liability in respect of all Obligations hereunder
and under any other Loan Document to which any Borrower is a party, without
regard to any defense (other than the defense of payment), setoff or
counterclaim which may at any time be available to or be asserted by any other
Loan Party against the Lenders, or by any other circumstance whatsoever (with or
without notice to or knowledge of the Borrowers) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers’
liability hereunder, in bankruptcy or in any other instance, and such
Obligations of the Borrowers shall not be conditioned or contingent upon the
pursuit by the Lenders or any other person at any time of any right or remedy
against the Borrowers or against any other person which may be or become liable
in respect of all or any part of the Obligations or against any Collateral or
Guarantee therefor or right of offset with respect thereto. The Borrowers hereby
acknowledge that this Agreement is the independent and several obligation of
each U.S. Borrower (regardless of which Borrower shall have delivered a
Borrowing Request) and may be enforced against each U.S. Borrower separately,
whether or not enforcement of any right or remedy hereunder has been sought
against any other Borrower. Each U.S. Borrower hereby expressly waives, with
respect to any of the Loans made to any other Borrower hereunder and any of the
amounts owing hereunder by such other Loan Parties in respect of such Loans,
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against such other Loan Parties under this
Agreement or any other agreement or instrument referred to herein or against any
other person under any other guarantee of, or security for, any of such amounts
owing hereunder. Further, the provisions of the Collateral Agreement set forth
in Sections 2 thereof are hereby incorporated by reference and shall be deemed
to apply to the Obligations of the U.S. Borrowers mutatis mutandis as if set
forth herein.

 

158

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary herein, the obligations of the
U.K. Borrower hereunder are, in all cases, several with respect to the U.K.
borrowings only and not joint and the U.K. Borrower shall not be responsible for
the failure of any other Borrower to make any payments hereunder or under any
other Loan Document, as applicable.

 

SECTION 9.27.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.28.     Amendment and Restatement of Original Credit Agreement.

 

(a)     This Agreement does not extinguish the obligations for the payment of
money outstanding under the Original Credit Agreement or discharge or release
the obligations under the Original Credit Agreement. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Credit Agreement or the other Loan Documents, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Guarantor under the
Original Credit Agreement from any of its obligations and liabilities
outstanding thereunder, as modified hereby. Each Guarantor hereby confirms and
agrees that, except as modified or amended and restated hereby or by a Loan
Document or other instruments executed concurrently herewith, each “Loan
Document” (as defined in the Original Credit Agreement) to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the Restatement Date all
references in any such Loan Document to the “Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Original Credit Agreement
shall mean this Agreement.

 

159

--------------------------------------------------------------------------------

 

 

(b)     Each Guarantor (a) consents to the amendment and restatement of the
Original Credit Agreement by this Agreement; (b) acknowledges and agrees that
its obligations under each of the “Loan Documents” (as defined in the Original
Credit Agreement) owing to each lender thereunder that is also a Lender
hereunder shall be in respect of the obligations of the U.S. Borrowers under
this Agreement and the other Loan Documents; and (c) reaffirms all of its
obligations under each “Loan Document” (as defined in the Original Credit
Agreement) and each other Loan Document and all other Secured Obligations,
reaffirms its prior grants and the validity of Liens on the Collateral to secure
the Secured Obligations and with respect to each of the Guarantors, its
guarantee of the Secured Obligations. Each Loan Party hereby expressly
acknowledges that the amendment and restatement of the Original Credit Agreement
by this Agreement does not (i) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Secured
Obligations, whether heretofore or hereafter incurred; or (ii) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens. Each Loan Party hereby confirms and agrees that all
outstanding principal, interest and fees and other obligations under the
Original Credit Agreement immediately prior to the Restatement Date shall, to
the extent not paid on the Restatement Date, from and after the Restatement
Date, be, without duplication, Secured Obligations owing and payable pursuant to
this Agreement and the other Loan Documents as in effect from time to time,
shall accrue interest thereon as specified in this Agreement, and shall be
secured by this Agreement and the other Loan Documents; provided, however, that
notwithstanding anything to the contrary herein, the U.K. Borrower shall not be
included in the definition of “Loan Parties” with respect to any reaffirmation
contained herein in respect of guarantees provided and/or security interests
pledged in Collateral.

 

(c)     On the Restatement Date, each Lender party to the Original Credit
Agreement immediately prior to the Restatement Date (each, an “Existing Lender”)
will automatically and without further act be deemed to have assigned to each
Lender party to this Agreement as of the Restatement Date (each, a “Restatement
Date Lender”), and each such Restatement Date Lender will automatically and
without further act be deemed to have assumed, a portion of such Existing
Lender’s Revolver Loans outstanding immediately prior to the Restatement Date
(“Existing Revolver Loans”) and participations under the Original Credit
Agreement in outstanding Letters of Credit (if any are outstanding on the
Restatement Date) and Swingline Loans (if any are outstanding on the Restatement
Date) such that, after giving effect to each such deemed assignment and
assumption of Existing Revolver Loans and participations, the percentage of the
aggregate outstanding (i) Revolver Loans, (ii) participations under this
Agreement in Letters of Credit and (iii) participations under this Agreement in
Swingline Loans held by each Lender (including each such Restatement Date
Lender) will equal the percentage of the aggregate Revolver Commitments of all
Lenders represented by such Lender’s Revolver Commitment as of the Restatement
Date.

 

[Signature Pages Follow]

 

160

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the Restatement Date.

 

 

GENERAC HOLDINGS INC., as Parent (for purposes of Section 9.28(b) only),

              By:       Name:   York A. Ragen     Title:     Chief Financial
Officer

 

 

  GENERAC ACQUISITION CORP., as Holdings               By:       Name:   York A.
Ragen     Title:     Chief Financial Officer

 

 

  GENERAC POWER SYSTEMS, INC., as Lead Borrower               By:       Name: 
 York A. Ragen     Title:     Chief Financial Officer

 

  

  GENERAC HOLDINGS UK LIMITED, as U.K. Borrower               By:      
Name:   York A. Ragen     Title:     Chief Financial Officer           MAC, INC.
  ROUTE 22A & 1 MAIN LLC   CHP HOLDINGS, INC.   COUNTRY HOME PRODUCTS, INC.

 

 

  By:       Name:   York A. Ragen     Title:     Chief Financial Officer

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

  GENERAC MOBILE PRODUCTS, LLC               By:       Name:   York A. Ragen    
Title:     Secretary and Treasurer

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

  BANK OF AMERICA, N.A., as Lender and as Administrative Agent               By:
      Name:     Title:

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

  BANK OF AMERICA, N.A. (acting through its London branch), as a Lender        
      By:       Name:     Title:

  

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

  [ ], as a Lender         By:       Name:     Title:

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit and
Swingline Loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1. Assignor: ______________________       2. Assignee: ______________________
[and is an Affiliate of [Identify Lender]]       3. Lead Borrower: GENERAC POWER
SYSTEMS, INC.       4. Administrative Agent: BANK OF AMERICA, N.A.,     as the
administrative agent under the Credit Agreement       5. Credit Agreement: The
Second Amended and Restated Credit Agreement dated as of June 12, 2018, among
the Lead Borrower, GENERAC ACQUISITION CORP., a Delaware corporation
(“Holdings”), GENERAC HOLDINGS UK LIMITED, a company incorporated in England and
Wales (the “U.K. Borrower”), the Domestic Subsidiaries of the Lead Borrower
listed on the signature pages thereto, as borrowers (and together with the Lead
Borrower and the U.K. Borrower, collectively, the “Borrowers”), the lenders
party thereto from time to time, the Administrative Agent and the other agents
named therein.

 

 

--------------------------------------------------------------------------------

 

 

6. Assigned Interest:  

     

Class of Commitment1

 

Aggregate Amount of

Commitment

for all Lenders

 

Amount of Commitment

Assigned

 

Percentage Assigned of
Commitment2

 

 

$______________

 

$______________

 

____________%

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.

Notice and Wire Instructions:

 

 

 

[NAME OF ASSIGNOR]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

__________________________________________________

_________________________

Attention:

Telecopier:

 

 

 

 

Wire Instructions:

 

 

 

[NAME OF ASSIGNEE]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

 

 

 

Wire Instructions:

 

--------------------------------------------------------------------------------

1 U.S. Revolver Commitments and U.K. Revolver Commitments must be assigned pro
rata.

 

2 Set forth, to at least 9 decimals, as a percentage of the Revolver Commitments
of all Lenders thereunder.

 

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNOR     [NAME OF ASSIGNOR]                 By:         Name:       Title:
            ASSIGNEE     [NAME OF ASSIGNEE]                     By:        
Name:       Title:  

 

[Consented to and]3 Accepted:

 

[BANK OF AMERICA, N.A.,
as Administrative Agent

 

By: _________________________________

Name:

Title:]

 

[Consented to:]4

 

[GENERAC POWER SYSTEMS, INC.

 

By: _________________________________

Name:

Title:]

 

[Consented to:]5

 

[BANK OF AMERICA, N.A.,
as Issuing Bank and/or Swingline Lender

 

By: _________________________________

Name:

Title:]

 

--------------------------------------------------------------------------------

3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4To be added only if the consent of the Lead Borrower is required by the terms
of the Credit Agreement.

 

5To be added only if the consent of each Issuing Bank and/or Swingline Lender is
required by the terms of the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT

 

1.

Representations and Warranties.

 

 

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Credit Document.

 

 

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender or Issuing Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender or Issuing Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender or Issuing Bank
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender or Issuing Bank, (v) if it is a Foreign
Lender, attached to the Assignment is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee and (vi) it is not a Disqualified Institution; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender or Issuing Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender or Issuing Bank.

 

 

--------------------------------------------------------------------------------

 

 

2.           U.K. Revolver Commitment. Where this Assignment and Acceptance
concerns, in full or in part, any U.K. Revolver Commitment or U.K. Revolver
Loan, the assignee must confirm or delete the following (as appropriate):

 

 

2.1

The assignee confirms, for the benefit of the Administrative Agent and without
any liability to any Loan Party that it is [a U.K. Qualifying Lender (other than
a Treaty Lender)] / [a Treaty Lender] / [not a U.K. Qualifying Lender].6

 

 

2.2

[The assignee confirms that the person beneficially entitled to interest payable
to that Lender in respect of an advance under a U.K. Revolver Loan is either (a)
a company resident in the U.K. for U.K. tax purposes, (b) a partnership each
member of which is (A) a company so resident in the U.K., or (B) a company not
so resident in the U.K. which carries on a trade in the U.K. through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA, or (c) a company not so resident in the U.K. which carries on a trade in
the U.K. through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.] 7

 

 

2.3

[The assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [●]) and it is tax resident in [●]8, so that
interest payable to it by borrowers is generally subject to full exemption from
U.K. withholding tax, and requests that the Lead Borrower notify the U.K.
Borrower that it wishes that scheme to apply to the Agreement.]9

 

--------------------------------------------------------------------------------

6 Delete as applicable – each assignee is required to confirm which of these
three categories it falls within.

 

7 Include only if assignee is a non-bank Lender – i.e. falls within sub-section
(a)(ii) of the definition of U.K. Qualifying Lender.

 

8 Insert jurisdiction of tax residence.

 

9 Include if assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.

Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

 

3.1

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

4.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 

 

--------------------------------------------------------------------------------

 

 

FORM OF Administrative Questionnaire

 

I. Name(s) of the Borrower(s):

       

II. Legal Name of Lender for Signature Page:

       

III. Name of Lender for any eventual tombstone:

                 

IV. Legal Address:

                                                                               
       

V. Contact Information:

     

Credit Contact

 

Operations Contact

 

Legal Counsel

   

Name:

             

Title:

             

Address:

                                             

Telephone:

             

Facsimile:

             

Email: Address:

                   

VI. Lender’s Wire Payment Instructions:

         

Pay to:

         

(Name of Lender)

       

(ABA#)

(City/State)

     

(Account #)

(Account Name)

                     

VII. Organizational Structure:

             

Foreign Branch, organized under which laws etc.

       

Lender’s Tax ID:

               

Tax withholding Form Attached (For Foreign Buyers)

[      ]

Form W-9

[      ]

Form W-8

[      ]

Form 4224 effective: 

 

 

--------------------------------------------------------------------------------

 

 

[      ]

Form 1001

[      ]

W/Hold                         % Effective 

[___]

Form 4224 on file with Administrative Agent from previous current year’s
transaction

   

VIII. Payment Instructions:

               

Servicing Site:

 

                                                                           

Pay To:

 

                                                                           

IX. Name of Authorized Officer:

       

Name:

       

Signature:

       

Date:

               

X. Institutional Investor Sub-Allocations

 

Institution Legal Name:

   

Fund Manager:

   

Sub-Allocations:

   

Exact Legal Name

(for documentation

purposes)

 

Sub-Allocation

(Indicate US$)

 

Direct Signer to

Credit
Agreement

(Yes / No)

 

Purchase by

Assignment

(Yes / No)

 

Date of Post Closing

Assignment

 

1.

                 

2.

                 

3.

                 

4.

                 

5.

                 

6.

                 

7.

                 

Total

                 

 

 

--------------------------------------------------------------------------------

 

 

Special Instructions

       

 

Please return this form, by fax, to the attention of [              ], fax [   
          ], no later than 5:00 p.m. New York City time, on [              ],
20[   ].

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF BORROWING REQUEST

 

 

Bank of America, N.A., as Administrative Agent for the lenders referred to
below,

One Bryant Park

New York, New York 10036
Attention: [_______]

 

[_____] [__], [20__]

 

Ladies and Gentlemen:

 

The undersigned [GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead
Borrower”)][GENERAC HOLDINGS UK LIMITED, a company incorporated in England and
Wales (the “U.K. Borrower”)]10 refers to the Second Amended and Restated Credit
Agreement dated as of June 12, 2018 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), [GENERAC HOLDINGS UK LIMITED, a company incorporated
in England and Wales (the “U.K. Borrower”)][GENERAC POWER SYSTEMS, INC., a
Wisconsin corporation (the “Lead Borrower”)], [the Lead Borrower][the U.K.
Borrower], the Domestic Subsidiaries of the Lead Borrower listed on the
signature pages thereto, as borrowers (and together with the Lead Borrower and
the U.K. Borrower, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”) and the other agents
named therein. Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The [Lead][U.K.]
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection with that request sets forth below the terms on which such Borrowing
is requested to be made:

 

(A) Borrower              (B) Date of Borrowing (which is a Business Day)      
      (C) Aggregate Amount of Borrowing11             (D) Type of Borrowing12   
 

 

--------------------------------------------------------------------------------

10 Insert applicable borrower.

 

11 For non-Swingline Loans, not less than $1,000,000 and in an integral multiple
of $500,000, but in any event not exceeding the available Revolver Commitment at
such time.  For Swingline Loans, not less than $250,000 and in an integral
multiple of $250,000, but in any event not exceeding the available Revolver
Commitment at such time.

 

12Specify Eurodollar Borrowing, European Base Rate Borrowing or ABR Borrowing.

 

 

--------------------------------------------------------------------------------

 

 

(E) Type of Loan13             (F) Interest Period and the last day Thereof14  
          (G) Funds are requested to be disbursed to a Borrower’s account with
_____________ (Account No. _________________).         (H) Currency of the
Borrowing    

    

[Remainder of page intentionally left blank]

 

 

 

The [Lead Borrower][U.K. Borrower] hereby represents and warrants to the
Administrative Agent and the Lenders that, on the date of the requested
Borrowing, the conditions to lending specified in Section[s] [4.01 and] 15 4.02
of the Credit Agreement have been satisfied.

 

 

 

 

[GENERAC POWER SYSTEMS, INC., as Lead Borrower]

[GENERAC HOLDINGS UK LIMITED, as U.K. Borrower]

        By:           Name:   Title:

 

--------------------------------------------------------------------------------

13 Specify US Revolver Loans or U.K. Revolver Loan

 

14To be an Interest Period contemplated by definition of “Interest Period” in
the Credit Agreement (with respect to Eurodollar Borrowings only).

 

15 Insert for Borrowing on the Restatement Date

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF INTEREST ELECTION REQUEST

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 12, 2018 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GENERAC ACQUISITION CORP., a Delaware corporation (“Holdings”),
GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead Borrower”),
GENERAC HOLDINGS UK LIMITED, a company incorporated in England and Wales (the
“U.K. Borrower”), the Domestic Subsidiaries of the Lead Borrower listed on the
signature pages thereto, as borrowers (and together with the Lead Borrower and
the U.K. Borrower, collectively, the “Borrowers”), the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) and the other agents named
therein.

 

Pursuant to Section 2.07 of the Credit Agreement, the [Lead Borrower][U.K.
Borrower] desires to convert or to continue the following Loans, each such
conversion and/or continuation to be effective as of __/__/20__:

 

[Applicable

Currency]

[___,___,___]

 

Eurocurrency Base Rate Borrowing to be continued with Interest Period of 1
month.

   

$[___,___,___]

 

Eurodollar Borrowing to be continued with Interest Period of ____ month(s).

             

$[___,___,___]

 

ABR Borrowing to be converted to a Eurodollar Borrowing with Interest Period of
____ month(s).

             

$[___,___,___]

 

Eurodollar Borrowing to be converted to ABR Borrowing.

   

 

 

The [Lead Borrower][U.K. Borrower] hereby certifies that as of the date hereof,
no event has occurred and is continuing or would result from the consummation of
the conversion and/or continuation contemplated hereby that would constitute an
Event of Default.

 

 

Date: __/__/20__

[GENERAC POWER SYSTEMS, INC.,
as Lead Borrower

         

By: __________________________

 

Name:

Title:     ]

 

 

--------------------------------------------------------------------------------

 

 

 

 

[GENERAC HOLDINGS UK LIMITED,
as U.K. Borrower

               

By: __________________________

 

Name:

Title:     ]16

 

 

--------------------------------------------------------------------------------

16 To be signed by Lead Borrower or U.K. Borrower, as applicable

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[Reserved]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE
[_], 20[  ]

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF GENERAC POWER SYSTEMS, INC., IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

 

1.  I am the chief financial officer of GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”) and GENERAC POWER SYSTEMS, INC., a Wisconsin
corporation (the “Lead Borrower”).

 

2.  Reference is made to the Second Amended and Restated Credit Agreement dated
as of June 12, 2018 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Lead Borrower, Holdings, GENERAC HOLDINGS UK LIMITED, a company
incorporated in England and Wales (the “U.K. Borrower”), the Domestic
Subsidiaries of the Lead Borrower listed on the signature pages thereto, as
borrowers (and together with the Lead Borrower and the U.K. Borrower,
collectively, the “Borrowers”), the Subsidiaries of the Lead Borrower from time
to time party thereto, as guarantors (the “Guarantors”), the lenders party
thereto from time to time, BANK OF AMERICA, N.A., as administrative agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”) and the other agents named therein. Terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

3.  I have reviewed, or caused to be reviewed under my supervision, the terms of
Article III and Article IV of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto.

 

4.  Based upon my review described in paragraph 3 above, I certify that as of
the date hereof, after giving effect to the Restatement Date and immediately
following the making of the Revolver Loans on the Restatement Date and after
giving effect to the application of the proceeds of the Revolver Loans, (i) the
fair value of the assets of Holdings, the Lead Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of Holdings, the
Lead Borrower and its Subsidiaries on a consolidated basis, respectively; (ii)
the present fair saleable value of the property of Holdings, the Lead Borrower
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of Holdings, the Lead
Borrower and its Subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) Holdings,
the Lead Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Restatement Date.

 

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications are made and delivered as of the date first written
above.

 

 

  GENERAC POWER SYSTEMS, INC.,     as Lead Borrower             By:        
Name:       Title:  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF SUBORDINATION PROVISIONS

 

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 12, 2018 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead
Borrower”), GENERAC ACQUISITION CORP., a Delaware corporation (“Holdings”),
GENERAC HOLDINGS UK LIMITED, a company incorporated in England and Wales (the
“U.K. Borrower”), the Domestic Subsidiaries of the Lead Borrower listed on the
signature pages thereto, as borrowers (and together with the Lead Borrower and
the U.K. Borrower, collectively, the “Borrowers”), the Lenders party thereto
from time to time, BANK OF AMERICA, N.A., as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
and the other agents named therein. Terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

A.

[Defined terms to be included]:

 

“Cash Management Agreement” shall mean any agreement evidencing Cash Management
Obligations entered into by (i) the Lead Borrower or any of its Restricted
Subsidiaries and (ii) a counterparty thereto that is designated by the Lead
Borrower as a Lender Counterparty.

 

“Designated Senior Debt” means:

 

(1)     any Indebtedness outstanding under the Loan Documents, Cash Management
Agreements, Swap Agreements and any Permitted Refinancing Indebtedness in
respect thereof; and

 

(2)     any other Senior Debt permitted under the [applicable debt instrument],
and that has been designated by the Lead Borrower as “Designated Senior Debt.”

 

“Obligations” means: any principal, premium, if any, interest, including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or its Subsidiaries whether or not a
claim for post-filing interest is allowed in such proceedings, penalties, fees,
charges, expenses, indemnifications, reimbursement obligations, damages,
including liquidated damages, guarantees and other liabilities or amounts
payable under the documentation governing any Indebtedness or in respect
thereof; but excluding contingent indemnification and reimbursement obligations
which are not due and payable.

 

“Permitted Junior Securities” means:

 

(1)     Equity Interests in the Lead Borrower, Holdings, any Subsidiary Loan
Party, or any other business entity provided for by a plan of reorganization
with respect to such person which has been confirmed by a bankruptcy court of
competent jurisdiction; or

 

(2)     debt securities of the Lead Borrower, Holdings, any Subsidiary Loan
Party, or any other business entity provided for by a plan of reorganization
with respect to such person which has been confirmed by a bankruptcy court of
competent jurisdiction that (i) has a maturity date at least 180 days later than
the Final Maturity Date and (ii) are subordinated, substantially the same extent
as, or to a greater extent than, the Subordinated Debt is subordinated to Senior
Debt under the these subordination provisions, to all Senior Debt and any debt
securities issued in exchange for Senior Debt.

 

 

--------------------------------------------------------------------------------

 

 

“Senior Debt” means:

 

(1)     all Indebtedness of the Lead Borrower, Holdings or any Subsidiary Loan
Party outstanding under any of the Loan Documents, the Cash Management
Agreements, and the Swap Agreements;

 

(2)     any other Indebtedness of the Lead Borrower, Holdings or any Subsidiary
Loan Party permitted to be incurred under the terms of the [applicable debt
instrument], unless the instrument under which such Indebtedness is incurred
expressly provides that it is on a parity with or subordinated in right of
payment to the Subordinated Debt; and

 

(3)     all Obligations with respect to the items listed in the preceding
clauses (1) and (2) (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Lead Borrower or
its Subsidiaries whether or not a claim for post-filing interest is allowed in
such proceedings).

 

Notwithstanding anything to the contrary in the preceding, Senior Debt will not
include:

 

(1)     any liability for federal, state, local or other taxes owed or owing by
Lead Borrower, Holdings or any Subsidiary or Affiliate thereof;

 

(2)     any trade payables;

 

(3)     the portion of any Indebtedness that is incurred in violation of the
[applicable debt instrument]; or

 

(4)     Indebtedness which is classified as non-recourse in accordance with GAAP
or any unsecured claim arising in respect thereof by reason of the application
of section 1111(b)(1) of the Bankruptcy Code.

 

“Subordinated Debt” means: indebtedness incurred under the [applicable debt
instrument].

 

“Swap Agreements” shall mean any agreement evidencing obligations under Swap
Agreements entered into by: (i) the Lead Borrower or any of its Restricted
Subsidiaries and (ii) a counterparty thereto that is designated by the Lead
Borrower as a Lender Counterparty.

 

 

--------------------------------------------------------------------------------

 

 

B.

Subordination

 

The payment of principal, interest and premium and liquidated damages, if any,
on the Subordinated Debt will be subordinated in right of payment to the
indefeasible prior payment in full of all Senior Debt of the Lead Borrower,
including Senior Debt incurred after the date of the [applicable debt
instrument].

 

The holders of Senior Debt will be entitled to receive payment in full of all
Obligations due in respect of Senior Debt (including interest after the
commencement of any bankruptcy proceeding at the rate specified in the
applicable Senior Debt whether or not a claim for post petition interest is
allowed in any such proceeding, and any make whole or prepayment premium
regardless whether or not claims for such amounts are allowed in such
proceeding) before the holders of Subordinated Debt will be entitled to receive
any payment with respect to the Subordinated Debt (except that holders of
Subordinated Debt may receive and retain Permitted Junior Securities or payments
received from any trust established pursuant to [insert defeasance and/or
discharge provisions under applicable debt instrument] if the subordination
provisions described in this section and the terms of the Designated Senior Debt
related thereto were not violated at the time the applicable amounts were
deposited in trust or with the [trustee]/[agent]), in the event of any
distribution to creditors of the Lead Borrower:

 

(1)     in a liquidation or dissolution of the Lead Borrower or any other Loan
Party;

 

(2)     in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to the Lead Borrower [or any other Loan Party] and [their]
respective properties;

 

(3)     in an assignment for the benefit of creditors; or

 

(4)     in any marshaling of the assets and liabilities of the Lead Borrower [or
any other Loan Party].

 

The Lead Borrower also may not make any payment or distribution in respect of
the Subordinated Debt (except in the form of Permitted Junior Securities or
payments, on behalf of the Lead Borrower, from any trust established pursuant to
[insert defeasance and/or discharge provisions under applicable debt instrument]
if the subordination provisions described in this section and the terms of the
Designated Senior Debt related thereto were not violated at the time the
applicable amounts were deposited in trust or with the [trustee]/[agent]) if:

 

(1)     a default in the payment of any principal, premium, interest or any
other amount payable in respect of Designated Senior Debt occurs and is
continuing beyond any applicable grace period (including at maturity); or

 

(2)     any other default occurs and is continuing on any series of Designated
Senior Debt that permits holders of that series of Designated Senior Debt to
accelerate its maturity and the trustee/agent receives a notice of such default
(a “Payment Blockage Notice”) from the Lead Borrower or the holders of any
Designated Senior Debt; provided, however, that the Lead Borrower may make such
payments or distributions in respect of the Subordinated Debt without regard to
the foregoing if the Lead Borrower and the [trustee]/[agent] receive written
notice approving such payment from the representative of such issue of
Designated Senior Debt.

 

 

--------------------------------------------------------------------------------

 

 

Payments on the Subordinated Debt may and will be resumed:

 

(1)     in the case of a payment default, upon the date on which such default is
cured or waived; and

 

(2)     in the case of a nonpayment default, upon the earlier of (x) the date on
which such nonpayment default is cured or waived, (y) 179 days after the date on
which the applicable Payment Blockage Notice is received and (z) the date the
[trustee]/[agent] receives notice from the Lead Borrower or the holders of such
Designated Senior Debt rescinding the Payment Blockage Notice, unless, in each
case, the maturity of such Designated Senior Debt has been accelerated.

 

No new Payment Blockage Notice may be delivered unless and until:

 

(1)     360 days have elapsed since the delivery of the immediately prior
Payment Blockage Notice; and

 

(2)     all scheduled payments of principal, interest and premium and liquidated
damages, if any, on the Subordinated Debt that have come due have been paid in
full in cash.

 

No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the holders of Subordinated Debt (or any
[trustee]/[agent] acting therefor) will be, or be made, the basis for a
subsequent Payment Blockage Notice.

 

If any holder of Subordinated Debt (or any [trustee]/[agent] acting therefor)
receives a payment or distribution in respect of the Subordinated Debt (except
in Permitted Junior Securities or payments received from any trust established
pursuant to [insert defeasance and/or discharge provisions under applicable debt
instrument] if the subordination provisions described in this section and the
terms of the Designated Senior Debt related thereto were not violated at the
time the applicable amounts were deposited in trust or with the
[trustee]/[agent]) when the payment is prohibited by these subordination
provisions, then any such holder of Subordinated Debt (or any [trustee]/[agent]
acting therefor), as the case may be, will hold the payment or distribution in
trust for the benefit of the holders of Senior Debt. Upon the proper written
request of the holders of Senior Debt, any such holder of Subordinated Debt (or
[trustee]/[agent] acting therefor), as the case may be, will deliver such
payment or distribution in trust to the holders of Senior Debt or their proper
representative.

 

The Lead Borrower must promptly notify holders of Senior Debt if payment on the
Subordinated Debt is accelerated because of an Event of Default.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF INTERCOMPANY NOTE

 

Note Number: [_]  Dated: [___], 20[  ]

   

FOR VALUE RECEIVED, GENERAC ACQUISITION CORP., a Delaware corporation
(“Holdings”), GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead
Borrower”), and each of its Subsidiaries (collectively, the “Group Members” and
each, a “Group Member”) which is a party to this intercompany note (this
“Promissory Note”) promises to pay to the order of such other Group Member as
makes loans to such Group Member (each Group Member which borrows money pursuant
to this Promissory Note is referred to herein as a “Payor” and each Group Member
which makes loans and advances pursuant to this Promissory Note is referred to
herein as a “Payee”), on demand, in lawful money of the United States of
America, in immediately available funds and at the appropriate office of the
Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
indebtedness now or hereafter owing by such Payor to such Payee as shown either
on Schedule A attached hereto (and any continuation thereof) or in the books and
records of such Payee. The failure to show any such indebtedness or any error in
showing such Indebtedness shall not affect the obligations of any Payor
hereunder. Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Second Amended and Restated Credit
Agreement dated as of June 12, 2018 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Lead Borrower, Holdings, GENERAC HOLDINGS UK
LIMITED, a company incorporated in England and Wales (the “U.K. Borrower”), the
Domestic Subsidiaries of the Lead Borrower listed on the signature pages
thereto, as borrowers (and together with the Lead Borrower and the U.K.
Borrower, collectively, the “Borrowers”), the Lenders party thereto from time to
time, BANK OF AMERICA, N.A., as administrative agent (in such capacity, together
with its successors and assigns, the “Administrative Agent”) and the other
agents named therein.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and at such times
as may be agreed upon in writing from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in lawful money of the United States of America and in immediately
available funds. Interest shall be computed for the actual number of days
elapsed on the basis of a year consisting of 365 days.

 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee who is a grantor under the
Security Documents to the Administrative Agent, for the benefit of the Secured
Parties, as security for such Payee’s Obligations, if any, under the Credit
Agreement, the Collateral Agreement and the other Loan Documents to which such
Payee is a party. Each Payor acknowledges and agrees that the Administrative
Agent and the other Secured Parties may exercise all the rights of such Payees
under this Promissory Note and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Payor.

 

 

--------------------------------------------------------------------------------

 

 

Each Payee which is not a grantor under the Security Documents (a “Subordinated
Payee”) agrees that any and all claims of such Subordinated Payee against any
Payor or any endorser of this Promissory Note, or against any of their
respective properties, shall be subordinate and subject in right of payment to
the Obligations until all of the Obligations have been performed and paid in
full in immediately available funds, no Letters of Credit are outstanding and
the Revolver Commitments have been terminated; provided, that each Payor may
make payments to the applicable Subordinated Payee so long as no Event of
Default shall have occurred and be continuing. Notwithstanding any right of any
Subordinated Payee to ask, demand, sue for, take or receive any payment from any
Payor, all rights, Liens and security interests of such Subordinated Payee,
whether now or hereafter arising and howsoever existing, in any assets of any
Payor (whether constituting part of the security or collateral given to the
Administrative Agent or any Secured Party to secure payment of all or any part
of the Obligations or otherwise) shall be and hereby are subordinated to the
rights of the Administrative Agent or any Secured Party in such assets until the
payment in full of the Obligations (other than obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities in
respect of which no claim or demand for payment has been made or, in the case of
indemnifications, no notice has been given (or reasonably satisfactory
arrangements have otherwise been made)). Except as permitted by the Credit
Agreement, if an Event of Default has occurred and is continuing, the
Subordinated Payees shall have no right to possession of any such asset or to
foreclose upon, or exercise any other remedy in respect of, any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
shall have been performed and paid in full in immediately available funds (other
than obligations for taxes, costs, indemnifications, reimbursements, damages and
other contingent liabilities in respect of which no claim or demand for payment
has been made or, in the case of indemnifications, no notice has been given (or
reasonably satisfactory arrangements have otherwise been made)), no Letters of
Credit are outstanding and the Revolver Commitments under the Credit Agreement
have been terminated.

 

If an Event of Default shall have occurred and be continuing, except as
otherwise permitted under the Credit Agreement, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by any Subordinated Payee upon or with respect to
Payor Indebtedness owing to such Subordinated Payee prior to such time as the
Obligations have been performed and paid in full in immediately available funds
(other than obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made or, in the case of indemnifications, no notice has
been given (or reasonably satisfactory arrangements have otherwise been made)),
no Letters of Credit are outstanding and the Revolver Commitments have been
terminated, such Subordinated Payee shall receive and hold the same in trust, as
trustee, for the benefit of the Administrative Agent and the Secured Parties,
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of the Secured Parties, in precisely the form received (except for the
endorsement or assignment of such Subordinated Payee where necessary or
advisable in the Administrative Agent’s judgment), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be
segregated from the other assets of such Subordinated Payee and held in trust by
such Subordinated Payee as the property of the Administrative Agent, for the
benefit of the Secured Parties. If such Subordinated Payee fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same.

 

 

--------------------------------------------------------------------------------

 

 

Each Payee agrees that until the Obligations have been performed and paid in
full in immediately available funds, no Letters of Credit are outstanding and
the Revolver Commitments have been terminated, such Subordinated Payee will not
otherwise amend, modify, supplement, waive or fail to enforce any provision of
this Promissory Note.

 

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member, and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Payor has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

GENERAC POWER SYSTEMS, INC.

 

By: __________________________________

Name:

Title:

 

GENERAC ACQUISITION CORP.

 

By: __________________________________

Name:

Title:

 

[subsidiaries]

 

By: __________________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

TRANSACTIONS
ON
INTERCOMPANY NOTE

 

Date

Name of

Payor

Name of

Payee

Amount

of Advance

This Date

Amount

of Principal

Paid

This Date

Outstanding

Principal

Balance from

Payor to

Payee

This Date

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
               

 

 

--------------------------------------------------------------------------------

 

 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ___________________________________________ all of its right, title
and interest in and to the Intercompany Note, dated [____], [__], 20__ (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Promissory Note”), made by GENERAC ACQUISITION CORP., a Delaware corporation
(“Holdings”), GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead
Borrower”), and each other Subsidiary of Holdings or any other person that
becomes a party thereto, and payable to the undersigned. This endorsement is
intended to be attached to the Promissory Note and, when so attached, shall
constitute an endorsement thereof.

 

The initial undersigned shall be the Loan Parties. From time to time after the
date thereof, additional Subsidiaries of the Loan Parties shall become parties
to the Promissory Note (each, an “Additional Payee”) and, if such Subsidiary is
or becomes a Loan Party, a signatory to this endorsement by executing a
counterpart signature page to the Promissory Note and to this endorsement. Upon
delivery of such counterpart signature page to the Payors, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Promissory Note and, if applicable, a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and, if applicable, an original signatory hereof. Each
Payee expressly agrees that its obligations arising under the Promissory Note
and hereunder shall not be affected or diminished by the addition or release of
any other Payee under the Promissory Note or hereunder. This endorsement shall
be fully effective as to any Payee that is or becomes a signatory hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payee to the Promissory Note or hereunder.

 

Dated: ________________

 

(signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

 

GENERAC ACQUISITION CORP.

 

By: __________________________________

Name:

Title:

 

GENERAC POWER SYSTEMS, INC.

By: __________________________________

Name:

Title:

 

[SUBSIDIARY LOAN PARTIES]

 

By: __________________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

________, __, 20__

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF GENERAC POWER SYSTEMS, INC., IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

 

1.     I am a Financial Officer of GENERAC POWER SYSTEMS, INC., a Wisconsin
corporation (the “Lead Borrower”).

 

2.     I have reviewed the terms of that certain Second Amended and Restated
Credit Agreement dated as of June 12, 2018 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Lead Borrower, GENERAC ACQUISITION
CORP., a Delaware corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a
company incorporated in England and Wales (the “U.K. Borrower”), the Domestic
Subsidiaries of the Lead Borrower listed on the signature pages thereto, as
borrowers (and together with the Lead Borrower and the U.K. Borrower,
collectively, the “Borrowers”), the lenders party thereto from time to time,
BANK OF AMERICA, N.A., as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”) and the other agents
named therein, and I have made, or have caused to be made under my supervision,
a review in reasonable detail of the transactions and condition of the Lead
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3.     The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such condition or event.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered as of the date first written above pursuant to
Section 5.04(c) of the Credit Agreement.

 

  GENERAC POWER SYSTEMS, INC.,     as Lead Borrower           By:         Name:
      Title:  

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A TO

COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [______, __] 20_

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2018 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Lead Borrower, GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a company incorporated in
England and Wales (the “U.K. Borrower”), the Domestic Subsidiaries of the Lead
Borrower listed on the signature pages thereto, as borrowers (and together with
the Lead Borrower and the U.K. Borrower, collectively, the “Borrowers”), the
lenders party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) interest payments on the Loan(s) are
not effectively connected with its conduct of a U.S. trade or business..

 

The undersigned has furnished the Administrative Agent and the Lead Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, or if a lapse
in time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate, the undersigned shall promptly so inform the
Lead Borrower and the Administrative Agent in writing and deliver promptly to
the Administrative Agent and the Lead Borrower an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Administrative Agent or the Lead Borrower) or promptly notify the
Administrative Agent and the Lead Borrower in writing of its legal ineligibility
to do so, and (2) the undersigned shall have at all times furnished the Lead
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

  By:    

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-2

form of U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2018 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Lead Borrower, GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a company incorporated in
England and Wales (the “U.K. Borrower”), the Domestic Subsidiaries of the Lead
Borrower listed on the signature pages thereto, as borrowers (and together with
the Lead Borrower and the U.K. Borrower, collectively, the “Borrowers”), the
lenders party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the payments with respect to such participation are not
effectively connected with its conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or such other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

  By:    

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2018 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Lead Borrower, GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a company incorporated in
England and Wales (the “U.K. Borrower”), the Domestic Subsidiaries of the Lead
Borrower listed on the signature pages thereto, as borrowers (and together with
the Lead Borrower and the U.K. Borrower, collectively, the “Borrowers”), the
lenders party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the interest portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) interest payments with respect to such participation are not effectively
connected with the undersigned’s or its Applicable Partners’/Members’ conduct of
a U.S. trade or business..

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its Applicable
Partners/Members: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its legal ineligibility to do so, and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

  By:    

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 12, 2018 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Lead Borrower, GENERAC ACQUISITION CORP., a Delaware
corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a company incorporated in
England and Wales (the “U.K. Borrower”), the Domestic Subsidiaries of the Lead
Borrower listed on the signature pages thereto, as borrowers (and together with
the Lead Borrower and the U.K. Borrower, collectively, the “Borrowers”), the
lenders party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) interest payments on the Loan(s) are not effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business..

 

The undersigned has furnished the Administrative Agent and the Lead Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate, the undersigned shall promptly so inform the
Lead Borrower and the Administrative Agent in writing and promptly deliver to
the Lead Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent of its legal ineligibility to do so, and
(2) the undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

  By:    

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M-1

FORM OF U.S. Revolver NOTE

 

Date: [●]

 

FOR VALUE RECEIVED, the undersigned, hereby promise to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each U.S. Revolver Loan from time to time
made by the Lender to the U.S. Borrowers under that certain Second Amended and
Restated Credit Agreement dated as of June 12, 2018 (as the same may be amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Generac Power Systems, Inc., a
Wisconsin corporation (the “Lead Borrower”), by and among GENERAC ACQUISITION
CORP., a Delaware corporation (“Holdings”), GENERAC HOLDINGS UK LIMITED, a
company incorporated in England and Wales (the “U.K. Borrower”), the Domestic
Subsidiaries of the Lead Borrower listed on the signature pages thereto, as
borrowers (and together with the Lead Borrower and the U.K. Borrower,
collectively, the “Borrowers”), the LENDERS party thereto from time to time,
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent (in
such capacity, the “Syndication Agent”) and Wells Fargo Bank, N.A., as
documentation agent (in such capacity, the “Documentation Agent”).

 

The U.S. Borrowers promise to pay interest on the aggregate unpaid principal
amount of each U.S. Revolver Loan made by the Lender to the U.S. Borrowers under
the Credit Agreement from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.

 

This U.S. Revolver Note (this “Note”) is one of the Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, as applicable, immediately due and payable all
as provided in the Credit Agreement. U.S. Revolver Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.

 

Each U.S. Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  GENERAC POWER SYSTEMS, INC.,   as Lead Borrower           By:         Name:  
    Title:  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT M-2

FORM OF U.K. Revolver NOTE

 

Date: [●]

 

FOR VALUE RECEIVED, the undersigned, hereby promise to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each U.K. Revolver Loan from time to time
made by the Lender to the U.K. Borrower (as defined below) under that certain
Second Amended and Restated Credit Agreement dated as of June 12, 2018 (as the
same may be amended, restated, extended, amended and restated, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Generac Power
Systems, Inc., a Wisconsin corporation (the “Lead Borrower”)), by and among
GENERAC ACQUISITION CORP., a Delaware corporation (“Holdings”), GENERAC HOLDINGS
UK LIMITED, a company incorporated in England and Wales (the “U.K. Borrower”),
the Domestic Subsidiaries of the Lead Borrower listed on the signature pages
thereto, as borrowers (and together with the Lead Borrower and the U.K.
Borrower, collectively, the “Borrowers”), the LENDERS party thereto from time to
time, BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent (in
such capacity, the “Syndication Agent”) and Wells Fargo Bank, N.A., as
documentation agent (in such capacity, the “Documentation Agent”).

 

The U.K. Borrower promises to pay interest on the aggregate unpaid principal
amount of each U.K. Revolver Loan made by the Lender to the U.K. Borrower under
the Credit Agreement from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.

 

This U.K. Revolver Note (this “Note”) is one of the Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, as applicable, immediately due and payable all
as provided in the Credit Agreement. U.K. Revolver Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.

 

The U.K. Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  GENERAC HOLDINGS U.K. LIMITED,   as U.K. Borrower           By:         Name:
      Title:  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT N

[Reserved]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT O

FORM OF BORROWING BASE CERTIFICATE

 

Date:     [        ]

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 12, 2018 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
with GENERAC POWER SYSTEMS, INC., a Wisconsin corporation (the “Lead Borrower”),
GENERAC ACQUISITION CORP., a Delaware corporation (“Holdings”), GENERAC HOLDINGS
UK LIMITED, a company incorporated in England and Wales (the “U.K. Borrower”),
the Domestic Subsidiaries of the Lead Borrower listed on the signature pages
thereto, as borrowers (and together with the Lead Borrower and the U.K.
Borrower, collectively, the “Borrowers”), financial institutions party thereto
as lenders from time to time (the “Lenders”), BANK OF AMERICA, N.A., as
administrative agent for its own benefit and the benefit of the other Secured
Parties and various other agents. Terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement

 

Pursuant to Section 5.12 of the Credit Agreement, the undersigned Financial
Officer of the Lead Borrower hereby certifies that as of the close of business
on the date set forth above, the applicable Borrowing Base of the Lead Borrower
and the U.K. Borrower17 is computed as set forth on Exhibit A attached hereto.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

17 Cahill: Think the U.K. Borrowing Base is supposed to be designated in the
Borrowing Base certificate delivered by Lead Borrower, yes?  

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

  GENERAC POWER SYSTEMS, INC.,   as Lead Borrower           By:         Name:  
    Title:  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

--------------------------------------------------------------------------------

 

EXHIBIT P

FORM OF APPLICABLE MARGIN CERTIFICATE

 

 

For the Fiscal Quarter ended ______________________

 

Average Availability for such Fiscal Quarter: ___________________________

 

Applicable Margin*

 

Level

Applicable Margin

for ABR Loans

Applicable Margin

for Eurodollar Loans

Applicable Margin

for European Base

Rate Loans

 

     

 

 

 

 

 

*based on pricing grid set forth in the definition of “Applicable Margin”

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________.

 

  GENERAC POWER SYSTEMS, INC.           By:         Name:       Title:          
  [OTHER BORROWERS]  

 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 2.01

Revolver Commitments

 

 

Lender

 

U.S. Revolver Commitments

   

U.K. Revolver Commitments

 

Bank of America, N.A.

  $ 114,583,333.33     $ 22,916,666.67  

JPMorgan Chase Bank, N.A.

  $ 66,666,666.67     $ 13,333,333.33  

Wells Fargo Bank, National Association

  $ 47,916,666.67     $ 9,583,333.33  

Goldman Sachs Bank USA

  $ 20,833,333.33     $ 4,166,666.67                    

Total

  $ 250,000,000     $ 50,000,000  

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.08(a)

Subsidiaries

 

Name

Jurisdiction

Percentage of each

class of outstanding

Equity Interests 

owned

Ownership

Generac Power Systems, Inc.

Wisconsin

100%

Generac Acquisition Corp.

Warehouse Development Group, LLC

Wisconsin

100%

Generac Power Systems, Inc.

Powermate, LLC

Delaware

100%

Generac Power Systems, Inc.

Generac Mobile Products, LLC

Wisconsin

100%

Generac Power Systems, Inc.

MAC, Inc.

Delaware

100%

Generac Mobile Products, LLC

MAC Holdings, LLC

North Dakota

100%

Generac Mobile Products, LLC

CHP Holdings, Inc.

Delaware

100%

Generac Power Systems, Inc.

Country Home Products, Inc.

Delaware

100%

CHP Holdings, Inc.

Route 22A & 1 Main LLC

Vermont

100%

Country Home Products, Inc.

MOTORTECH Americas, L.L.C.

Louisiana

100%

Generac Power Systems, Inc.

Generac Holdings UK Limited

UK

100%

Generac Power Systems, Inc.

Generac Global UK Limited

UK

100%

Generac Holdings UK Limited

Ottomotores Nominees Limited

UK

100%

Generac Global UK Limited

Ottomotores S.A. de C.V.

Mexico

99.999995%

Generac Global UK Limited

Ottomotores S.A. de C.V.

Mexico

0.000005%

Ottomotores Nominees Limited

Ottomotores Comercializadora S.A. de C.V.

Mexico

99.9999952%

Generac Global UK Limited

Ottomotores Comercializadora S.A. de C.V.

Mexico

0.0000048%

Ottomotores Nominees Limited

Selmec Equipos Industriales, S.A. de C.V.

Mexico

99.9999998%

Ottomotores Comercializadora S.A. de C.V.

Selmec Equipos Industriales, S.A. de C.V.

Mexico

0.0000002%

Ottomotores Nominees Limited

 

2

--------------------------------------------------------------------------------

 

 

Operadora Selmec, S.A. de S.V.

Mexico

99.998%

Selmec Equipos Industriales, S.A. de C.V.

Operadora Selmec, S.A. de S.V.

Mexico

0.002%

Ottomotores Comercializadora S.A. de C.V.

Servicios Administrativos Selmec, S.A. de C.V.

Mexico

99.998%

Selmec Equipos Industriales, S.A. de C.V.

Servicios Administrativos Selmec, S.A. de C.V.

Mexico

0.002%

Ottomotores Comercializadora S.A. de C.V.

Generac do Brasil Ltda

Brazil

>99.999995%

Generac Global UK Limited

Generac do Brasil Ltda

Brazil

<0.000005%

Ottomotores Nominees Limited

MOTORTECH GmbH

Germany

100%

Generac Global UK Limited

MOTORTECH Polska sp. z.o.o.

Poland

100%

Generac Global UK Limited

MOTORTECH Shanghai Co., Ltd.

China

100%

Generac Global UK Limited

Suzhou Generac Power System Co., Ltd.

China

100%

Generac Global UK Limited

Generac Mobile Products S.r.l.

Italy

100%

Generac Holdings UK Limited

Generac Holdings Italy S.r.l.

Italy

100%

Generac Holdings UK Limited

PR Industrial S.r.l.

Italy

65%

Generac Holdings Italy S.r.l.

Pramac Europe SAS

France

100%

PR Industrial S.r.l.

Pramac (UK) Limited

UK

100%

PR Industrial S.r.l.

Generac Mobile Products UK LTD

UK

100%

Pramac (UK) Limited

Pramac Racing Limited

UK

50%

Pramac (UK) Limited

Pramac GmbH

Germany

100%

PR Industrial S.r.l.

PR-NA Industries Inc.

Florida

100%

PR Industrial S.r.l.

Pramac Iberica S.A.U.

Spain

100%

PR Industrial S.r.l.

Pramac Swiss S.A.in Liquidazione

Switzerland

100%

Pramac Iberica S.A.U.

SC Pramac Generators S.r.l.

Romania

99%

Pramac Iberica S.A.U.

SC Pramac Generators S.r.l.

Romania

1%

PR Industrial S.r.l.

Pramac RUS Ltd

Russia

99.9%

Pramac Iberica S.A.U.

Services & Gestion France Sarl

France

100%

Pramac Iberica S.A.U.

PR Middle East Fze

United Arab Emirates

100%

Pramac Iberica S.A.U.

Pramac Fu Lee Foshan Power Equipment Ltd

China

100%

Pramac Iberica S.A.U.

PR Australia PTY Ltd

Australia

100%

Pramac Iberica S.A.U.

GPR Brazil Equipamentos LTDA

Brazil

99.9%

PR Industrial S.r.l.

GPR Brazil Equipamentos LTDA

Brazil

0.1%

Ottomotores Nominees Limited

Pramac Sp. Zo.o.

Poland

100%

PR Industrial S.r.l.

Pramac Caribe Srl

Dominican Republic

50%

PR Industrial S.r.l.

Pramac Asia PTE Ltd

Singapore

100%

PR Industrial S.r.l.

Lifter China Ltd Company

China

50%

PR Industrial S.r.l.

 

3

--------------------------------------------------------------------------------

 

 

Schedule 3.20

Insurance

 

 

SECTION 3.20.     Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Restricted Subsidiaries as of the Second
Restatement Date. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, as of such date, such
insurance is in full force and effect.

 

Property Casualty Insurance Policy Summary

Policy Year: (2) = 2/10/18-2/10/19, (8) = 8/1/17-8/1/18

 

Automobile (8):

 

Policy Carrier:

Sentry Insurance A Mutual Company

Policy Coverage:

Auto & truck accidents

Coverage Limits:

$1,000,000 per occurrence / aggregate

Deductible:

$1,000 per occurrence

 

 

Crime (2):

 

Policy Carrier:

Axis Insurance Company

Policy Coverage:

Employee dishonesty, depositor’s forgery, money & securities, etc.

Coverage Limits:

$3,000,000 per occurrence / aggregate

Deductible:

$50,000 per occurrence

 

 

Directors & Officers (2):

 

Policy Carrier:

ACE American Insurance Company (Chubb) (primary $10mm)

Policy Carrier:

Travelers Casualty & Surety Company of America ($10mm excess $10mm)

Policy Carrier:

Beazley Insurance Company ($10mm excess $20mm)

Policy Carrier:

National Union Fire Insurance Company (AIG) ($10mm excess $30mm)

Policy Carrier:

Old Republic Insurance Company ($10mm excess $40mm)

Policy Carrier:

Allianz Global Risks US Insurance Company ($10mm excess $50mm)

Policy Carrier:

Beazley Insurance Company ($10mm excess Side A)

Policy Coverage:

(Feb 10, 13-14) Covers directors & officers defense costs, settlements &
judgments

Coverage Limits:

Combined $70,000,000 each loss / aggregate each policy period

Deductible:

$0 Non Indemnifiable Loss/$750K Indemnifiable Loss/$1M Securities Claim

 

 

Fiduciary (2):

 

Policy Carrier:

Chubb Group of Insurance Companies (Federal Insurance Company)

Policy Coverage:

Benefit programs

Coverage Limits:

$6,000,000 each loss / aggregate each policy period

Deductible:

$15,000 insuring Clause A / $0 voluntary settlement

 

 

Special Crime:

 

Policy Carrier:

Chubb Group of Insurance Companies (Federal Insurance Company)

Policy Coverage:

Kidnap, ransom & extortion

Coverage Limits:

$5,000,000 each loss / aggregate each policy period

Deductible:

$0

Policy Period:

8/1/16 – 8/1/19

 

 

--------------------------------------------------------------------------------

 

 

Worker’s Compensation (8):

Policy Carrier:

Sentry Insurance A Mutual Company

Policy Coverage:

Statutory benefits

Coverage Limits:

by accident or disease $500,000 (CA $1mm) each employee / accident

Deductible:

$0

 

 

Commercial General and Pollution Legal Liability (8):

Policy Carrier:

AIG Specialty Insurance Company

Policy Coverage:

Products liability, premises, medical expenses, personal and advertising injury,
pollution legal liability

Coverage Limits:

$1,000,000 each occurrence / $2,000,000 aggregate

Deductible:

$100,000 per occurrence / $300,000 aggregate

 

 

Umbrella (8):

 

Policy Carrier:

AIG Specialty Insurance Company

Policy Coverage:

Umbrella covering general liability, auto liability, workers compensation,
employee benefits liability & foreign liability

Coverage Limits:

$10,000,000 each occurrence / $10,000,000 aggregate

Deductible:

$0 per occurrence

 

 

Excess Umbrella (8):

 

Policy Carrier:

Great American Insurance Company

Policy Coverage:

Excess umbrella covering general liability, auto liability, workers
compensation, employee benefits liability & foreign liability

Coverage Limits:

$40,000,000 each occurrence / $40,000,000 aggregate (excess $10M)

Deductible:

$0

 

 

Excess Umbrella (8):

 

Policy Carrier:

Endurance American Insurance Company

Policy Coverage:

Excess umbrella covering general liability, auto liability, workers
compensation, employee benefits liability & foreign liability

Coverage Limits:

$25,000,000 each occurrence / $25,000,000 aggregate (excess $50M)

Deductible:

$0

 

 

Foreign Liability (8):

 

Policy Carrier:

National Union Fire Insurance Company (AIG)

Policy Coverage:

International general liability, auto liability, voluntary workers compensation,
and executive assistance

Coverage Limits:

$2,000,000 G/L, $1,000,000 all other per occurrence / $4,000,000 aggregate

Deductible:

$0

 

 

Global Property/BI/Inland Transit/Equipment Breakdown (8):

Policy Carrier:

American Home Assurance Company (AIG)

Policy Coverage:

Blanket buildings & personal property / blanket business income & extra expense
/ equipment breakdown (boiler & machinery) / foreign. tool & die

Coverage Limits:

$750,000,000 blanket property/equip breakdown/business interruption/sub limits
on other misc.

Deductible:

$25,000 combined

 

 

Ocean Cargo (8):

 

Policy Carrier:

Travelers Property Casualty Company of America

Policy Coverage:

To/from all ports/places in the world, excludes countries on the “U.S. Enemies”
list, includes Mexico inland transit

Coverage Limits:

$2,500,000 per vessel or aircraft / $25,000 per parcel post package and other /
$250,000 per truck Mexico inland transit

Deductible:

$5,000 per occurrence

 

 

--------------------------------------------------------------------------------

 

 

Employed Lawyers (2):

 

Policy Carrier:

Federal Insurance Company (Chubb)

Policy Coverage:

Covers employed attorney of GPS or other employee assisting attorney for
“wrongful acts” – negligent, error, omission, misstatement, and breach of duty

Coverage Limits:

$1,000,000 per claim / aggregate

Deductible:

$0 non indemnifiable / $10,000 indemnifiable

 

 

Canadian Automobile Liability:

 

Policy Carrier:

Sentry Insurance A Mutual Company

Policy Coverage:

Auto & truck accidents

Coverage Limits:

$2,000,000 per occurrence

Deductible:

$250 Comp/$500 Col

 

Note: Constitutes all material insurance policies notwithstanding some smaller
local admitted policies of the Restricted Subsidiaries may hold.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.12

Deposit Accounts

 

 

 

Owner

 

Bank

 

Account

Number

Type of Account

 

Whether Account

Will be

Subject to a

Control

Agreement

Generac Power Systems, Inc.

J.P Morgan

127679618

Concentration

Yes

Generac Power Systems, Inc.

J.P Morgan

127680855

Collection ZBA

No

Generac Power Systems, Inc.

J.P. Morgan

127679915

Operating ZBA

No

Generac Power Systems, Inc.

J.P Morgan

127687371

Health Controlled Disbursement ZBA

No

Generac Power Systems, Inc.

J.P. Morgan

127687603

Controlled Disbursement ZBA

No

Generac Mobile Products, LLC

J.P. Morgan

127681069

Collection ZBA

Yes

Generac Mobile Products, LLC

J.P. Morgan

127680087

Operating ZBA

No

Generac Mobile Products, LLC

J.P. Morgan

127687827

Controlled Disbursement ZBA

No

Country Home Products, Inc.

J.P. Morgan

127680905

Collection ZBA

Yes

Country Home Products, Inc.

J.P. Morgan

127680673

Operating ZBA

No

Country Home Products, Inc.

J.P. Morgan

127687769

Controlled Disbursement ZBA

No

 